EXHIBIT 10.3
 




OFFICE LEASE




HAMILTON LANDING
NOVATO, CALIFORNIA 94949






Landlord:
HAMILTON MARIN, LLC,
a California limited liability company




and




Tenant:
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation






Dated:  April 18, 2013


SMRH:408132151.11
 
 
 
 
 






--------------------------------------------------------------------------------

HAMILTON LANDING


SUMMARY OF BASIC LEASE INFORMATION
The undersigned hereby agree to the following terms of this Summary of Basic
Lease Information (the "Summary").  This Summary is hereby incorporated into and
made a part of the attached Office Lease ("Office Lease") (this Summary and the
Office Lease to be known collectively as the "Lease") which pertains to the
"Project" (as that term is defined in the Office Lease) located at Hamilton
Landing, Novato, California 94949.  Each reference in the Office Lease to any
term of this Summary shall have the meaning as set forth in this Summary for
such term.  In the event of a conflict between the terms of this Summary and the
Office Lease, the terms of the Office Lease shall prevail.  Any capitalized
terms used herein and not otherwise defined herein shall have the meaning as set
forth in the Office Lease.
TERMS OF LEASE
(References are to the Office Lease)
1.            Date:
DESCRIPTION
 
April 18, 2013
2.            Landlord:
Hamilton Marin, LLC, a California limited liability company
3.            Address of Landlord:
(Section 20.28)
c/o Barker Pacific Group, Inc.
Three Hamilton Landing Suite 200
Novato, California 94949
Attention:  Richard J. Johnson
4.            Tenant:
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation
5.            Address of Tenant;
(Section 20.28)
Prior to the commencement of the Temporary Space Term:
9 Commercial Boulevard, Suite 200
Novato, California 94949
Attention: Georgia Erbez
 
 
 
Following the commencement of the Temporary Space Term:
 
5 Hamilton Landing, Suite 100
Novato, California 94949
Attention:  Georgia Erbez
 
Following Lease Commencement Date:
 
7 Hamilton Landing, Suite 100
Novato, California 94949
Attention:  Georgia Erbez
6.            Building; Premises
(Article 1):
 
6.1            Building:
Approximately 60,691 square feet of Rentable Area
7 Hamilton Landing
Novato, California  94949

 
-i-

--------------------------------------------------------------------------------

6.2            Premises:
Approximately 30,989 square feet of Rentable Area located on the first and
second floor of the Building as set forth in Exhibit A attached hereto.  The
portion of the Premises on the first floor contains 18,187 square feet of
Rentable Area and the portion of the Premises on the second floor contains
12,802 square feet of Rentable Area.
7.            Term (Article 3):
 
7.1            Lease Term:
Seven (7) years and three (3) months.


 
7.2            Lease Commencement Date:
The earlier of (i) fifteen (15) days after the date of Substantial Completion
(as defined in Exhibit C) of the Tenant Improvements (as defined in Exhibit C)
by Landlord [(subject to acceleration pursuant to Section 4 of Exhibit C
attached to the Office Lease) and delivery of possession of the Premises to
Tenant and (ii) the date Tenant commences business in the Premises.
7.3            Lease Expiration Date:
The last day of the calendar month in which the date that is seven (7) years and
three (3) months after the Lease Commencement Date occurs.
8.            Base Rent (Article 4):
 



Months
   
Annual Base Rent
   
Monthly Installment of Base Rent
   
Monthly Rental Rate per Square Foot of Rentable Area
 

   

   

   

   
01 - 03
   
Abated*
   
Abated*
   
Abated*
   
04 - 12
   
$
855,296.40
   
$
71,274.70
   
$
2.30
   
13 - 24
   
$
881,327.16
   
$
73,443,93
   
$
2.37
   
25 - 36
   
$
907,357.92
   
$
75,613.16
   
$
2.44
   
37 - 48
   
$
933,388.68
   
$
77,782.39
   
$
2.51
   
49 - 60
   
$
963,138.12
   
$
80,261.51
   
$
2.59
   
61 - 72
   
$
992,887.56
   
$
82,740.63
   
$
2.67
 
73 - Expiration of initial Lease Term
   
$
1,022,637.00
   
$
85,219,75
   
$
2.75
 



*            As an inducement to Tenant entering into this Lease, Base Rent in
the amount of $71,274.70 per month shall be abated for the first three (3)
months after the Commencement Date.  The amount of Base Rent set forth in the
foregoing table for that period reflects that rent abatement.  During such
abatement period, Tenant shall still be responsible for the payment of all of
its other monetary obligations under the Lease.


9.            Additional Rent (Article 4)
 

 
9.1            Base Year
 
Calendar year 2014
 
9.2            Tenant's Percentage Share:
 
Approximately 51.06%.
 
10.            Security Deposit (Article 4):
 
$
85,220.00.
 

 
-ii-

--------------------------------------------------------------------------------

11.            Parking Passes (Section 20.18):
 
Three and six-tenths (3.6) unreserved parking passes non-designated parking
spaces per each one thousand (1,000) square feet of Rentable Area within the
Premises (rounding to the nearest whole number of parking spaces in the event
the Rentable Area of the Premises is not evenly divisible by one thousand
(1,000)), which parking spaces shall be located within the unreserved common
parking areas of the Project, without charge during the Lease Term.
 
12.            Brokers (Section 20.15):
 
Cornish & Carey Commercial Newmark – Knight Frank, as Landlord's Agent

Cornish & Carey Commercial Newmark – Knight Frank, as Tenant's Agent
 
13.            Use:
 
General office and laboratory use (including administration, marketing, research
and related office uses).
 



SMRH:408132151.11
 
 
 
 



-iii-

--------------------------------------------------------------------------------



The foregoing terms of this Summary are hereby agreed to by Landlord and Tenant.


"LANDLORD":
HAMILTON MARIN, LLC,
a California limited liability company
By:            Barker Pacific Group, Inc.,
            a Delaware corporation,
            Its Authorized Signatory


By:  /s/ Michael D. Barker
                          Michael D. Barker,
                          Managing Director
"TENANT":
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation


By:  /s/ Georgia Erbez
Print Name:  Georgia Erbez
Its:  CFO


SMRH:408132151.11
 
 
 
 





-iv-

--------------------------------------------------------------------------------

HAMILTON LANDING
OFFICE LEASE
TABLE OF CONTENTS
Page
ARTICLE 1 PROJECT, BUILDING AND PREMISES  

1.1 Project, Building and Premises

1.2 Condition of the Premises

1.3 Common Areas

1.4 Landlord's Reserved Rights in Premises and Common Areas

1.5 Rentable Area

1.6 Tenant's Percentage Share

ARTICLE 2 PLANS AND CONSTRUCTION  
ARTICLE 3 TERM; USE; COMPLIANCE WITH LAWS  

3.1 Commencement of Term

3.2 General Use and Compliance with Laws

3.3 Extension Option

ARTICLE 4 RENT  

4.1 Rent

4.2 Rent Adjustment.

4.3 Definitions

4.4 Operating Expenses

4.5 Monthly Rent Payments

4.6 Additional Rent

4.7 No Deduction or Offset

4.8 Late Payment and Interest

4.9 Security Deposit

ARTICLE 5 SERVICES AND UTILITIES  

5.1 Basic Services

5.2 Over Standard Use

5.3 Separate Metering

5.4 Additional Services

5.5 Interruption of Use

5.6 Keys and Locks

5.7 Tenant Security System

ARTICLE 6 REPAIRS  

6.1 Tenant's Repairs

6.2 Landlord's Repairs

6.3 Entry

 
-i-

--------------------------------------------------------------------------------

ARTICLE 7 ALTERATIONS  

7.1 Landlord's Consent to Alterations

7.2 Manner of Construction

7.3 Payment for Improvements

7.4 Landlord's Property and Fixtures

ARTICLE 8 COVENANT AGAINST LIENS  
ARTICLE 9 INSURANCE  

9.1 Landlord Coverage

9.2 Tenant Coverage

9.3 General Insurance Requirements

9.4 Indemnification and Waiver

ARTICLE 10 DAMAGE AND DESTRUCTION  

10.1 Repair of Damage to Premises by Landlord

10.2 Landlord's Option to Repair

10.3 Waiver of Statutory Provisions

ARTICLE 11 NON-WAIVER  
ARTICLE 12 EMINENT DOMAIN  

12.1 Taking

12.2 Temporary Taking

12.3 Certain Waivers

ARTICLE 13 ASSIGNMENT AND SUBLETTING  

13.1 Transfers

13.2 Landlord's Consent

13.3 Landlord's Option as to Subject Space

13.4 Transfer Premium

13.5 Effect of Transfer

13.6 Additional Transfers

13.7 Non-Transfers

ARTICLE 14 SURRENDER OF PREMISES; TRADE FIXTURES  

14.1 Surrender of Premises

14.2 Removal of Tenant Property by Tenant

ARTICLE 15 HOLDING OVER  
ARTICLE 16 ESTOPPEL, SUBORDINATION AND ATTORNMENT  

16.1 Estoppel Certificate

16.2 Subordination

 
-ii-

--------------------------------------------------------------------------------

ARTICLE 17 DEFAULTS; REMEDIES  

17.1 Events of Default

17.2 Landlord's Remedies

17.3 No Waiver

17.4 Landlord Default

ARTICLE 18 GRAPHICS  

18.1 General

18.2 Building Directory

18.3 Prohibited Signage and Other Items

ARTICLE 19 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT  

19.1 Landlord's Cure

19.2 Tenant's Reimbursement

ARTICLE 20 MISCELLANEOUS PROVISIONS  

20.1 Terms

20.2 Binding Effect

20.3 Easements

20.4 No Light, Air or View Easement

20.5 Authorization

20.6 Accord and Satisfaction

20.7 Peaceful Enjoyment

20.8 Limitation of Liability

20.9 Time, Calendar Year; Calendar Days

20.10 Severability

20.11 Applicable Law

20.12 Submission of Lease

20.13 Rules and Regulations

20.14 No Nuisance

20.15 Broker

20.16 Modification for Lender

20.17 Recording

20.18 Parking Facilities

20.19 No Merger

20.20 Amendment

20.21 Financial Statements

20.22 Hazardous Substances; Indemnification.

20.23 Entire Agreement

20.24 Force Majeure

20.25 Waiver of Redemption

20.26 Joint and Several

20.27 Notices

20.28 Attorneys' Fees

20.29 Independent Covenants

20.30 Project Name and Signage

20.31 Transportation Management

20.32 No Discrimination

20.33 OFAC

20.34 ERISA

20.35 Confidentiality

20.36 Lien Waive

 
-iii-

--------------------------------------------------------------------------------

ARTICLE 21 TENANT'S RIGHT OF FIRST OFFER  
ARTICLE 22 TEMPORARY SPACE.  


SMRH:408132151.11
 
 
 
 
 





-iv-

--------------------------------------------------------------------------------



HAMILTON LANDING


OFFICE LEASE
This Office Lease, which includes the preceding Summary of Basic Lease
Information (the "Summary") attached hereto and incorporated herein by this
reference (the Office Lease and Summary to be known sometimes collectively
hereafter as the "Lease"), dated as of the date set forth in Article 1 of the
Summary, is made by and between HAMILTON MARIN, LLC, a California limited
liability company ("Landlord"), and RAPTOR PHARMACEUTICAL CORP., a Delaware
corporation ("Tenant").
ARTICLE 1  
PROJECT, BUILDING AND PREMISES
1.1            Project, Building and Premises.  Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Article 6 of the Summary (the "Premises"), which Premises are located in the
"Project" (as that term is defined in this Section 1.1).  The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto and made a
part hereof.  The Premises are a part of the Project commonly known as "Hamilton
Landing", in Novato, California 94949.  The land on which such Project is
located is more particularly described in Exhibit B attached hereto and made a
part hereof.  The building in which the Premises is located (the "Building"),
the other buildings within Hamilton Landing, the land and other improvements
surrounding the Building and such other buildings which are designated from time
to time by Landlord as common areas appurtenant to or servicing the Building and
such other buildings, and the land upon which any of the foregoing are situated,
are herein sometimes collectively referred to as the "Project."  Tenant is
hereby granted the right to the nonexclusive use of (a) the common corridors and
hallways, stairwells, elevators, restrooms within the Building, and (b) the
other public or common areas located within the Project outside of the buildings
therein; provided, however, that the manner in which such public and common
areas are maintained and operated shall be at the sole discretion of Landlord
but consistent with Comparable Buildings and the use thereof shall be subject to
the Rules and Regulations (as defined below).  Landlord reserves the right to
make alterations or additions to or to change the location of elements of the
Project and the common areas thereof.  Except when and where Tenant's right of
access is specifically excluded in this Lease and subject to Governmental
Requirements (as defined below), Tenant shall have the right of access to the
Premises twenty-four (24) hours per day, seven (7) days per week during the
Lease Term.
 
1.2            Condition of the Premises.  Except as specifically set forth in
this Lease and in the Work Letter attached hereto as Exhibit C and made a part
hereof (the "Work Letter"), Landlord shall not be obligated to provide or pay
for any improvement work or services related to the improvement of the Premises.
 Tenant also acknowledges that Landlord has made no representation or warranty
regarding the condition of the Premises or the Project except as specifically
set forth in this Lease and the Work Letter.
 
1.3            Common Areas.  Appurtenant to the Premises and subject to the
Rules and Regulations, Tenant shall have the right to the use of the following
common areas ("Project Common Areas"):
(a)
Building Common Area.  The common stairways, corridors and accessways, vending
or mail areas, lobbies and foyers, entrances, stairs, elevators, restrooms,
janitorial, telephone, mechanical and electrical rooms and any passageways
thereto, and the common pipes, ducts, conduits, wires and appurtenant equipment
serving the Premises.

(b)
Land Common Area.  The common walkways and sidewalks necessary for access to the
Project and the outdoor courtyards.  Tenant's acceptance of the Premises shall
constitute an acknowledgment and acceptance of the various temporary
inconveniences that may be associated with the use of the Project Common Areas,
provided such temporary inconveniences do not materially adversely affect
Tenant's use of the Premises for the Use, Tenant's access to the Premises or
Tenant's parking set forth in Article 11 of the Summary.

 
-1-

--------------------------------------------------------------------------------

(c)
Parking.  Tenant is hereby granted the right to use three and six-tenths (3.6)
non-designated parking spaces per each one thousand (1,000) square feet of
Rentable Area within the Premises (rounding to the nearest whole number of
parking spaces in the event the Rentable Area of the Premises is not evenly
divisible by one thousand (1,000)), which parking spaces shall be located within
the unreserved common parking areas of the Project, all in accordance with
Section 20.18 below.

(d)
Declaration.  On or before the Lease Commencement Date, Landlord shall record
against the entire Project a Declaration and Establishment of Protective
Covenants, Conditions and Restrictions and Grant of Easements (the
"Declaration").  Among other provisions, the Declaration will provide for the
operation, repair and maintenance of the Land Common Area and the allocation of
the cost of the operation, repair and maintenance of the Land Common Area among
the owners of the various parcels that comprise the Project.

1.4            Landlord's Reserved Rights in Premises and Common Areas.
 Landlord reserves the right from time to time:
(a)
Building Changes.  To install, use, maintain, repair and replace pipes, ducts,
conduits, wires and appurtenant meters and equipment for service to other parts
of the Building above the ceiling surfaces, below the floor surfaces, within the
walls and in the central core areas, and to relocate any pipes, ducts, conduits,
wires and appurtenant meters and equipment in the Premises which are so located
or located elsewhere outside the Premises.

(b)
Boundary Changes.  To change the lines of the lot on which the Building stands
(the "Lot") and to make other reasonable changes and grant others rights
thereto, including without limitation the granting of easements, rights of way
and rights of ingress and egress and similar rights to users of parcels adjacent
to the Lot.

(c)
Facility Changes.  To alter or relocate any other common areas or facilities
associated with the Project.

In connection with exercising its rights under this Section 1.4, Landlord shall
use commercially reasonable efforts to not materially adversely affect Tenant's
use of the Premises for the Use, Tenant's access to the Premises, or Tenant's
parking set forth in Article 11 of the Summary.
1.5            Rentable Area.  As used in this Lease, "Rentable Area" and
"Usable Area" shall be measured in accordance with Building Owners and Managers
Association Method for Measuring Floor Area in Office Buildings, ANSI
Z65.1-1996) (the BOMA standards").  The Rentable Area of the Premises and the
Rentable Area of the Building have been calculated on the basis of the foregoing
definition and, subject to the provisions of Section 1.6, are hereby stipulated
for all purposes hereof to be the amounts stated in the Summary.  There shall
not be any change in the rentable area of the Building or Premises set forth in
this Lease unless there is a physical expansion or reduction to the Building or
Premises, in which event the Building or Premises, as applicable, shall be
subject to remeasurement in accordance with BOMA Standards.
 
1.6            Tenant's Percentage Share.  The term "Tenant's Percentage Share"
shall mean the percentage figure specified in the Summary which represents the
ratio that the Rentable Area of the Premises bears to one hundred percent (100%)
of the Rentable Area of the Building.  In the event Tenant's Percentage Share is
changed during a calendar year by reason of a change in the Rentable Area of the
Premises or a change in the total Rentable Area of the Building or leased
portion thereof, Tenant's Percentage Share shall be re-calculated pursuant to
the aforementioned formula and shall be determined on the basis of the number of
days during such calendar year at each such percentage.
 
-2-

--------------------------------------------------------------------------------

ARTICLE 2  
PLANS AND CONSTRUCTION
The design and construction of, and payment for, the "Tenant Improvements" (as
defined in the Work Letter) shall be governed by the provisions of the Work
Letter.
ARTICLE 3  
TERM; USE; COMPLIANCE WITH LAWS
3.1            Commencement of Term.  Subject to and upon the terms and
conditions set forth in this Lease, the term of this Lease shall be for a period
specified in the Summary as Lease Term, commencing upon the date specified in
the Summary as the Lease Commencement Date.  Upon the Lease Commencement Date,
Landlord and Tenant shall execute a Notice of Lease Term Dates, as shown in
Exhibit E attached hereto and made a part hereof setting forth, among other
things, the Lease Commencement Date and the Lease Expiration Date.  Landlord and
Tenant presently anticipate that substantial completion of the Tenant
Improvements (as defined in Exhibit C) will occur and possession of the Premises
will be tendered to Tenant in the condition required by this Lease on or about
May 17, 2014.  If Substantial Completion (as defined in Exhibit C) of the Tenant
Improvements has not occurred (and possession of the Premises delivered to
Tenant) by the Outside Delivery Date (as defined below), then Tenant shall be
entitled by notice in writing to Landlord thereafter to cancel this Lease, in
which event, (A) Tenant shall be permitted to retain possession of the Temporary
Space (as defined below) for a period of up to six (6) months following the date
of such notice on all of terms and conditions set forth in Article 22 below
(including the payment of Base Rent as set forth in Article 22 below; provided
that the amount of the monthly Base Rent shall instead be $44,758.00); provided,
that, during such six (6) month period, Tenant may vacate the Temporary Space at
any time and Tenant's obligation to pay Base Rent (as set forth in Article 22
below) shall cease and be prorated as of the date Tenant vacates the Temporary
Space, (B) after the date Tenant vacates the Temporary Space, the parties shall
be discharged from all obligations hereunder and (C) Landlord shall return any
prepaid rent and the security deposit forth with to Tenant; provided further,
however, that if Substantial Completion of the Tenant Improvements and delivery
of possession of the Premises to Tenant occurs, then Tenant's right to cancel
this Lease hereunder shall terminate and be of no further force or effect.  The
term "Outside Delivery Date" initially means October 17, 2014, but shall be
extended by one day for every one day in delay in substantial completion of the
Tenant Improvements caused by (i) Tenant Delays (as defined in Exhibit C) and/or
(ii) any other one or more Force Majeure events (as defined in Section 2.24).
 
3.2            General Use and Compliance with Laws.  Tenant shall only use the
Premises for the uses set forth in Section 13 of the Summary and for no other
use.  At Tenant's sole cost and expense, Tenant shall comply with and faithfully
observe all of the requirements of municipal, county, state, federal and other
applicable governmental authorities (collectively, "Governmental Requirements"),
now in force, or which may hereafter be in force, pertaining to the use and
occupancy of the Premises, Lot and Project (including, without limitation, the
Americans with Disabilities Act of 1990 and any other Governmental Requirements
respecting accessibility or use by disabled persons) and shall secure any
necessary permits pertaining to Tenant's use and occupancy of the Premises;
provided, however, that subject to reimbursement as an Operating Expense to the
extent permitted by this Lease, Tenant shall not be required to make or pay for
alterations or improvements to the structural portions of the Premises or the
Building or to the Project Common Areas, unless such alterations or improvements
are necessitated by Tenant's Alterations, Tenant's particular use of the
Premises or Tenant's breach of or default under this Lease.  Tenant shall be
responsible, at its sole cost and expense, for (i) ADA compliance in the
Premises as a result of Tenant's particular use of the Premises or any
Alterations to the Premises (other than the Tenant Improvements), (ii) ADA
compliance outside the Premises triggered by Tenant's Alterations in the
Premises (other than the Tenant Improvements) and (iii) ADA compliance outside
the Premises necessitated by the Building being deemed to be a ''public
accommodation" instead of a "commercial facility" as a result of Tenant's use or
occupancy of the Premises, except that if such alterations or improvements are
of a structural nature, then Landlord (and not Tenant) shall be responsible for
making such required alterations or improvements (the cost of which shall be
included in Operating Expenses to the extent permitted by this Lease).  In
Tenant's use and occupancy of the Premises, Tenant shall not subject the
Premises to any use that would tend to damage any portion thereof or which shall
in any way increase the existing rate of any insurance on the Project or any
portion thereof or cause any cancellation of any insurance policy covering the
Project or any portion thereof.  Tenant shall not do or permit anything to be
done in or about the Premises which shall in any way obstruct or interfere with
the rights of other tenants of the Project, or
 
-3-

--------------------------------------------------------------------------------

injure or annoy them, or use or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose, nor shall Tenant or Tenant's agents
cause, maintain, or permit any nuisance in, on or about the Premises or commit
or suffer to be committed any waste in, on or about the Premises.  Tenant shall
not bring into the Building, or keep or arrange in the Premises any furniture,
equipment, materials or other objects which individually or collectively
overload the Premises or the Building.  Landlord reserves the right to prescribe
the weight and position of all safes, fixtures and heavy installations that
Tenant desires to place in the Premises so as to distribute properly the weight,
or to require plans prepared by a qualified structural engineer for such heavy
objects at Tenant's sole cost and expense.  Notwithstanding the foregoing,
Landlord shall have no liability for damage caused by the installation of such
safes and heavy equipment.  Furthermore, business machines and mechanical
equipment belonging to Tenant that cause noise and/or vibration that may be
transmitted to the structure of the Building or to any other tenants in the
Building shall be placed and maintained by Tenant, at Tenant's sole cost and
expense, in settings of cork, rubber or spring type noise and/or vibration
eliminators and Tenant shall take such other measures reasonably directed by
Landlord as needed to eliminate such vibration and/or noise.
3.3            Extension Option.
 
(a)
Option Right.  Landlord hereby grants to Tenant one (1) option (the "Extension
Option") to extend the Lease Term for a period of five (5) years (the "Option
Term"), which option shall be exercisable only by written notice delivered by
Tenant to Landlord as provided below, provided that, as of the date of delivery
of such notice, Tenant is not in default under this Lease beyond any applicable
notice and cure periods.  Upon the proper and timely exercise of such option to
extend, and provided that, as of the end of the initial Lease Term, Tenant is
not in default under this Lease beyond any applicable notice and cure periods,
the Lease Term as it applies to the Premises, shall be extended for the Option
Term upon all of the terms and conditions set forth in the Lease, except that
the Base Rent shall be the Option Rent (as defined below) and Tenant shall have
no further options to extend the Lease Term.  The rights contained in this
Section 3.3 shall be personal to the Original Tenant (and Permitted Transferees
(as defined below), and may only be exercised by the Original Tenant and its
Permitted Transferees and not by any other assignee or any other sublessee or
other transferee of Tenant's interest in this Lease or the Premises, or any part
thereof.

(b)
Option Rent.  The rent payable by Tenant during the Option Term (the "Option
Rent") shall equal the "Fair Market Rental Rate" for the Premises.  The term
"Fair Market Rental Rate" for the Premises during the Option Term shall mean the
annual amount per square foot of Rentable Area being charged on a full service
basis by Landlord as of the first day of the Option Term for unencumbered,
non-sublease, non-equity space comparable to the Premises in the Project or if
not enough comparable transactions exist in the Project, then the annual amount
per square foot of Rentable Area being charged on a full service basis for
comparable space in "Comparable Buildings" (as that term is defined below),
giving appropriate consideration to appropriate concessions ("Rent
Concessions"), all economic terms, and other relevant factors, such as annual
rental rates per square foot of Rentable Area, escalation clauses (such as net,
base year or expense stop), free rent, if any, length of the lease term, size
and location of premises being leased and other generally acceptable terms and
conditions for the tenancy of the space in question, including tenant
improvements or allowances provided or to be provided for such comparable space
(provided, however, that the amount of such improvements or allowances shall be
adjusted when calculating the Option Rent by taking into consideration the value
of the existing improvements in the Premises paid for by Landlord, as of the
first day of the Option Term, with such value to be based upon the age, quality
and layout of the improvements and the extent to which the same can be utilized
by a tenant similar to Tenant for the uses permitted by Section 13 of the
Summary; provided, however, in calculating the Fair Market Rental Rate, no
consideration shall be given to the fact that (i) any rental abatement is or is
not given such lessees in connection with the construction of improvements in
such comparable space, or (ii) Landlord is or is not required to pay a real
estate brokerage commission in connection with the Option Term, or the fact that
comparable deals do or do not involve the payment of real estate brokerage
commissions.  If, in determining the Fair Market Rental Rent, Rent Concessions
are granted Landlord may, at Landlord's sole option, elect any or a portion of
the following:  (1) to grant some or all of the Rent Concessions to Tenant in
the form as described above (or as free rent and/or an improvement allowance);
or (2) to adjust the rental rate component of the Fair Market Rental Rate to be
an effective rental rate which takes into consideration the total dollar value
of such Rent Concessions (in which case the Rent

 
-4-

--------------------------------------------------------------------------------

 
     Concessions evidenced in the effective rental rate shall not be granted to
Tenant).  The term "Comparable Buildings", as used in this Lease, shall mean
comparable office buildings located in San Rafael and Novato.
 
(c)
Exercise of Option.  The option to extend shall be exercised by Tenant, if at
all, only in the following manner:  (i) Tenant shall deliver written notice to
Landlord not more than twelve (12) months nor less than eleven (11) months prior
to the expiration of the initial Lease Term stating that Tenant may be
interested in exercising its option; (ii) Landlord, after receipt of Tenant's
notice, shall deliver notice (the "Option Rent Notice") to Tenant not less than
ten (10) months prior to the expiration of the initial Lease Term, setting forth
the Option Rent and, (iii) if Tenant wishes to exercise such option, Tenant
shall, on or before the date occurring nine (9) months prior to the expiration
of the initial Lease Term, exercise such option by delivering written notice
thereof to Landlord, and upon, and concurrent with, such exercise, Tenant may,
at its option, object to the Option Rent contained in the Option Rent Notice, in
which case the parties shall follow the procedure, and the Option Rent shall be
determined, as set forth in Section 3.3(d) below.

(d)
Determination of Option Rent.  In the event Tenant timely and appropriately
objects in writing to the Option Rent initially determined by Landlord, Landlord
and Tenant shall attempt to agree upon the Option Rent, using their best
good-faith efforts.  If Landlord and Tenant fail to reach agreement within
twenty (20) days following Tenant's objection to the Option Rent (the "Outside
Agreement Date"), then each party shall submit to the other party a separate
written determination of the Option Rent within ten (10) business days after the
Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with the provisions herein.  Failure of Tenant or
Landlord to submit a written determination of the Option Rent within such ten
(10) business day period shall conclusively be deemed to be the non-determining
party's approval of the Option Rent submitted within such ten (10) business day
period by the other party.

(e)
Option Terms - Arbitration.  Landlord and Tenant shall each appoint one
arbitrator who shall by profession be a licensed real estate agent who shall
have been active over the five (5) year period ending on the date of such
appointment in the leasing of first-class office buildings in Marin County,
California.  The determination of the arbitrators shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Option Rent is the closest to
the actual Option Rent as determined by the arbitrators, taking into account the
requirements of Section 3.3(b) of this Lease with respect to the Option Rent and
that submitted Option Rent that is the closest shall be used as the Option Rent
during the Option Term.  Each such arbitrator shall be appointed within thirty
(30) days after the Outside Agreement Date and adopt procedures as follows:  The
two (2) arbitrators so appointed shall within ten (10) days of the date of the
appointment of the last appointed arbitrator agree upon and appoint a third
arbitrator who shall be qualified under the same criteria set forth hereinabove
for qualification of the initial two (2) arbitrators (except that the individual
acting as such third arbitrator shall not have represented Landlord, Tenant or
any of their affiliates in the preceding five (5) year period).  The three (3)
arbitrators shall within thirty (30) days after the appointment of the third
arbitrator reach a decision as to whether the panel shall use Landlord's or
Tenant's submitted Option Rent and shall notify Landlord and Tenant thereof.
 The decision of the majority of the three (3) arbitrators shall be binding upon
Landlord and Tenant.  If either Landlord or Tenant fails to appoint an
arbitrator within thirty (30) days after the applicable Outside Agreement Date,
the arbitrator appointed by one of them shall reach a decision, notify Landlord
and Tenant thereof, and such arbitrator's decision shall be binding upon
Landlord and Tenant.  If the two (2) arbitrators fail to agree upon and appoint
a third arbitrator within the time period provided above, then the parties shall
mutually select the third arbitrator.  If Landlord and Tenant are unable to
agree upon the third arbitrator within ten (10) days, then either party may,
upon at least five (5) days prior written notice to the other party, request the
Presiding Judge of the Marin County Superior Court, acting in his/her private
and non-judicial capacity, to appoint the third arbitrator.  Following the
appointment of the third arbitrator, the panel of arbitrators shall within
thirty (30) days thereafter reach a decision as to whether Landlord's or
Tenant's submitted Option Rent shall be used and shall notify Landlord and
Tenant thereof.  Each party may submit any written materials to the Arbitrators.
 No witnesses or oral testimony (i.e. no hearing) shall be permitted in
connection with the Arbitrators' decision unless agreed to by both parties.  

 
-5-

--------------------------------------------------------------------------------

     No ex parte communications shall be permitted between the Arbitrators and
either Landlord or Tenant following appointment of the third Arbitrator until
conclusion of the arbitration process.  The Arbitrators are authorized to walk
both the Premises and any comparable space (to the extent access is made
available).  The cost of the arbitrators and the arbitration proceeding shall be
paid by Landlord and Tenant equally, except that each party shall pay for the
cost of its own witnesses, agents and attorneys.
 
(f)
Amendment.  Upon final determination of the Option Rent, Landlord and Tenant
shall promptly enter into an amendment to this Lease extending the initial Lease
Term for the Option Term upon the same terms provided in the Lease except the
Base Rent during the Option Term shall be the finally determined Option Rent.

ARTICLE 4  
RENT
4.1            Rent.  Tenant shall pay, without notice or demand, to Landlord at
such place as Landlord may from time to time designate in writing, in currency
or a check for currency which, at the time of payment, is legal tender for
private or public debts in the United States of America, "Base Rent" as set
forth in Article 8 of the Summary, payable in equal monthly installments in
advance on or before the first day of each and every month during the Lease
Term, without any set off or deduction whatsoever.  Fifty percent (50%) of the
Base Rent for months four (4) through twelve (12) of the Lease Term shall be
paid to Landlord at the time Landlord commences construction of the Tenant
Improvements in the Premises. Such payment is a prepayment of the Base Rent for
such period.  Accordingly, the amounts due from Tenant for monthly Base Rent for
months four (4) to twelve (12) of the Lease Term shall take into account a
credit for this prepayment of fifty percent (50%) of the Base Rent for each such
month.  As used in this Lease, "Rent" shall collectively mean "Additional Rent"
(as defined in Section 4.6) together with the following sums:
(a)
Base Rent.  The amount specified in the Summary as the Base Rent for the
applicable portions of the Lease Term indicated, commencing on the Lease
Commencement Date.

(b)
Expense Rent.  For each calendar year following the Base Year, an amount
("Expense Rent") equal to the Tenant's Percentage Share of the amount by which
(A) the Building's Share of Operating Expenses for such calendar year, exceeds
(B) the Building's Share of Operating Expenses for the Base Year.  As used
herein, the "Building's Share" of Operating Expenses shall mean all Operating
Expenses attributable solely to the Building, and an equitable portion of the
Operating Expenses attributable to the Project Common Areas or the Project as a
whole; provided, however, that the basis for such allocation to each building of
Operating Expenses attributable to Project Common Areas or the Project as a
whole shall be the fraction of total Project Rentable Area included within such
building unless Landlord in good faith determines that an alternate manner of
allocation is more equitable.

4.2            Rent Adjustment.
(a)
Base Rent Adjustment.  The Base Rent adjustments for the Lease Term are set
forth in the Summary.  For rent adjustments, the number of months shall be
measured from the first day of the month in which the Commencement Date falls.

(b)
Expense Rent Adjustment.  Commencing with the calendar year following the Base
Year and continuing each year thereafter, Tenant's payment of Expense Rent shall
be estimated and adjusted in accordance with the following procedures and the
provisions of Section 4.5.

(i)
Prior to the commencement of each calendar year following the Base Year, or as
soon thereafter as practicable, Landlord shall give Tenant written notice of its
estimate of Expense Rent for the ensuing twelve (12) month period; provided that
if such notice is not given at least twenty (20) days prior to the commencement
of the calendar year, Tenant shall continue to pay on the basis of the then
applicable Expense Rent until the month after such notice is given, at which
time Tenant shall pay Expense Rent based on the amount set forth in such notice

 
-6-

--------------------------------------------------------------------------------

     plus, if the new Expense Rent is greater than the previous Expense Rent,
the difference accrued from January 1 of such calendar year.  If the new Expense
Rent is less than the previous Expense Rent, the difference accrued from January
1 of such calendar year shall be credited against Expense Rent next coming due
under this Lease.
 
 
(ii)
Within ninety (90) days after the close of each calendar year or as soon
thereafter as possible, Landlord shall deliver to Tenant a statement (the
"Statement") setting forth the amount of Expense Rent for that calendar year.
 If the Expense Rent estimates paid by Tenant for such calendar year are less
than the actual Expense Rent for such calendar year, Tenant shall pay the
difference to Landlord within thirty (30) days of the delivery of the Statement.
 If the Expense Rent estimates paid by Tenant for such calendar year are greater
than the actual Expense Rent for such calendar year, Landlord shall credit such
difference against Expense Rent next coming due under this Lease (or, if the
Lease Term has expired, pay such difference to Tenant within thirty (30) days).

(c)
Inspection of Records.  If Tenant disputes the amount of Expense Rent stated in
the Statement, Tenant may designate in writing, within ninety (90) days after
receipt of that Statement, a certified public accountant to inspect Landlord's
records.  Tenant is not entitled to request that inspection, however, if Tenant
is then in default under this Lease.  Tenant shall not be entitled to inspect
any of Landlord's books and records that apply to any prior Statements or to any
calendar year other than the year covered by the most recent Statement.  The
accountant must not charge a fee based on the amount of Expense Rent that the
accountant is able to save Tenant by the inspection.  Tenant shall be entitled
to no more than one (1) inspection per calendar year.  No subtenant has any
right to conduct an inspection.  Tenant's designation of its accountant shall
specify a date for the inspection which shall be no later than thirty (30) days
after the date Tenant designates its accountant.  The inspection must be
conducted in Landlord's offices (or, if Landlord so directs, at another location
at which the books and records for the Building are located) at a reasonable
time or times.  If, after that inspection, Tenant still disputes the Expense
Rent, a certification of the proper amount shall be made, at Tenant's expense,
by an independent certified public accountant designated by Landlord; provided,
however, such certified public accountant shall not be the accountant who
conducted Landlord's initial calculation of Expense Rent to which Tenant is now
objecting.  That certification (the "Binding Certification") shall be final and
conclusive.  As a condition precedent to any inspection by Tenant's accountant,
Tenant's accountant shall enter into a commercially reasonable confidentiality
agreement with Landlord.  If the Binding Certification reflects that Tenant has
overpaid Expense Rent for the period in question, then Landlord shall credit
such excess to Tenant's next payment of Expense Rent or, at the request of
Tenant, promptly refund such excess to Tenant and conversely, if Tenant has
underpaid Expense Rent, Tenant shall promptly pay such additional Expense Rent
to Landlord within thirty (30) days after demand therefor by Landlord.  If the
Binding Certification shows that the aggregate amount of Operating Expenses
included in Landlord's original Statement which was the subject of such audit
was overstated by Landlord by more than three percent (3%) of Operating
Expenses, Landlord shall reimburse Tenant for the reasonable, out-of-pocket
costs and expenses incurred by Tenant in connection with such audit.  An
overcharge of Expense Rent by Landlord shall not entitle Tenant to terminate
this Lease.

Nothing contained in this Section 4.2 shall be construed at any time so as to
reduce the monthly installments of Base Rent payable by Tenant below the amount
set forth in Section 4.1 of this Lease.
4.3            Definitions.  As used in this Article 4, the following terms
shall have the meanings hereinafter set forth:
(a)
"Base Year" shall mean the calendar year set forth in Section 9.1 of the
Summary.

(b)
"Calendar Year" shall mean each calendar year in which any portion of the Lease
Term falls, through and including the calendar year in which the Lease Term
expires.

 
-7-

--------------------------------------------------------------------------------

4.4            Operating Expenses.  The term "Operating Expenses" shall consist
of all operating expenses of the Project, including without limitation those
specified below, which shall be computed on an accrual basis in accordance with
generally accepted accounting principles and shall consist of all expenditures
by Landlord to maintain in quality, first-class condition all facilities in
operation from the beginning of the Lease Term of this Lease and such additional
facilities in subsequent years as may be determined by Landlord to be necessary
or generally beneficial to the Project.  The term Operating Expenses as used
herein shall mean all expenses, costs and disbursements of every kind and nature
which Landlord shall pay or become obligated to pay because of or in connection
with the ownership, management, operation, maintenance and repair of the
Project, including without limitation the following:
(a)
Wages, salaries, taxes, insurance and related expenses and benefits of all
on-site and off-site employees directly engaged in the operation, maintenance or
access control of the Project.

(b)
All supplies, tools, equipment and materials used in the operation and
maintenance of the Project, including any lease payments therefor.

(c)
Cost of all utilities for the Project (including, without limitation, the
Project Common Areas), including the cost of water, power, sewer, heating,
lighting, air conditioning and ventilation.

(d)
Cost of all maintenance, repairs and replacements, janitorial, building
engineering, landscaping, security, legal, other consulting fees and service
agreements for the Project and the equipment therein, including without
limitation alarm service, window cleaning and elevator maintenance.

(e)
Cost of all insurance carried by Landlord in connection with the Project and
Landlord's personal property used in connection therewith.

(f)
All real property taxes and assessments levied against the Project and the
various estates therein, all personal property taxes levied on personal property
of Landlord used in the management, operation, maintenance and repair of the
Project, all taxes, assessments and reassessments of every kind and nature
whatsoever levied or assessed in lieu of or in substitution for existing or
additional real or personal property taxes and assessments on the Project,
service payment in lieu of taxes, excises, transit charges and fees, housing,
park and child care assessments, development and other assessments,
reassessments, levies, fees or charges, general and special, ordinary and
extraordinary, unforeseen as well as foreseen, of any kind which are assessed,
levied, charged, confirmed, or imposed by any public authority upon the Project,
its operations or the rent received from the Project, or amounts necessary to be
expended because of governmental orders, whether general or special, ordinary or
extraordinary, unforeseen as well as foreseen, of any kind and nature for public
improvements, services, benefits, or any other purposes which are assessed,
levied, confirmed, imposed or become a lien upon the Premises or Project or
become payable during the Lease Term (hereinafter collectively "Impositions").
 In the case of any Impositions which may be evidenced by improvement or other
bonds or which may be paid in annual or other periodic installments, Landlord
shall elect to cause such bonds to be issued or cause such assessment to be paid
in installments over the maximum period permitted by law.  Nothing contained in
this Lease shall require Tenant to pay any franchise, gift, estate, inheritance
or succession transfer tax of Landlord, or any income, profits or revenue tax or
charge, upon the net income of Landlord from all sources, any excess profits
taxes, documentary transfer taxes, or penalties incurred as a result of
Landlord's failure to pay taxes or to file any tax or informational returns or
other taxes to the extent applicable to Landlord's general or net income (as
opposed to rents, receipts or income attributable to operations at the Project);
provided, however, that if at any time during the Lease Term under the laws of
the United States government or the State of California, or any political
subdivision thereof, a tax or excise on Rent is levied or assessed by any such
political body against Landlord on account of collection of Rent, or a portion
thereof, Tenant shall pay one hundred percent (100%) of any such tax or excise
as Additional Rent.

 
-8-

--------------------------------------------------------------------------------

(g)
Repairs, replacements and general maintenance (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties,
and alterations attributable solely to tenants of the Building other than
Tenant).

(h)
All maintenance costs relating to public and service areas of the Project,
including without limitation, sidewalks, landscaping, service areas, mechanical
rooms and Project exteriors.

(i)
Landlord's central accounting costs and audit fees attributable to the Project.

(j)
A management cost recovery equal to three percent (3%) of Project Rent
collections.

(k)
Amounts payable under the Declaration with respect to performance of work or
provision of goods or services the cost of which is otherwise includable as
Operating Expenses.

(l)
Capital improvements made to or capital assets acquired for the Project after
the Commencement Date that (1) are intended to reduce Operating Expenses ("Cost
Savings Items") or (2) are required to comply with any and all Governmental
Requirements first enacted or made applicable to the Project after the date of
this Lease, which capital costs, or an allocable portion thereof, shall be
amortized over their useful life as reasonably determined by Landlord, together
with interest on the unamortized balance at the rate of eight percent (8%) per
annum; provided that with respect to Cost Saving Items, the amortization period
shall be the cost recovery period (i.e., the anticipated period to recover the
full cost of such item from cost savings reasonably estimated by Landlord at the
time the Cost Saving Item was acquired);

Notwithstanding anything to the contrary contained in this Lease, "Operating
Expenses" shall not include any of the following:  (1) any ground lease rental;
(2) capital expenditures (other than as expressly set forth in clause (l) above;
(3) costs incurred for repair of damage to the Project to the extent reimbursed
by insurance proceeds, provided that commercially reasonable insurance
deductibles shall be included in Operating Expenses; (4) costs, including
permit, license and inspection costs, incurred with respect to the installation
of tenant improvements to other tenant's leased premises within the Project or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant leasable space within the Project; (5) depreciation,
amortization and interest payments, except on materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party's services; (6) marketing costs,
including leasing commissions, attorneys' fees in connection with the
negotiation and preparation of letters, deal memos, letters of intent, leases,
subleases and/or assignments, space planning costs, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Project; (7) expenses in connection with services which are not available to
Tenant; (8) legal fees and related expenses and legal costs incurred by Landlord
(together with any damages awarded against Landlord) due to the violation by
Landlord or any tenant of the terms and conditions of any lease of space in the
Project or any Governmental Requirements; (9) overhead and profit paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in the Project to the extent the same exceeds the costs of such goods and/or
services rendered by qualified, unaffiliated third parties on a competitive
basis; (10) interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Project;
(11) Landlord's general corporate overhead and general and administrative
expenses not specifically incurred in the management, maintenance and operation
of the Project; (12) costs incurred in correcting any non-compliance of the
Project with applicable requirements of municipal, county, state, federal and
other applicable governmental authorities where such non-compliance was existing
as of the delivery of possession of the Premises to Tenant; (13) costs incurred:
 (x) to comply with Governmental Requirements with respect to any Hazardous
Substances (as defined below) which were in existence in, on, under or about the
Project (or any portion thereof) prior to the Lease Commencement Date, and were
of such a nature that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Substances, in the state, and under the conditions that they then
existed in, on, under or about the Project, would have then required the
removal, remediation or other action with respect thereto; (y) with respect to
 
-9-

--------------------------------------------------------------------------------

Hazardous Substances which migrate to the Project from other property after the
date hereof; and/or (z) with respect to Hazardous Substances which are disposed
of or otherwise introduced into, on, under or about the Project after the date
hereof by Landlord or Landlord's agents, employees, contractors or licensees
(including any other tenants of the Project); provided, however, Operating
Expenses shall include costs incurred in connection with the clean-up,
remediation, monitoring, management and administration of (and defense of claims
related to) the presence of (i) Hazardous Substances used by Landlord (provided
such use is not negligent and is in compliance with Governmental Requirements)
in connection with the operation, repair and maintenance of the Project to
perform Landlord's obligations under this Lease (such as, without limitation,
fuel oil for generators, cleaning solvents, and lubricants) and which are
customarily found or used in Comparable Buildings and (ii) Hazardous Substances
created, released or placed in the Premises, Building or the Project by Tenant
(or Tenant's Affiliates or their subtenants, contractors, employees or agents)
prior to or after the Lease Commencement Date (unless such costs are recovered
directly from Tenant under this Lease, in which case, such costs recovered
directly from Tenant shall not also be included in Operating Expenses);
(14) increased costs of performance arising from Landlord's gross negligence or
willful misconduct; (15) costs arising from Landlord's charitable or political
contributions; (16) costs (other than ordinary maintenance) for sculpture,
paintings and other objects of art; (17) costs for which Landlord is reimbursed
or entitled to be reimbursed by condemnation proceeds, other tenants or any
other source; (18) rentals incurred in leasing HVAC systems, elevators or other
equipment that if purchased rather than rented, would constitute a capital item
that is excluded, except for (i) rental costs incurred in making repairs or in
keeping Building systems in operation while repairs are being made and
(ii) rental costs of equipment not affixed to the Building that is used in
providing janitorial or similar services; (19) any damage and repairs covered
under any insurance policy carried by, or required to be carried by, Landlord;
(20) any bad debt loss, rent loss, or reserves for bad debt loss or rent loss;
(21) costs incurred in connection with the operation of the business of the
entity constituting Landlord, as distinguished from the costs of operating the
Building, including accounting and legal matters, costs of defending any
lawsuits with any mortgagee, costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord's interest in the Building;
(22) costs for which Landlord has been compensated by a management fee to the
extent that the inclusion of such costs in Operating Expenses would result in a
double charge; (23) the cost of any "tenant relations" parties, events or
promotions (other than one (1) annual BBQ); (24) costs of insurance (i) for
Landlord's errors and omissions insurance or (ii) for Landlord's pollution legal
liability insurance; (25) costs to repair or replace the Project resulting from
any fire or other casualty to the extent covered by insurance proceeds or
condemnation awards; (26) repairs, alterations, additions, improvements or
replacements made to rectify or correct any defect in the original design,
materials or workmanship of the Project; (27) costs incurred in installing,
operating and maintaining any specialty improvement not normally installed,
operated and maintained in projects comparable to the Building, including,
without limitation, an observatory, luncheon club, or athletic or recreational
facilities; (28) salaries, wages, bonuses and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
parking privileges, life insurance, including group life insurance, welfare and
other fringe benefits, and vacation, holidays and other paid absence benefits)
relating to asset managers, leasing agents, promotional directors, officers,
directors, or executives of Landlord that are above the rank of property manager
or the Building chief engineer; (29) interest, penalties or other costs arising
out of Landlord's failure to make timely payment of its obligations;
(30) property management fees in excess of the amount set forth in clause (j)
above; (31) sale or financing costs incurred in connection with any sale,
financing or refinancing of the Project; (32) costs and expenses of providing
HVAC service to other tenant spaces in the Building outside of Building Hours
(as defined below); (33) the cost of labor and employees with respect to
personnel not located at the Building on a full-time basis unless such costs are
appropriately allocated between the Building and the other responsibilities of
such personnel; (34) costs for janitorial services for any rentable area in the
Project to the extent Tenant provides such services to the Premises at its own
cost; (35) expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly but which are provided
to another tenant or occupant of the Building; (36) legal fees, accountants'
fees and other expenses incurred in connection with disputes with Tenant,
tenants or other occupants or associated with the enforcement of any leases or
defense of Landlord's title to or interest in the Building or any part thereof;
(37) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord in the Building; (38) advertising or
promotional expenditures, and the costs of acquiring and installing signs in or
on any of the Building identifying the owner of the Building or any other tenant
or occupant of the Building; (39) the cost of repairs or other work resulting
from a casualty or occurrence with regard to which either Landlord or Tenant
elects to terminate this Lease; and (40) costs relating to the repair of
structural portions of the roof membrane or foundations.
 
-10-

--------------------------------------------------------------------------------

Notwithstanding any other provision herein to the contrary, it is agreed that in
the event the Building is not at least ninety-five percent (95%) occupied for
the entire year during any calendar year of the Lease Term, an adjustment shall
be made in computing the Operating Expenses which vary by occupancy for such
year so that the Operating Expenses which vary by occupancy shall be computed
for such year as though the Building had been ninety-five percent (95%) occupied
for the entire year during such year.  Landlord and Tenant agree that Expense
Rent shall be paid from and after the Base Year during the entire term of this
Lease continuing through the Lease Expiration Date.  In the event that
(a) assessments for any community facilities district are included in Operating
Expenses for the Base Year and (b) in any calendar year after the Base Year such
community facilities district assessments are not payable, then for purposes of
determining Operating Expenses for the Base Year the amount of the community
facilities district assessment for that Base Year shall be excluded from
Operating Expenses.  Base Year Operating Expenses shall not include market-wide
labor-rate increases due to extraordinary circumstances, including, but not
limited to, boycotts and strikes, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages.  If types of insurance
coverage are not carried in any calendar year following the Base Year, or if the
amounts of insurance coverage are decreased during any calendar year following
the Base Year, Landlord may adjust the Base Year to exclude the costs of such
insurance not carried or to reflect the decreased amounts of such insurance
coverage, as the case may be.  In addition, during the Lease Term or any
extension thereto, the Base Year for the Operating Expenses shall be increased
to include the amount of any new line item category of Operating Expenses (a
"New Line Item") that was not included in the Base Year for the Operating
Expenses, and is included in Operating Expenses in the calendar year that such
New Line Item occurs (and, if the subject period is a portion of a calendar
year, the amount of the Base Year for Operating Expenses shall be grossed up to
represent a full calendar year for both the Base Year and the calendar year in
which the New Line Item first is incurred) and, following the expiration of the
calendar year during which the New Line Item initially occurs, Tenant shall be
liable for Tenant's Share of increases in Operating Expenses over the adjusted
amount of the Base Year for Operating Expenses; provided, however, that any
Operating Expenses that are renamed, altered or re-categorized (by applicable
Law or otherwise) or that otherwise in substance were included in the Base Year
for Operating Expenses shall not be included in or treated as a New Line Item
for purposes of this paragraph.  Notwithstanding the foregoing, in no event
shall any excess in Operating Expenses for any calendar year following the Base
Year but preceding the calendar year in which the New Line Item occurs be
retroactively adjusted as a result of such increase in the Base Year Operating
Expenses, and in no event shall Tenant be entitled to a credit as a result of
such increase.  In the event that during the Lease Term or any extension
thereto, a category is removed from the Base Year (as opposed to shifted or
combined with another category), and is omitted from Operating Expenses, the
Base Year for Operating Expenses shall be reduced to reflect what Operating
Expenses would have been in the Base Year had such category not been included in
the Base Year.
4.5            Monthly Rent Payments.  Rent under Sections 4.1(a) and (b) shall
be due and payable in twelve (12) equal installments of one-twelfth (1/12) each
on the first day of each calendar month during the Lease Term (following the
Base Year, in the case of Section 4.1(b)) and any extensions or renewals thereof
without demand, counterclaim or offset.  If the Lease Term commences on a day
other than the first day of a calendar month or ends on a day other than the
last day of a calendar month, then the Rent under Sections 4.1(a) and (b) for
the first and last fractional months shall be appropriately prorated.  If the
Lease Term commences on a day other than the first day of a calendar year, for
purposes of calculating Expense Rent, the Operating Expenses for such year and
for the Base Year shall each be reduced by the proportion that the number of
days of the Lease Term falling within such calendar year bears to three hundred
sixty-five (365) days.  Any other amounts due under this Lease shall be
collected pursuant to written notices from Landlord and payment shall be due
within thirty (30) days after such notice unless a different due date is
expressly provided therefor in this Lease.
 
4.6            Additional Rent.  Tenant shall also pay as additional rent all
such other sums of money as shall become due and payable by Tenant to Landlord
("Additional Rent").  Such Additional Rent, including without limitation, all
amounts Tenant shall be responsible for paying pursuant to the terms of
Section 7.3 of this Lease, shall not be subject to abatement, set-off or
deduction whatsoever except as expressly set forth herein.  Except for amounts
billed to Tenant under the terms of the Work Letter (which shall be payable
pursuant to the terms of the Work Letter), Tenant shall pay to Landlord all
amounts of Additional Rent within thirty (30) days after Tenant's receipt of a
bill therefor together with a reasonable description thereof.  On Tenant's
request, Landlord shall provide Tenant with copies of reasonable supporting
documentation for such Additional Rent; provided that receipt of that additional
documentation shall not be a condition to Tenant's obligation to pay the
Additional Rent when due.
 
-11-

--------------------------------------------------------------------------------

4.7            No Deduction or Offset.  Rent shall be paid to Landlord, without
abatement, deduction or offset, in lawful money of the United States of America
at Landlord's address as set forth in the Summary or to such other person or at
such place as Landlord may from time to time designate in writing.  No payment
by Tenant or receipt by Landlord of a lesser amount of Rent shall be other than
on account of the earliest rent or payment due, nor shall any endorsement or
statement on any check or letter accompanying any such check or payment
constitute an accord and satisfaction and Landlord may accept any such check or
payment or pursue any other remedy under this Lease, at law or in equity.
 Notwithstanding anything to the contrary set forth herein, any final award,
which is not subject to appeal, from a court or arbitrator of competent
jurisdiction in favor of Tenant requiring payment by Landlord under this Lease
which is not paid by Landlord within the time period directed by such award
(together with interest at the Interest Rate (as defined below) from the date
Landlord was required to pay such amount until such offset occurs if such
interest is part of the award), may be offset by Tenant from Rent next due and
payable under this Lease. In no event shall the total amounts offset under this
Section 4.7 in any calendar month exceed 50% of the Base Rent payable in that
calendar month.
 
4.8            Late Payment and Interest.  Tenant acknowledges that the late
payment by Tenant to Landlord of any sums due under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix.  Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any encumbrance or note secured by all or
any portion of the Project.  Accordingly, if any installment of Rent is not paid
within five (5) business days of the date when due, all such past due
installments of Rent shall bear interest from the due date until paid at a rate
(the "Interest Rate") equal to the lesser of (a) three per cent (3%) per annum
over the prime rate of interest announced from time to time by Wells Fargo Bank,
National Association, San Francisco, California or (b) the maximum lawful rate.
 In addition, if any installment of Rent is not paid within five (5) business
days of the date when due, Tenant shall pay to Landlord a late charge equal to
three percent (3%) of the overdue amount.  This provision shall not relieve
Tenant from payment of Rent at the time and in the manner herein specified.  The
payment by Tenant and receipt by Landlord of late payment charges and interest
is not a release or waiver by Landlord of a default by Tenant or prevent
Landlord from exercising any of the other rights and remedies available to
Landlord under this Lease, at law or in equity.   Notwithstanding the foregoing,
 the first late payment in any twelve (12) month period by Tenant shall not bear
interest or incur a late charge if paid within five (5) business days following
Tenant's receipt of written notice from Landlord that the same was not received
when due.
 
4.9            Security Deposit.  Upon execution of this Lease, Tenant shall
deposit the amount specified in the Summary as a security deposit ("Security
Deposit"), with Landlord.  The Security Deposit shall be held by Landlord as
security for the performance by Tenant of all of the covenants of this Lease to
be performed by Tenant and Tenant shall not be entitled to interest thereon. The
Security Deposit is not an advance rent deposit, an advance payment of any other
kind, or a measure of Landlord's damages in any case of Tenant's default.  If
Tenant fails to perform any of the covenants of this Lease to be performed by
Tenant, including without limitation the provisions relating to payment of rent,
the removal of property at the end of the term, the repair of damage to the
Premises caused by Tenant, and the cleaning of the Premises upon termination of
the tenancy created hereby, then Landlord shall have the right, but no
obligation, to apply the Security Deposit, or so much thereof as may be
necessary, for the payment of any rent or any other sum in default and/or to
cure any other such failure by Tenant.  If Landlord applies the Security Deposit
or any part thereof for payment of such amounts or to cure any such other
failure by Tenant, then Tenant shall immediately pay to Landlord the sum
necessary to restore the Security Deposit to the full amount then required by
this Section 4.9 Landlord's obligations with respect to the Security Deposit are
those of a debtor and not a trustee.  Landlord shall not be required to maintain
the Security Deposit separate and apart from Landlord's general or other funds
and Landlord may commingle the Security Deposit with any of Landlord's general
or other funds.  Upon termination of the original Landlord's or any successor
owner's interest in the Premises or the Building, the original Landlord or such
successor owner shall be released from further liability with respect to the
Security Deposit upon the original Landlord's or such successor owner's
complying with California Civil Code Section 1950.7.  Subject to the foregoing,
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, and all other provisions of law, now or hereafter in force, which
(a) establish a time frame within which a landlord must refund a security
deposit under a lease, and/or (b) provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage caused by the
default of Tenant under this Lease, including without limitation all damages or
rent due upon termination of this
 
-12-

--------------------------------------------------------------------------------

Lease pursuant to Section 1951.2 of the California Civil Code.  If Tenant
performs every provision of this Lease to be performed by Tenant, the unused
portion of the Security Deposit shall be returned to Tenant or the last assignee
of Tenant's interest under this Lease within 30 days following expiration or
termination of the term of this Lease.
ARTICLE 5  
SERVICES AND UTILITIES
5.1            Basic Services
.  Landlord shall cause the following Basic Services to be provided on all days
during the Lease Term, unless otherwise stated below.
(a)
Subject to all governmental rules, regulations and guidelines applicable
thereto, Landlord shall provide heating and air conditioning when necessary for
normal comfort for normal office use in the Premises during "Building Hours",
which for purposes of this Lease shall mean from Monday through Friday, during
the period from 8:00 a.m. to 5:00 p.m., except for the date of observation of
New Year's Day, Presidents' Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and other locally or nationally recognized
holidays (collectively the "Holidays").

(b)
Landlord shall furnish electricity to the Premises for the operation of Tenant's
electrical systems as follows:  (i) for plug load at a demand load of not less
than 2.5 watts per usable square foot per floor of the Premises; and (ii) for
the operation of Tenant's lighting at a demand load of not less than 1.25 watts
per usable square foot per floor of the Premises.  Landlord shall replace, as
part of Operating Expenses, lamps, starters and ballasts for Building standard
lighting fixtures within the Premises.

(c)
Landlord shall provide access to city water from the regular Building outlets
for drinking, lavatory and plumbing requirements within the Premises.

(d)
Landlord shall provide janitorial services five (5) days per week, except the
date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with such services provided by owners of
Comparable Buildings.

(e)
Landlord shall provide nonexclusive automatic passenger elevator service at all
times.

(f)
Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

(g)
Subject to Tenant's repair obligations set forth in Section 6 below and the
provisions of Section 4, Landlord shall operate and maintain the Building
(including the structural components of the Building and the Building's systems
and equipment) in a first-class manner and condition.

(h)
Landlord shall cause to be maintained such security and supervision program for
the Project in a manner consistent with such services provided by owners of
Comparable Buildings, which may include, without limitation, security personnel,
cameras, roving patrols, a keyboard system and/or any other security measures
which Landlord deems appropriate.  Landlord shall not be liable in any manner to
Tenant or any of Tenant's employees, agents, contractors, invitees, licensees,
sublessees or officers for any acts (including criminal acts) of others, or for
any direct, indirect, or consequential damages, or any injury or damage to, or
interference with, Tenant's business, including, but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or other loss or damage, bodily injury or death,
related to any malfunction, circumvention or other failure of any security
services which Landlord elects to provide, or on account of Landlord's election
not to provide any security service or services, or for the failure of any
security services to prevent bodily injury, death, or property damage, or loss,
or to apprehend any person suspected of causing such injury, death, damage or
loss.

 
-13-

--------------------------------------------------------------------------------

(i)
Landlord shall provide gas within the Premises to the base building heating
system only.

5.2            Over Standard Use.  Tenant shall not, without Landlord's prior
written consent, use heat generating machines or equipment or lighting other
than building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 5.1.  If such consent is given, Landlord shall have the right to cause
Tenant to install supplementary air conditioning units or other facilities in
the Premises, including supplementary or additional metering devices, and the
cost thereof, including the cost of installation, operation and maintenance,
increased wear and tear on existing equipment and other similar charges, shall
be paid by Tenant to Landlord upon billing by Landlord.  If Tenant uses
electricity or water in excess of that supplied by Landlord pursuant to
Section 5.1, or if Tenant's consumption of electricity shall exceed the amounts
set forth in Section 5.1(b) above, calculated on an annualized basis for nine
(9) hours per day excluding Saturdays, Sundays and Holidays, then Tenant shall
pay to Landlord, upon billing, the cost of such excess consumption, the cost of
the installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption. Landlord may from
time to time install devices to separately meter any utility and in such event
Tenant shall pay to Landlord on demand the cost of such metering devices.  If
Tenant desires to use heat, ventilation or air conditioning ("HVAC") during
hours other than those specified in Section 5.1 of this Lease, Tenant shall give
Landlord such prior notice as Landlord shall from time to time establish as
appropriate, of Tenant's desired use and Landlord shall supply such after-hours
HVAC to Tenant subject to Tenant's payment to Landlord of such hourly cost as
Landlord shall from time to time establish.
 
5.3            Separate Metering.  Notwithstanding the foregoing provisions of
this Article 5 to the contrary, Landlord shall cause the electrical service to
plugs in Lab/Tissue Culture and Research and Development areas (shown as the
"Specialized Improvement Areas" on the Final Space Plan (as defined in Exhibit C
attached hereto)) and to plugs in server rooms (collectively, the "Plug Metered
Areas") to be separately metered.  The separately metered plugs in the Plug
Metered Areas are collectively referred to herein as the "Metered System."
Tenant shall be charged for electricity usage of the Metered System during each
billing period used by the utility supplying electricity to the Building in
accordance with the following formula:  The amount payable by Tenant shall equal
the amount by which (a) the product of (i) the amount charged by the applicable
utility per kilowatt hour for the applicable billing period for electricity,
multiplied by (ii) the actual kilowatt hours used through the Metered System for
the applicable billing period, exceeds (B) the product of (x) the Billing Period
PSF Allowance (as defined below) multiplied by (y) the number of rentable square
feet in the Plug Metered Areas.  As used in this Section 5.3, the term "Billing
Period PSF Allowance" means an amount equal to $1.80, divided by 365 and
multiplied by the number of days in the applicable billing period. Payment of
the amounts due for electricity usage of the Metered System shall be due within
thirty (30) days after Tenants receipt of written notice of the amount due from
Landlord accompanied by a calculation describing the basis for such amount
payable by Tenant.
 
5.4            Additional Services.  Landlord shall also have the exclusive
right, but not the obligation, to provide any of the following additional
services which may be requested by Tenant:  locksmithing, lamp replacement for
non-Building standard lamps or fixtures, additional janitorial service, and
additional repairs and maintenance, provided that Tenant shall pay to Landlord
upon billing, the actual cost to Landlord of providing such additional services,
and same shall be deemed Additional Rent hereunder and shall be billed on a
monthly basis; provided the cost charged by Landlord for any such additional
service shall not exceed the cost that would have been incurred if the same
scope of additional services had been rendered by qualified and reputable
unaffiliated third parties on a competitive basis.  The contractors used by
Tenant for any other additional services shall be subject to Landlord's
approval, which shall not be unreasonably withheld, conditioned or delayed.
 
5.5            Interruption of Use.  Tenant agrees that Landlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any service (including telephone and telecommunication
services), or for any diminution or change in the quality or quantity thereof,
when such failure or delay or diminution or change is occasioned, in whole or in
part, by repairs, replacements, or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water or other fuel at
the Project after reasonable effort to do so, by electricity blackout or
brownout, by any accident or casualty whatsoever, by act or default of Tenant or
other tenants, or by any other cause beyond Landlord's reasonable control, and
such failures or
 
-14-

--------------------------------------------------------------------------------

delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
 Furthermore, Landlord shall not be liable under any circumstances for a loss
of, or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities.  Notwithstanding anything to the contrary in this
Section 5.3 or elsewhere in this Lease, if (a) Landlord fails to provide Tenant
with the HVAC service, electrical service or elevator service described in
Section 5.1, or Landlord enters the Premises and such entry interferes with
Tenant's reasonable use of the Premises (b) such failure or Landlord's entry is
not due to any one or more Force Majeure events or to an event covered by
Article 10, (c) Tenant has given Landlord reasonably prompt written or oral
notice of such failure or that such entry by Landlord is unreasonably
interfering with Tenant's use of the Premises (provided that such notice shall
not be required in the event Landlord has actual knowledge that the failure to
provide electrical services or elevator service or Landlord's entry is
unreasonably interfering with Tenant's use of the Premises) and (d) as a result
of such failure all or any part of the Premises are rendered unusable by Tenant
(and, as a result, all or such part of the Premises are not used by Tenant
during the applicable period) for more than five (5) consecutive business days,
then Tenant shall be entitled to an abatement of Rent proportional to the extent
to which the Premises are thereby rendered unusable by Tenant, commencing with
the later of (i) the sixth business day during which such untenantability
continues or (ii) the sixth business day after Landlord receives such notice
from Tenant, until the Premises (or part thereof affected) are again usable or
until Tenant again uses the Premises (or part thereof rendered unusable) in its
business, whichever first occurs.  The foregoing rental abatement shall be
Tenant's exclusive remedy therefor.  Notwithstanding the foregoing, the
provisions of Article 10 below and not the provisions of this subsection shall
govern in the event of casualty damage to Premises or Building and the
provisions of Article 12 below and not the provisions of the subsection shall
govern in the event of condemnation of all or part of the Premises or Building.
5.6            Keys and Locks.  Landlord shall furnish Tenant two (2) keys for
each corridor door entering the Premises.  Additional keys shall be furnished at
a reasonable charge by Landlord on an order signed by Tenant.  All such keys
shall remain the property of Landlord.  No additional locks shall be allowed on
any door of the Premises without Landlord's prior written permission not to be
unreasonably withheld, conditioned or delayed, and Tenant shall not make or
permit to be made any duplicate keys, except those furnished by Landlord.  Upon
termination of this Lease, Tenant shall surrender to Landlord all keys of the
Premises, and give to Landlord the combination of all locks for safes, safe
cabinets and vault doors, if any, in the Premises.
 
-15-

--------------------------------------------------------------------------------

5.7            Tenant Security System.  Tenant shall be entitled to install a
separate security system for the Premises and may include, without limitation,
key-card systems, security lighting and video monitoring equipment ("Tenant's
Security System"), as an Alteration; provided, however, (i) Tenant shall ensure
that Tenant's Security System is compatible with any security system installed
by Landlord, (ii) the plans and specifications for Tenant's Security System
shall be subject to Landlord's reasonable approval, and (iii) the installation
of Tenant's Security System shall otherwise be subject to the terms and
conditions of this Lease.  In no event shall Landlord have any liability or
responsibility for the operation, maintenance or monitoring of any security
system installed by Tenant and any additional costs incurred for any such
monitoring, operation or maintenance and for any modification to the Building
necessary as a result of the installation or operation of such system shall be
paid by Tenant.  On the expiration or earlier termination of this Lease, Tenant
shall remove the security system and restore the Premises to the condition
existing prior to the installation of that system at Tenant's sole cost and
expense.  In addition, Tenant shall have the right to contract directly with
Landlord's security contractor as well as utilize its own employees or third
parties to perform security services within the Premises, but who shall not
possess or carry firearms. Tenant shall at all times provide Landlord with a
contact person who can disarm the security system and who is familiar with the
functions of Tenant's Security System in the event of a malfunction.
 
ARTICLE 6  
REPAIRS
6.1            Tenant's Repairs.  From and after delivery of possession of the
Premises to Tenant, Tenant shall keep, maintain and preserve the Premises in
good condition and repair, and shall, as and when needed, at Tenant's sole cost
and expense, make all repairs to the Premises and every part thereof (other than
elements of the Premises to be maintained and repaired by Landlord pursuant to
this Lease) and all personal property, trade fixtures and equipment within the
Premises.
 
6.2            Landlord's Repairs.  Landlord shall cause to be kept, maintained
and preserved in first-class condition and repair, the roof, structure and
foundation, integrated Building utility and mechanical systems, parking
facilities and other Project Common Areas, the costs of which, subject to
limitations set forth in Section 4.4 above, shall be included in Operating
Expenses; provided, however, that to the extent such maintenance and/or repair
work is (i) attributable to items installed in the Premises which are above
standard interior improvements (such as, for example, custom lighting, special
HVAC and/or electrical panels or systems, kitchen or restroom facilities and
appliances constructed or installed within the Premises), (ii) attributable to
the installation, as a part of Tenant's Alterations or Tenant's trade fixtures,
of items which are less than first-class in quality, workmanship or manner of
installation, and/or (iii) necessitated by the negligence or willful misconduct
of Tenant and/or any of Tenant's subtenants and/or assignees and/or their
respective agents, employees, representatives, licensees, contractors and/or
invitees, then Tenant shall pay to Landlord the cost of such maintenance and/or
repairs.  Subject to the provisions of Section 5.3 above and Articles 10 and 12
below, there shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant's business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Project or the Premises or in or to fixtures, appurtenances and equipment
therein; provided, that, Landlord shall use commercially reasonable efforts to
minimize interference with the operation of Tenant's business in making of such
any repairs, alterations or improvements.  Tenant waives any right which Tenant
may have to make repairs at Landlord's expense under any law, statute or
ordinance now or hereafter in effect (including, without limitation,
Sections 1941 and 1942 of the California Civil Code).
 
6.3            Entry.  Upon at least one (1) business day's prior notice
(provided that no such prior notice shall be required in the event of an
emergency or for janitorial services to the Premises), Landlord and its
employees, agents, representatives, consultants and/or contractors shall have
the right to enter the Premises to inspect the same, to supply any service to be
provided by Landlord to Tenant hereunder, to show the Premises to prospective
purchasers, encumbrancers or, during the last nine (9) months of the Lease Term
only, tenants, to post notices of non-responsibility, to alter, improve or
repair the Premises or any other portion of the Building to the extent required
by this Lease, all without being deemed guilty of any eviction of Tenant and
without abatement of Rent, and may, in order to carry out such purposes, erect
scaffolding and other necessary structures where required by the character of
the work to be performed.  Landlord shall use reasonable efforts to minimize
unreasonable interference with the operation of Tenant's business from the
Premises resulting from any such entry (except in the event of an emergency).
 Without limiting Tenant's abatement rights under Section 5.3 above or Articles
10 and 12 below, Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant's business.  Landlord shall at all
times have and retain a key with which to unlock all doors to and in the
Premises.  In the event of an emergency, Landlord shall have the right to use
any and all means which Landlord may deem proper to open said doors in order to
obtain entry to the Premises.  Any entry to the Premises obtained by Landlord by
any of said means, or otherwise, shall not be construed or deemed to be a
forcible or unlawful entry into the Premises, or an eviction of Tenant from the
Premises or any portion thereof.  It is understood and agreed that no provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations, except as otherwise expressly agreed herein by
Landlord.  Tenant may designate certain areas as "Secured Areas" should Tenant
require such areas for the purpose of securing certain valuable property or
confidential information.  Landlord need not clean any area designated by Tenant
as a Secured Area and shall only maintain or repair such secured areas to the
extent (i) such repair or maintenance is required in order to maintain and
repair the Building structure and/or systems, (ii) as required by applicable
laws or codes, or (iii) in response to specific requests by Tenant and in
accordance with a schedule reasonably designated by Tenant, subject to
Landlord's reasonable approval.  Access to the Premises by Landlord shall be in
accordance with the commercially reasonable security, safety and confidentiality
requirements that Tenant may reasonably adopt from time to time.  Tenant may
reasonably restrict access by any visitor whom Landlord intends to bring onto
the Premises who is, or may reasonably be suspected by Tenant to be or represent
a competitor of Tenant.  Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or any Landlord Parties while the
same are in the Premises; provided that Tenant's failure to make a Tenant
employee available at the time of Landlord's entry into the Premises shall not
limit Landlord's or Landlord's officers, agents, representatives' right to enter
the Premises.
 
-16-

--------------------------------------------------------------------------------

ARTICLE 7  
ALTERATIONS
7.1            Landlord's Consent to Alterations.  Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
the "Alterations") without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld, conditioned or delayed by Landlord.  Notwithstanding
the foregoing or any other provision in this Lease to the contrary, Tenant may
make non-structural interior Alterations (collectively, the "Permitted
Alterations") without Landlord's consent, provided that:  (i) Tenant gives
Landlord written notice thereof at least ten (10) business days prior to the
commencement of the same together with copies of plans, if any, for the
Permitted Alteration; (ii) the aggregate expenditure for such Permitted
Alterations does not exceed Fifty Thousand Dollars ($50,000.00) in any Lease
Year; (iii) such Permitted Alterations shall be done in a good and workmanlike
manner and diligently prosecuted to completion and in accordance with applicable
laws and codes; (iv) such Permitted Alterations do not affect any Building
systems and do not affect the exterior appearance of the Building, (v) such
Permitted Alterations do not require a building permit and (vi) such Permitted
Alterations do not create a Design Problem.  For purposes of this Section 7.1
and Section 7.2, a "Design Problem" is defined as, and will be deemed to exist
if, such Alterations will (i) affect the exterior appearance of the Building, or
(ii) affect the Building structure, or (iii) affect the Building systems, or
(iv) unreasonably interfere with any other occupant's normal and customary
office operation, or (v) fail to comply with applicable laws and codes.
 
7.2            Manner of Construction.  Landlord may impose, as a condition of
its consent to all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term, and/or the requirement that Tenant
utilize for such purposes only contractors, materials, mechanics and management
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld); provided, however, that Tenant shall utilize
subcontractors of Landlord's selection to perform all work that may affect the
Project systems and equipment, structural aspects of the Project, the "Base,
Shell and Core" (as defined in the Work Letter), or exterior appearance of the
Project or Project Common Areas.  Tenant shall construct such Alterations and
perform such repairs in conformance with any and all applicable rules and
regulations of any federal, state, county or municipal code or ordinance and
pursuant to a valid building permit, issued by the City of Novato and in
conformance with Landlord's reasonable construction rules and regulations.  Any
Alterations (other than Permitted Alterations) shall be performed in conformance
with plans, specifications and working drawings first approved by Landlord not
to be unreasonably withheld, conditioned or delayed.  Landlord shall approve or
disapprove any proposed plans, specifications and working drawings
(collectively, "Plans") within ten (10) business days after Tenant's request for
approval.  If Landlord fails to notify Tenant of Landlord's approval or
disapproval of any such Plans within such ten (10) business day period, Tenant
shall have the right to provide Landlord with a second written request for
approval (a "Second Request") that specifically identifies the applicable Plans
and contains the following statement in bold and capital letters:  "THIS IS A
SECOND REQUEST FOR APPROVAL OF PLANS PURSUANT TO THE PROVISIONS OF SECTION 7.2
OF THE LEASE.  IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE PLANS
DESCRIBED HEREIN, AND TENANT MAY COMMENCE THE ALTERATIONS DESCRIBED IN THE
PLANS."  If Landlord fails to respond to such Second Request within five (5)
business days after receipt by Landlord, the plans in question shall be deemed
approved by Landlord, and Tenant may, subject to the other provisions of this
Article 7, commence the Alterations described in such plans.  Landlord's
approval of the plans, specifications and working drawings for Tenant's
Alterations shall create no responsibility or liability on the part of Landlord
for their completeness, design sufficiency, or compliance with all laws, rules
and regulations of governmental agencies or authorities.  All work with respect
to any Alterations must be done in a good and workmanlike manner and diligently
prosecuted to completion to the end that the Premises shall at all times be a
complete unit except during the period of work.  In performing the work of any
such Alterations, Tenant shall have the work performed in such manner as not to
obstruct access to the Project for any other lessee of the Project, and as not
to obstruct the business of Landlord or other lessees in the Project, or
interfere with the labor force working in the Project.  In the event that Tenant
makes any Alterations, Tenant agrees to carry "Builder's All Risk" insurance in
commercially reasonable amounts covering the construction of such Alterations,
and such other commercially reasonable insurance as Landlord may require, it
being understood and agreed that all
 
-17-

--------------------------------------------------------------------------------

of such Alterations shall be insured by Tenant pursuant to Article 9 immediately
upon completion thereof.  In addition, with respect to Alterations costing in
excess of $100,000.00, Landlord may, in its discretion, require Tenant to obtain
a lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of such
Alterations and naming Landlord as a co-obligee.  Upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
Office of the Recorder of the County of Marin in accordance with Section 8182 of
the Civil Code of the State of California or any successor statute and Tenant
shall deliver to the Building management office a reproducible copy of the "as
built" drawings of the Alterations.
7.3            Payment for Improvements
.  The cost of all Alterations shall be paid by Tenant.  In the event Tenant
orders any Alteration or repair directly from Landlord, or from the contractor
selected by Landlord, the charges for such work shall be deemed Additional Rent
under this Lease, payable upon billing therefor, either periodically during
construction or upon the substantial completion of such work, at Landlord's
option.  Upon completion of such work, Tenant shall deliver to Landlord, if
payment is made directly to contractors, evidence of payment, contractors'
affidavits and full and final waivers of all liens for labor, services or
materials.  If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord the cost thereof, together with a mutually agreeable fee to cover
overhead, general conditions, fees and other costs and expenses arising from
Landlord's involvement with such work.  If Tenant does not order any work
directly from Landlord, Tenant shall reimburse Landlord for Landlord's actual,
out-of-pocket costs to review plans, specifications and working drawings.
7.4            Landlord's Property and Fixtures.  All Alterations, improvements,
fixtures and/or equipment which may be installed or placed in or about the
Premises, and all signs installed in, on or about the Premises, from time to
time, shall be at the sole cost of Tenant and shall be and become the property
of Landlord, except that Tenant may remove any Alterations, improvements,
fixtures and/or equipment which Tenant can substantiate to Landlord have not
been paid for with any Tenant improvement allowance funds provided to Tenant by
Landlord, provided Tenant repairs any damage to the Premises and Project caused
by such removal.  Furthermore, if Landlord, as a condition to Landlord's consent
to any Alterations, requires that Tenant remove any Alterations upon the
expiration or earlier termination of the Lease Term upon Landlord's request,
Landlord may, by written notice to Tenant given (a) at least thirty (30) days
prior to the end of the Lease Term or (b) within thirty (30) days after any
earlier termination of this Lease, require Tenant at Tenant's expense to remove
such Alterations and to repair any damage to the Premises and Project caused by
such removal if at the time Tenant requests Landlord's approval of an
Alteration, Landlord specifically notifies Tenant in writing of such removal
requirement, which notice shall identify the applicable Alteration to be
removed.  Notwithstanding anything to the contrary set forth herein, (i) Tenant
shall have no obligation to remove the Tenant Improvements upon the expiration
or earlier termination of this Lease and (ii) Tenant shall have no obligation to
remove the Temporary Improvements upon the expiration or earlier termination of
this Lease or the expiration or earlier termination of the Temporary  Space Term
(as defined below); provided that the foregoing shall not relieve Tenant of its
obligation to obtain a decommissioning report as provided in Section 20.22.  If
Tenant fails to promptly complete such removal and/or to repair any damage
caused by the removal of any Alterations, Landlord may do so and may charge the
cost thereof to Tenant.  Tenant hereby indemnifies and holds Landlord harmless
from any liability, cost, obligation, expense or claim of lien in any manner
relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises except to the extent caused by the gross negligence or willful
misconduct of Landlord.
 
ARTICLE 8  
COVENANT AGAINST LIENS
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project or Premises or any part
thereof, and any and all liens and encumbrances created by Tenant shall attach
to Tenant's interest only.  Landlord shall have the right at all times to post
and keep posted on the Premises any notice which it deems necessary for
protection from such liens.  Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Project
or the Premises or any part thereof with respect to work or services claimed to
have been performed for or materials claimed to have been furnished to Tenant or
the Premises, and in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause it to be released and removed of record (by
bonding or otherwise) within twenty (20) days after receipt of
 
-18-

--------------------------------------------------------------------------------

notice thereof.  Notwithstanding anything to the contrary set forth in this
Lease, in the event that such lien is not released and removed on or before the
expiration of such twenty (20) day period, Landlord, at its sole option, may
immediately take all action necessary to release and remove such lien, without
any duty to investigate the validity thereof, and all sums, costs and expenses,
including attorneys' fees and actual costs, incurred by Landlord in connection
with such lien shall be deemed Additional Rent under this Lease and shall
immediately be due and payable by Tenant.
ARTICLE 9  
INSURANCE
9.1            Landlord Coverage.  During the Lease Term, Landlord shall procure
and maintain in full force and effect with respect to the Project, a policy or
policies of (i) special form property insurance (including sprinkler, vandalism
and malicious mischief coverage, earthquake and flood coverage at Landlord's
option, and any other endorsements required by any ground lessor or the holder
of any mortgage) in an amount customarily carried by owners of Comparable
Buildings and (ii) comprehensive general liability insurance (including
automobile liability) on a per occurrence basis with a combined single limit of
Three Million Dollars ($3,000,000.00) per occurrence.  If because of the nature
of Tenant's operations the annual premiums charged Landlord for such insurance
exceed the standard premium rates, then Tenant, within fifteen (15) days after
receipt of appropriate premium invoices, shall reimburse Landlord for such
increased amount.  Additionally Landlord may maintain such additional insurance,
including, without limitation, liability insurance and/or rent insurance, as
Landlord may in its sole discretion elect.  Subject to the limitations set forth
in Section 4.4 above, the cost of all such additional insurance shall also be
part of the Operating Expenses.  Landlord shall not be obligated to insure
goods, supplies, improvements or alterations of Tenant, or any of Tenant's
furniture, equipment, machinery upon the Premises and shall not assume any
liability of risk of loss for the same except to the extent caused by the gross
negligence or willful misconduct of Landlord.  Any or all of Landlord's
insurance may be provided by blanket coverage maintained by Landlord or any
affiliate of Landlord's under its insurance program for its portfolio of
properties or by Landlord or any affiliate of Landlord's program of
self-insurance, and in such event Operating Expenses shall include the portion
of the reasonable cost of blanket insurance or self-insurance that is allocated
to the Project.
 
9.2            Tenant Coverage.
(a)
Property Insurance.  During the Lease Term and at its own cost and expense,
Tenant shall maintain in full force and effect a policy or policies of special
form property insurance (including sprinkler, vandalism and malicious mischief
coverage and including earthquake and flood coverage at Tenant's option) in an
amount adequate to cover damage to the Premises, including without limitation
Tenant's Improvements as defined in the Work Letter, merchandise, fixtures,
trade fixtures, furniture, furnishings, equipment, goods, inventory and other
personal property located on the Premises or in the Project, insuring the full
replacement value of such items.

(b)
General Liability.  During the Lease Term and at its own cost and expense,
Tenant shall maintain in full force and effect a policy or policies of
commercial general liability insurance insuring Tenant's activities with respect
to the Premises, Building and/or Project against loss, damage or liability for
personal injury or death of any person or loss or damage to property occurring
in, upon or about the Premises, Building and/or Project with the following
minimum limits:  General Aggregate $3,000,000.00; Products/Completed Operations
Aggregate $3,000,000.00; Each Occurrence $1,000,000.00; Personal and Advertising
Injury $1,000,000.00; Medical Payments $5,000.00 per person; such commercial
general liability insurance shall include broad form contractual liability
insurance coverage which shall insure Tenant's performance of the indemnity
provisions in this Lease.  During the Lease Term and at its own cost and
expense, Tenant shall also maintain in full force and effect a policy or
policies of umbrella/excess liability insurance on a following form basis with
the following minimum limits:  General Aggregate:  $10,000,000.00; Each
Occurrence:  $10,000,000.00, and comprehensive automobile liability insurance
having a combined single limit of not less than One Million
Dollars ($1,000,000.00) per occurrence and insuring Tenant against liability for
claims arising out of ownership, maintenance or use of any owned, hired or
non-owned automobiles

 
-19-

--------------------------------------------------------------------------------

(c)
Workers' Compensation.  During the Lease Term and at its own cost and expense,
Tenant shall maintain in full force and effect the statutory amount of workers'
compensation insurance required by the State of California for the benefit of
Tenant's employees, and employer's liability insurance with the following
limits:  Bodily injury by disease per person $1,000,000.00; Bodily injury by
accident policy limit $1,000,000.00; Bodily injury by disease policy limit
$1,000,000.00.

Tenant agrees that if Tenant does not procure and maintain such insurance
continuously, then following written notice and the expiration of a five (5)
business day cure period, Landlord may (but shall not be required to) procure
such insurance on Tenant's behalf and Tenant shall pay to Landlord the cost
thereof, as Additional Rent, within fifteen (15) days of Tenant's receipt of a
bill therefor.
9.3            General Insurance Requirements.
(a)
Requirements.  All insurance required under this Article 9 to be obtained by
Tenant shall be issued by such good and reputable insurance companies qualified
to do and doing business in California and having a rating of not less than "A-,
VII" as rated in the most current copy of Best's Insurance report in the form
customary to the locality.  All such Tenant insurance shall include (i) an
endorsement providing that such insurance as is afforded under Tenant's policy
is primary as respects Landlord and that any other insurance maintained by
Landlord is excess and non-contributing with other insurance required under this
Article 9, (ii) an endorsement deleting any employee exclusion on personal
injury covered, (iii) an endorsement including employees as additional insureds,
(iv) an endorsement deleting any liquor liability exclusion and (v) an
endorsement providing for coverage of employer's automobile liability.  Tenant
shall endeavor to cause Tenant's insurance to include an endorsement expressly
providing that such policies shall not be cancelable or subject to reduction of
coverage or otherwise be subject to modification except after thirty (30) days'
(or ten (10) days' in the event of non-payment of premium) prior written notice
to the parties named as insureds in this Article 9.  Tenant's commercial general
liability insurance shall include an endorsement providing that Landlord, its
successors, assigns, and nominees holding any interest in the Premises,
including without limitation any ground lessor and the holder of any mortgage,
shall be named as additional insureds under each such policy of insurance
maintained by Tenant pursuant to this Lease.  All such insurance shall provide
for severability of interests; shall provide that an act or omission of one of
the named insureds shall not reduce or avoid coverage to the other named
insured; and shall afford coverage for all claims based on acts, omissions
injury and damage which claims occurred or arose (or the onset of which occurred
or arose) in full or in part during the policy period.  Expiration of Tenant's
policy shall not limit recovery thereunder; "claims made" insurance policies are
not acceptable to satisfy Tenant's insurance requirements under this Article 9.
 Tenant shall furnish to Landlord, upon the Commencement Date and thereafter
within thirty (30) days prior to the expiration of each such policy, a
Certificate of Insurance and endorsement(s) affording evidence of the above
insurance requirements issued by the insurance carrier of each policy of
insurance carried by Tenant pursuant hereto.  If at any time during the Lease
Term of this Lease the amount or coverage of insurance which Tenant is required
to carry under this Article 9 is, in Landlord's reasonable judgment, materially
less than the amount or type of insurance coverage typically carried by lessees
of Comparable Buildings, Landlord shall have the right to require Tenant to
increase the amount or change the types of insurance coverage required under
this Article 9.  Landlord may change the amounts and/or types of insurance
required to be carried by Tenant in accordance with the preceding sentence only
one time during the initial Lease Term and only one time during the Option Term.

(b)
Waiver of Subrogation.  Any policy or policies of property insurance, which
either party obtains in connection with the Premises (or is required to be
carried under this Lease), or Tenant's personal property therein, shall include
a clause or endorsement denying the insurer any rights of subrogation against
the other party to the extent rights have been waived by the insured prior to
the occurrence of injury or loss.  Landlord and Tenant hereby waive any rights
of recovery against the other for injury or loss due to hazards covered by
property insurance containing such a waiver of subrogation clause (or which
would have been so covered had the applicable party obtained the insurance
required to be carried under this Lease) or endorsements to the extent of the
injury or loss covered thereby and agree to obtain such a waiver from their
respective insurance carriers and upon request deliver a copy thereof to the

 
-20-

--------------------------------------------------------------------------------

other party; each party shall provide written notice to the other party if such
waiver is not obtained, unless such a waiver is not customarily available.
 
9.4            Indemnification and Waiver.  To the extent not prohibited by law,
Landlord, its partners, members, officers, directors, shareholders,
beneficiaries, agents, servants and employees (collectively, the "Landlord
Parties") shall not be liable for any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant, except to the extent caused by the
gross negligence or willful misconduct of Landlord or any Landlord Party.
 Tenant shall indemnify, defend, protect and hold harmless Landlord Parties from
any and all loss, cost, damage, expense, liability and claims (including without
limitation court costs and reasonable attorneys' fees) (collectively "Claims")
incurred in connection with or arising from any cause in, on or about the
Premises from and after the earlier of (i) the date Tenant conducts any
activities in the Premises or the Project or (ii) the Lease Commencement Date,
and continuing until the later of (A) the expiration or termination of the Lease
Term, or (B) the date Tenant vacates and surrenders possession of the Premises
to Landlord, except to the extent caused by the negligence or willful misconduct
of Landlord or any Landlord Party.  Landlord shall indemnify, defend, protect,
and hold harmless Tenant and its partners, members, officers, directors,
shareholders, beneficiaries, agents, servants and employees (the "Tenant
Parties") from and against any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys' fees)
incurred in connection with or arising from the negligence or willful misconduct
of Landlord and the Landlord Parties in, on or about the Project Common Areas,
except to the extent caused by the negligence or willful misconduct of Tenant or
any Tenant Party.  The provisions of this Section 9.4 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination.
 
ARTICLE 10  
DAMAGE AND DESTRUCTION
10.1            Repair of Damage to Premises by Landlord.  Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty (a "Casualty").  Within forty-five (45) days after the occurrence of
any Casualty, Landlord shall cause to be delivered to Tenant an estimate (the
"Estimate"), prepared by a qualified, independent, experienced and reputable
architect and/or general contractor and addressed to Tenant, of the number of
days measured from the date of the Casualty, that will be required for Landlord
to substantially complete the repair and restoration of the Building.  If the
Premises or any common areas of the Project serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently prosecute to completion, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord's reasonable control, and subject to
all other terms of this Article 10, restore the Base, Shell and Core of the
Premises and such common areas.  (As used herein, the term "Base, Shell and
Core" shall have the meaning given that term in Exhibit "C").  Such restoration
shall be to substantially the same condition of the Base, Shell and Core of the
Premises and common areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Project, or any other modifications to the common areas deemed
desirable by Landlord, provided access to the Premises and any common restrooms
serving the Premises shall not be materially impaired.  Notwithstanding any
other provision of this Lease, upon the occurrence of any damage to the
Premises, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Article 9 of this Lease applicable to the extent applicable to
the Tenant Improvements, and Landlord shall repair any injury or damage to the
Tenant Improvements installed in the Premises and shall return such Tenant
Improvements to their original condition; provided that if the cost of such
repair by Landlord exceeds the amount of insurance proceeds received by Landlord
from Tenant's insurance, the cost of such repairs shall be paid by Tenant to
Landlord prior to Landlord's repair of the damage.  Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or common areas necessary to Tenant's occupancy, Landlord shall allow
Tenant a proportionate abatement of Rent during the time and to the extent the
Premises and common areas necessary to Tenant's occupancy are materially damaged
and unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result thereof.
 
10.2            Landlord's Option to Repair.  Notwithstanding the terms of
Section 10.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises and/or Project and instead terminate this Lease by notifying Tenant in
writing of such termination within sixty (60) days after the date of actual
discovery of damage,
 
-21-

--------------------------------------------------------------------------------

such notice to include a termination date giving Tenant ninety (90) days to
vacate the Premises, but Landlord may so elect only if the Project shall be
damaged by fire or other casualty or cause whether or not the Premises are
affected, and one or more of the following conditions is present:  (a) repairs
cannot reasonably be completed within two hundred ten (210) days of the date of
actual discovery of damage (when such repairs are made without the payment of
overtime or other premiums), (b) the holder of any mortgage on the Building or
ground or underlying lessor with respect to the Project shall require that the
insurance proceeds or any portion thereof be used to retire the mortgage debt,
or shall terminate the ground or underlying lease, as the case may be; or
(c) more than $250,000.00 of the damage is not covered, except for deductible
amounts, by Landlord's insurance policies.
Notwithstanding anything to the contrary contained herein, if the Premises is
wholly or partially damaged or destroyed within the final twelve (12) months of
the then remaining Lease Term of this Lease (as the same may theretofore have
been extended pursuant to this Lease), and repairs cannot be completed within
sixty (60) days, then Landlord or Tenant may, at its option, elect to terminate
the Lease as to the affected portion of the Premises, by giving the other party
notice no later than thirty (30) days after the actual discovery of such damage
or destruction.
Notwithstanding anything to the contrary in this Lease, if the damage is to the
Premises or the Project Common Areas serving the Premises then, if Landlord's
Estimate is more than two hundred ten (210) days after the date of actual
discovery of damage and Landlord has not elected to terminate this Lease
pursuant to this Article 10, Tenant shall have the right to terminate this Lease
by giving Landlord written notice thereof within thirty (30) days following
receipt of the Estimate.  If Tenant does not elect to terminate the Lease
pursuant to the foregoing and the Premises and the Project Common Areas serving
the Premises are not repaired and restored by Landlord within the number of
repair days stated in the Estimate following the earlier of (i) the last day of
the thirty (30) day period within which Tenant had to terminate the Lease or
(ii) the date Tenant notified Landlord in writing that Tenant was not exercising
the termination right and desires Landlord to promptly commence Landlord's
repair work plus the number of days Landlord is delayed in completing
restoration of the Premises and the Project Common Areas serving the Premises
due to the acts or omissions of Tenant (including without limitation delays in
approving plans and delivering insurance proceeds), then Tenant may terminate
the Lease by written notice to Landlord given at any time prior to the date
Landlord completes the repair work; provided that if Landlord completes the
restoration of the Premises and the Project Common Areas serving the Premises
within thirty (30) days after receipt of Tenant's notice, then Tenant's
termination shall be ineffective and the Lease shall remain in full force and
effect.
Upon any such termination of this Lease pursuant to this Section 10.2, Tenant
shall pay Rent, properly apportioned up to such date of termination, and both
parties hereto shall thereafter be freed and discharged of all further
obligations hereunder, except as provided for in provisions of this Lease which
by their terms survive the expiration or earlier termination of the Lease Term.
10.3            Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 10, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Project or any portion thereof, and any statute or
regulation of the State of California, including, without limitation,
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Project or any portion
thereof.
 
ARTICLE 11  
NON-WAIVER
No waiver of any provision of this Lease shall be implied by any failure of
either party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by any party of any provision of this Lease may only be in writing,
and no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated.  No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term or Tenant's right
of possession hereunder or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment
 
-22-

--------------------------------------------------------------------------------

for possession of the Premises, Landlord may receive and collect any Rent due,
and the payment of said Rent shall not waive or affect said notice, suit or
judgment.
ARTICLE 12  
EMINENT DOMAIN
12.1            Taking
.  If any material portion of the Project shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such taking
to such an extent as to render untenantable the entirety of the Premises or such
a material portion of the Premises that Tenant's operation from the remainder of
the Premises is not reasonably practicable as reasonably determined by the
parties, either party shall have the right to terminate this Lease effective as
of the date possession is required to be surrendered to said authority by
written notice to the other party by the effective date of such taking.  Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such taking, other than a claim for any separate award
attributable to the value of any personal property or trade fixtures of Tenant
which are taken, costs of Tenant's relocation, and Tenant hereby assigns to
Landlord all of Tenant's interest in, and Landlord shall be entitled to receive,
the entire amount of any other award without deduction for any estate or
interest of Tenant (including, without limitation, any award attributable to the
value of the remaining Lease Term of this Lease).  If neither Tenant nor
Landlord so elects to terminate, Landlord shall, to the extent of proceeds
received, commence to restore the Premises to substantially their same condition
prior to such partial taking, and a proportionate allowance shall be made to
Tenant for the Monthly Base Rent and Tenant's obligation for payment of Tenant's
Expenses Excess corresponding to the time during which, and to the part of the
Premises of which, Tenant shall be so deprived on account of such taking and
restoration.  Nothing contained in this Section 12.1 shall be deemed to give
Landlord any interest in any award made to Tenant for the taking of Tenant's
personal property and trade fixtures or for Tenant's costs of relocation.
12.2            Temporary Taking.  In the event of a taking of the Premises or
any part thereof for temporary use, (i) this Lease shall be and remain
unaffected thereby and Rent shall not abate, and (ii) Tenant shall be entitled
to receive for itself such portion or portions of any award made for such use
with respect to the period of the taking which is within the Lease Term,
provided that if such taking shall remain in force at the expiration of the
Lease Term or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant's obligations
under Section 7.4 with respect to surrender of the Premises and upon such
payment shall be excused from such obligations.  For purposes of this
Section 12.2, a temporary taking shall be defined as a taking for a period of
six (6) months or less.
 
12.3            Certain Waivers.  The provisions of this Lease, including this
Article 12, constitute an express agreement between Landlord and Tenant with
respect to any and all condemnation or taking of, all or any part of the
Premises, the Project or any portion thereof, and any statute or regulation of
the State of California, including, without limitation, Section 1265.130 of the
California Code of Civil Procedure, with respect to any rights or obligations
concerning condemnation or taking in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any condemnation or taking of all or
any part of the Premises, the Project or any portion thereof.
 
ARTICLE 13  
ASSIGNMENT AND SUBLETTING
13.1            Transfers.  Tenant shall not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld (subject to the
provisions of this Article 13) assign this Lease or sublet all or any part of
the Premises or permit the use of the Premises by any persons other than Tenant
and its employees, agents and licensees, whether by operation of law or
otherwise (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  In
addition, except for any of the foregoing described Transfers made with the
prior consent of Landlord in accordance herewith, Tenant shall not, without the
prior written consent of Landlord, which consent may be granted or withheld in
Landlord's sole and absolute discretion, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, by
 
 
-23-

--------------------------------------------------------------------------------

operation of law or otherwise.  If Tenant shall desire Landlord's consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the "Transfer
Notice") shall include:
 
(a)
the proposed effective date of the Transfer, which shall not be less than
forty-five (45) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice;

(b)
a description of the portion of the Premises to be transferred (the "Subject
Space");

(c)
all of the material economic terms of the proposed Transfer and the
consideration therefor, including a calculation of the "Transfer Premium," as
that term is defined in Section 13.4 below, in connection with such Transfer,
the name and address of the proposed Transferee, and a copy of all existing
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer; and,

(d)
current financial statements of the proposed Transferee certified by an officer,
partner or owner thereof, and any other information reasonably requested by
Landlord within ten (10) business days after Tenant's initial request for
consent, which will enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee's business and proposed use of the Subject Space, and such other
information as Landlord may reasonably request within ten (10) business days
after Tenant's initial request.  Any Transfer made without Landlord's prior
written consent or not in compliance with this Article 13 shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option, after
notice and expiration of a ten (10) business day cure period constitute a
default by Tenant under this Lease.

Tenant shall, within thirty (30) days after written request by Landlord,
reimburse Landlord for all reasonable costs and expenses (including reasonable
attorneys' fees) incurred by Landlord in connection with its review of a
proposed Transfer not to exceed $2,000 in connection with any particular
Transfer so long as Tenant and the proposed transferee execute Landlord's
standard form of consent document without negotiation.
13.2            Landlord's Consent.  Landlord shall not unreasonably withhold
its consent to any proposed Transfer of the Subject Space to the Transferee on
the terms specified in the Transfer Notice.  The parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:
(a)
The Transferee is of a character or reputation or engaged in a business which is
not consistent with the quality of the Building in Landlord's reasonable
judgment;

(b)
The Transferee intends to use the Subject Space for purposes which are not
permitted hereunder;

(c)
The Transferee is either a governmental agency or instrumentality thereof;

(d)
The Transfer will result in more than seven (7) occupants per 1,000 square feet
of Rentable Area;

(e)
The Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities involved under the Lease on the date
consent is requested or does not satisfy the Net Worth Threshold;

(f)
The proposed Transfer would cause Landlord to be in violation of another lease
or agreement to which Landlord is a party, or would give an occupant of the
Project a right to cancel its lease;

 
-24-

--------------------------------------------------------------------------------

(g)
The terms of the proposed Transfer will allow the Transferee to exercise any
right of renewal, right of expansion, right of first offer, or any other similar
right held by Tenant;

(h)
Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Building at the time of the
request for consent, (ii) is negotiating with Landlord to lease space in the
Building at such time, or (iii) has negotiated with Landlord during the six (6)
month period immediately preceding the Transfer Notice and, in each case,
Landlord has available space in the Project to accommodate the requirements of
such proposed Transferee; or

(i)
With respect to a Transfer proposed to be entered into during the first year of
the Term of this Lease, the rent proposed to be paid by the Transferee is less
than 90% of the Rent payable by Tenant under this Lease, and Landlord has
available space in the Project to accommodate the requirements of such proposed
Transferee.

If Landlord consents to any Transfer pursuant to the terms of this Section 13.2
(and does not exercise any recapture rights Landlord may have under Section 13.3
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 13.1 of this Lease, provided that if there are any
changes in the terms and conditions for those specified in the Transfer Notice
such that (i) Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 13.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 13 (including
Landlord's right of recapture under Section 13.3 of this Lease).
13.3            Landlord's Option as to Subject Space.  Landlord shall have the
option, by giving written notice to Tenant within thirty (30) days after receipt
of any Transfer Notice regarding any assignment of this Lease or subletting of
any portion of the Premises for all or substantially all of the remainder of the
Lease Term, to (i) recapture the Subject Space and terminate the Lease, or
(ii) take an assignment or sublease of the Subject Space from Tenant.  In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of square feet of Rentable Area retained by Tenant in
proportion to the number of square feet of Rentable Area contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same.  If the Subject Space shall be assigned or subleased
by Tenant to Landlord, the rent for the Subject Space payable by Landlord to
Tenant shall be the effective Base Rent plus the Additional Rent payable by
Tenant under this Lease for the Subject Space on a prorated basis based upon the
number of square feet of Rentable Area in the Subject Space, and all other
provisions of this Lease shall remain in full force and effect, and upon request
of either party, the parties shall execute a written confirmation of the same.
 If Landlord declines, or fails to elect in a timely manner to recapture,
sublease or take an assignment of the Subject Space, then, provided Landlord has
consented to the proposed Transfer, Tenant shall be entitled to proceed to
transfer the Subject Space to the proposed Transferee, subject to provisions of
the last paragraph of Section 13.2.  This Section 13.3 shall not apply to any
Permitted Transfer.
 
13.4            Transfer Premium.  If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any "Transfer Premium," (as that term is
hereinafter defined) received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in excess of the Rent and Additional Rent payable by Tenant
under this Lease, on a per square foot of Rentable Area basis if less than all
of the Premises is transferred, after deducting the reasonable expenses incurred
by Tenant for (i) any changes, alterations and improvements to the Premises in
connection with the Transfer or contributions to the cost thereof, (ii) any
brokerage commissions, reasonable attorneys' fees and reasonable advertising and
marketing costs reasonably incurred by Tenant in connection with the Transfer
and (iii) any other commercially reasonable monetary concessions such as
improvement allowances.  "Transfer Premium" shall also include, but not be
limited to, key money and bonus money paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market
 
 
-25-

--------------------------------------------------------------------------------

value for services rendered by Tenant to Transferee or for assets, fixture,
inventory, equipment or furniture transferred by Tenant to Transferee in
connection with such Transfer.  This Section 13.4 shall not apply to any
Permitted Transfer.
 
13.5            Effect of Transfer.  If Landlord consents to a Transfer, (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified, (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord's request a complete
statement, certified by an independent certified public accountant, or Tenant's
chief financial officer, setting forth in detail the computation of any Transfer
Premium, (v) any assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease, and (vi) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease.  Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer Premium, and
shall have the right to make copies thereof; provided, that, the same shall be
deemed to be Confidential Information (as defined below) of Tenant.  If the
Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency and Landlord's
costs of such audit, and if understated by more than five percent (5%).
 
13.6            Additional Transfers.  For purposes of this Lease, the term
"Transfer" shall also include:  (i) if Tenant is a partnership, the withdrawal
or change, voluntary, involuntary or by operation of law, of fifty percent (50%)
or more of the partners, or transfer of fifty percent (50%) or more of
partnership interests, within a twelve (12) month period, or the dissolution of
the partnership without immediate reconstitution thereof; and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), the dissolution, merger,
consolidation or other reorganization of Tenant; the sale or other transfer of
more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12) month period.
 
13.7            Non-Transfers.  Notwithstanding the foregoing, Tenant may
Transfer all or part of its interest in this Lease or all or part of the
Premises (a "Permitted Transfer") to the following types of entities (a
"Permitted Transferee") without the written consent of Landlord: (a) any parent,
subsidiary or affiliate corporation which Controls, is Controlled by or is under
common Control with Tenant (collectively, an "Affiliate"); (b) any corporation,
limited partnership, limited liability partnership, limited liability company or
other business entity in which or with which Tenant, an Affiliate of Tenant, or
their respective corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as in both cases (a) and (b),
(i) Tenant's obligations hereunder are assumed by the Permitted Transferee; and
(ii) in the case of (b) only, the Permitted Transferee satisfies the Net Worth
Threshold as of the effective date of the Permitted Transfer; or (c) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity which acquires all or substantially
all of Tenant's assets and/or ownership interests, if the Transferee satisfies
the Net Worth Threshold as of the effective date of the Transfer.  Tenant shall
notify Landlord in writing of any such Permitted Transfer.  Tenant shall remain
liable for the performance of all of the obligations of Tenant hereunder, or if
Tenant no longer exists because of a merger, consolidation, or acquisition, the
surviving or acquiring entity shall expressly assume in writing, the obligations
of Tenant hereunder.  Additionally, the Permitted Transferee shall comply with
all of the terms and conditions of this Lease, whether accruing prior to and/or
from and after the consummation of the Transfer.  No later than ten (10) days
prior to the effective date of any Permitted Transfer, Tenant agrees to furnish
Landlord with (1) copies of the instrument effecting any of the foregoing
Transfers, (2) documentation establishing Tenant's satisfaction of the
requirements set forth above applicable to any such Transfer, and (3) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee.  The occurrence of a Permitted Transfer shall not waive Landlord's
rights as to any subsequent Transfers.  As used herein, the term "Net Worth
Threshold" shall mean the proposed Permitted Transferee has a tangible net worth
equal to or greater than that of Tenant as shown on the most recent public
filing with the Securities and Exchange Commission (the "SEC"); provided that if
the Tenant has not made a filing with the SEC within the prior year, then it
shall mean that the Proposed Transferee has a tangible net worth equal to or
greater than that of Tenant as shown on Tenant's filings with the SEC as of
December 31, 2012. The tangible net worth of the Permitted Transferee shall be
determined in accordance with generally accepted accounting
 
 
-26-

--------------------------------------------------------------------------------

principles consistently applied and excluding from the determination of total
assets all assets which would be classified as intangible assets under generally
accepted accounting principles, including, without limitation, goodwill,
licenses, trademarks, trade names, copyrights and franchises, and as evidenced
by financial statements audited by a certified public accounting firm reasonably
acceptable to Landlord.  If audited financial statements are not then available,
Tenant may instead provide unaudited financial statements certified by an
officer of the Permitted Transferee as accurately and completely reflecting the
financial condition of the Permitted Transferee.  The term "Control" shall mean
the possession of the power to direct or cause the direction of the management
and policy of such corporation, partnership, limited liability company or other
entity, whether through the ownership of voting securities, by statute or by
contract, and whether directly or indirectly through Affiliates (as that term is
hereinafter defined).
 
ARTICLE 14  
SURRENDER OF PREMISES; TRADE FIXTURES
14.1            Surrender of Premises.  No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in a writing signed by Landlord.  The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery, Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated.  The voluntary or other surrender of this Lease
by Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subtenancies affecting the Premises.
 
14.2            Removal of Tenant Property by Tenant.  Upon the expiration of
the Lease Term, or upon any earlier termination of this Lease, Tenant shall quit
and surrender possession of the Premises to Landlord in as good order and
condition as when Tenant took possession and as thereafter improved by Landlord,
reasonable wear and tear, damage from casualty and condemnation and repairs
which are specifically made the responsibility of Landlord hereunder excepted.
 Upon such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture, equipment, free-standing cabinet work and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant and Tenant shall repair at its own expense all damage to the
Premises and Project resulting from such removal.  If Tenant shall fail to
remove all of its property from the Premises prior to the expiration of the
Lease Term or earlier termination of this Lease for any cause whatsoever,
Landlord may, at its option, either treat such property as being conveyed to
Landlord in which case the same shall automatically and without further action
be deemed to be the sole property of Landlord, or remove the same in any manner
that Landlord shall choose, and store or dispose of said property without
liability to Tenant for loss thereof, and Tenant agrees to pay to Landlord upon
demand any and all expenses incurred in such removal, including court costs,
reasonable attorneys' fees and storage charges on such property for any length
of time that the same shall be in Landlord's possession.  In the alternative,
Landlord may, at its option, sell said property, or any of the same, in such
manner as Landlord determines to be appropriate in Landlord's reasonable
business judgment, for such prices as Landlord may obtain and apply the proceeds
of such sale to any amounts due under this Lease from Tenant to Landlord and to
the expense incident to the removal and sale of such property.  Tenant waives
the benefit of any statutory provisions governing the treatment by a lessor of a
lessee's personal property left in leased premises following the expiration of
the lease, in the event Tenant fails to remove all of its property from the
Premises upon the expiration of the Lease Term or earlier termination of this
Lease, the parties hereby agreeing that the provisions of this Lease constitute
the express agreement of the parties with respect thereto and are intended to
govern such situation.
ARTICLE 15  
HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable at a
 
-27-

--------------------------------------------------------------------------------

monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease.
 Such month-to month tenancy shall be subject to every other term, covenant and
agreement contained herein.  Nothing contained in this Lease shall be construed
as consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Lease shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises thirty (30) days after the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs (including reasonable attorneys' fees)
and liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding Tenant founded
upon such failure to surrender, and any lost profits to Landlord resulting
therefrom.
ARTICLE 16  
ESTOPPEL, SUBORDINATION AND ATTORNMENT
16.1            Estoppel Certificate.  Within ten (10) business days after
request therefor by Landlord, Tenant shall execute and deliver an estoppel
certificate which shall be substantially in the form of Exhibit G attached
hereto and made a part hereof (or such other commercially reasonable form as may
be required by any mortgagee or prospective mortgagee or purchaser of the
Project or any portion thereof) and which shall contain such other factual
information reasonably requested by Landlord or any such mortgagee or purchaser.
 Tenant's failure to deliver such statement in time shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that the statements
included in the estoppel certificate are true and correct, without exception.
 Within ten (10) business days after request therefor by Tenant in connection
with a proposed Transfer by Tenant or other business transaction by Tenant,
Landlord shall execute and deliver an estoppel certificate certifying:  (i) that
this Lease is in full force and effect and the same has not been amended or
modified except as set forth in said estoppel certificate; (ii) the amount of
Base Rent then payable under this Lease and the date to which Base Rent has been
paid; (iii) the amount of security deposit (if any) then held by Landlord under
this Lease; (iv) that Landlord has not delivered a notice of default to Tenant
which remains uncured (unless any such uncured default notice exists, in which
event Landlord shall describe the same), and (v) that the individual signing the
estoppel certificate does not then have actual knowledge of any default by
Tenant under this Lease, without any duty of investigation or inquiry.
 
16.2            Subordination.  This Lease is subject and subordinate to all
present and future ground or underlying leases of the Project or any portion
thereof ("Ground Leases"), and to the lien of any mortgages or trust deeds, now
or hereafter in force against the Project or any portion thereof ("Mortgages"),
if any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such Mortgages,
or the lessors under such Ground Leases, require in writing that this Lease be
superior thereto.  Notwithstanding the foregoing to the contrary, Landlord shall
provide Tenant with a non-disturbance agreement in the form of Exhibit H
("SNDA") signed by Landlord and JP Morgan Chase and acknowledged by a notary
("Existing Lender") within sixty (60) days after the full execution and delivery
of this Lease and Tenant shall have the right to terminate this Lease if such
SNDA is not delivered on or before such date.  With respect to any Ground Leases
and Mortgages which come into existence at any time after the date of execution
of this Lease but prior to the expiration of the Lease Term (i.e., future Ground
Leases and Mortgages), Landlord shall obtain a non-disturbance agreement from
the lessors under such Ground Leases and the holders of such Mortgages in the
form of Exhibit H attached hereto or another commercially reasonable form.
 Tenant shall pay all costs incurred by Landlord in obtaining the SNDA and any
other subordination and non-disturbance agreement under this Section 16.2.
Landlord represents and warrants to Tenant that there are no present Ground
Leases or Mortgages other than the trust deed in favor of Existing Lender.
 Tenant covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or trust deed or termination of a ground lease,
to attorn, without any deductions or setoffs whatsoever, to the purchaser upon
any such foreclosure sale or ground lessor upon any such termination if so
requested to do so by such purchaser or ground lessor, and to recognize such
purchaser or ground lessor as the lessor under this Lease, provided such
purchaser or ground lessor shall agree to accept this Lease and not disturb
Tenant's occupancy, so long as Tenant timely pays the rent and observes and
performs the terms, covenants and conditions of this Lease to be observed and
performed by Tenant within all applicable notice and cure periods.  Tenant
shall, within ten (10) business days of request by Landlord, execute an
instrument in such commercially reasonable form as the applicable mortgagee,
trust deed beneficiary, ground lessor or underlying lessor may request and/or
such further commercially
 
 
-28-

--------------------------------------------------------------------------------

reasonable instruments or assurances as Landlord may reasonably deem necessary
to evidence or confirm the subordination or superiority of this Lease to any
such Mortgages or Ground Leases in accordance with this Article 16.  Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
of any foreclosure proceeding or sale.
 
ARTICLE 17  
DEFAULTS; REMEDIES
17.1            Events of Default.  The occurrence of any of the following
events shall constitute an "Event of Default" on the part of Tenant without
notice from Landlord unless otherwise provided:
(a)
The abandonment (as defined in California Civil Code Section 1951.3) of the
Premises by Tenant.

(b)
Payment.  Failure to pay any installment of Base Rent, Additional Rent or other
monies due and payable hereunder upon the date when said payment is due, where
such failure continues for a period of five (5) business days after receipt by
Tenant of written notice from Landlord of such failure to pay when due (which
notice shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure Section 1161 or any similar successor
statute);

(c)
Performance.  Default in the performance of any of Tenant's covenants,
agreements or obligations hereunder (except default in the payment of Rent),
where such default continues for thirty (30) days after written notice thereof
from Landlord (which notice shall be in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 or any
similar successor statute); provided, however, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall promptly
commence such cure within such thirty (30) day period and thereafter
continuously and diligently prosecute such cure to completion;

(d)
Assignment.  A general assignment by Tenant for the benefit of creditors;

(e)
Bankruptcy.  The filing of a voluntary petition by Tenant, or the filing of an
involuntary petition by any of Tenant's creditors seeking the rehabilitation,
liquidation or reorganization of Tenant under any law relating to bankruptcy,
insolvency or other relief of debtors and not removed within ninety (90) days of
filing.

(f)
Receivership.  The appointment of a receiver or other custodian to take
possession of substantially all of Tenant's assets or of the Premises or any
interest of Tenant therein;

(g)
Insolvency or Dissolution.  Tenant shall admit in writing that Tenant is
insolvent or unable to pay its debts, or shall fail generally to pay its debts
as they become due; or any court shall enter a decree or order directing the
winding up or liquidation of Tenant or of substantially all of its assets; or
Tenant shall take any action toward the dissolution or winding up of its affairs
or the cessation or suspension of its use of the Premises; and,

(h)
Attachment.  Attachment, execution or other judicial seizure of substantially
all of Tenant's assets or the Premises or any interest of Tenant under this
Lease.

17.2            Landlord's Remedies.  If an Event of Default shall occur, at any
time thereafter and without limiting Landlord in the exercise of any other right
or remedy at law or in equity, Landlord may elect any of the following remedies:
(a)
Continuation of Lease.  Notwithstanding Tenant's breach of the Lease and
abandonment of the Premises, Landlord may continue the Lease in full force and
effect and enforce all of

 
-29-

--------------------------------------------------------------------------------

the Landlord's rights and remedies under the Lease, as provided by California
Civil Code Section 1951.4, including the right to recover rent as it becomes
due, so long as Landlord does not terminate Tenant's right to possession.  Acts
of maintenance or preservation or efforts to relet the Premises or the
appointment of a receiver upon initiative of Landlord to protect Landlord's
interest under this Lease shall not constitute a termination of Tenant's right
to possession.  At any time subsequent to vacation or abandonment of the
Premises by Tenant, Landlord may give notice of termination and shall thereafter
have all of the rights set forth in Section 17.2 (b) below.
 
(b)
Termination.  So long as the default continues, Landlord shall have the right to
terminate this Lease by written notice to Tenant.

(c)
Possession.  Following termination of the Lease under Section 17.2(b) and
without prejudice to any other remedies Landlord may have by reason of Tenant's
default or of such termination, Landlord may then or at anytime thereafter:
 (i) peaceably re-enter the Premises, or any part thereof, upon voluntary
surrender by Tenant or expel or remove Tenant therefrom and any other persons
occupying them, using such legal proceedings as are then available;
(ii) repossess and enjoy the Premises; or relet the Premises or any part thereof
for such term or terms (which may be for a term extending beyond the Lease Term)
at such rental or rentals and upon such other terms and conditions as Landlord
in its sole discretion shall determine, with the right to make reasonable
alterations and repairs to the Premises; and (iii) remove all personal property
therefrom, store such personal property at Tenant's expense and sell such
property and apply the proceeds therefrom pursuant to applicable California law,
all as attorney-in-fact for Tenant.

(d)
Recovery.  Following termination under Section 17.2(b) above, Landlord shall
have all the rights and remedies to recover from Tenant damages as provided by
California Civil Code Section 1951.2 (or any successor law) including without
limitation:  (i) the worth at the time of the award of the unpaid Rent and other
amounts which had been earned at the time of termination; (ii) the worth at the
time of the award of the amount by which the unpaid Rent which would have been
earned after termination until the time of the award exceeds the amount of such
Rent loss that Tenant proves could have been reasonably avoided; (iii) the worth
at the time of the award of the amount by which the unpaid Rent for the balance
of the Lease Term after the time of award exceeds the amount of such Rent loss
Tenant proves could be reasonably avoided; (iv) any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant's failure to
perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom; and (v) at Landlord's election, such
other amounts in addition to or in lieu of the foregoing as may be permitted
from time to time by applicable law.  The "worth at the time of the award" of
the amounts referred to in (i) and (ii) are computed by allowing interest at the
Interest Rate applicable to the time of award.  The "worth at the time of the
award" of the amount referred to in (iii) above shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus one percent (1%).

(e)
Receivership.  Upon application by Landlord, Landlord may have a receiver
appointed for Tenant to take possession of the Premises and to apply all rental
collected from the Premises and to exercise all other rights and remedies
granted to Landlord as attorney-in-fact for Tenant pursuant to Section 17.2(c)
above.

(f)
Additional Remedies.  In addition to the foregoing remedies, so long as this
Lease is not terminated, Landlord shall have the right to remedy any Event of
Default of Tenant, to maintain or improve the Premises without terminating the
Lease, to incur expenses on behalf of Tenant in seeking a new sublessee or to
cause a receiver to be appointed to administer the Premises and new or existing
subleases, and to add to the Rent payable hereunder all of Landlord's reasonable
costs in doing so, with interest at the Interest Rate.  Landlord may pursue any
and all other remedies available to Landlord at law or in equity, by statute or
otherwise.

(g)
Other Breaches.  If Tenant causes or threatens a breach of any of the covenants,
agreements, terms or conditions contained in this Lease, Landlord shall be
entitled to retain all sums held

 
-30-

--------------------------------------------------------------------------------

     by Landlord for Tenant's account or in any account provided for herein to
enjoin such breach or threatened breach, and to invoke any right and remedy
allowed at law or in equity or by statute or otherwise as though re-entry,
summary proceedings and other remedies were not provided for in this Lease.
(h)
Cumulative.  Each right and remedy of Landlord provided for in this Lease shall
be cumulative and shall be in addition to every other right or remedy provided
for in this Lease or now or hereafter existing at law or in equity or by statute
or otherwise.  The exercise or beginning of the exercise by Landlord of any one
or more of the rights or remedies provided for in this Lease, now or hereafter
existing at law or in equity or by statute or otherwise, shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise.

17.3            No Waiver.  Notwithstanding anything to the contrary contained
herein, no failure by Landlord to insist upon the strict performance of any term
hereof or to exercise any right or remedy consequent upon a breach thereof, and
no acceptance of full or partial payment of Rent during the continuance of any
such breach shall constitute a waiver of any such breach or of any such term or
of any of Landlord's rights available under this Lease or at law or equity,
including without limitation the right to recover possession of the Premises.
 Efforts by Landlord to mitigate the damages caused by Tenant's breach of this
Lease shall not be construed to be a waiver of Landlord's right to recover
damages under this Article 17.  Nothing in this Article 17 affects the right of
Landlord to be indemnified and/or held harmless by Tenant in accordance with the
provisions of this Lease for liability arising prior to the termination of this
Lease.
 
17.4            Landlord Default.  Notwithstanding anything to the contrary set
forth in this Lease, Landlord shall be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease if
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord's failure to
perform; provided, however, if the nature of Landlord's obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursues the same to
completion.  Except in the case of constructive eviction (as evidenced by a
final, unappealable judgment by a court of competent jurisdiction), in no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord's failure to perform any covenant or agreement contained in this Lease,
and Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant's remedies for Landlord's failure to perform hereunder and
for breach of any promise or inducement shall be limited to a claim of
constructive eviction and/or a suit for damages and/or injunction.
 
ARTICLE 18  
GRAPHICS
18.1            General.  Landlord shall provide identification of Tenant's name
and suite numerals at the main entrance door to the Premises.  All graphics of
Tenant visible in or from public corridors or the exterior of the Premises or
Project shall be subject to Landlord's prior written approval in its sole
discretion and shall comply with the sign criteria established as the Project
standard.  Upon the expiration or earlier termination of this Lease, Tenant
shall be responsible, at its sole cost and expense, for the removal of such
signage and the repair of all damage caused by such removal.
 
18.2            Building Directory.  At Landlord's cost, Tenant shall be
entitled to its proportionate share of lines on the office building directory to
display Tenant's name and location in the Project.
 
18.3            Prohibited Signage and Other Items.  Any signs, notices, logos,
pictures, names or advertisements which are installed and visible from the
exterior of the Premises and that have not been individually approved by
Landlord may be removed without notice by Landlord at the sole expense of
Tenant.  Tenant may not install any signs on the exterior or roof of the
Building or the common areas of the Project.  Any window coverings, or blinds
(even if the same are located behind the Landlord approved window coverings for
the Building), or other items visible from the exterior of the Premises are
subject to the prior approval of Landlord, in its sole discretion.
 
-31-

--------------------------------------------------------------------------------

 
ARTICLE 19  
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
19.1            Landlord's Cure.  All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent.  If Tenant fails to
perform any covenant or agreement to be performed by Tenant under this Lease,
Landlord shall have the right (but not the obligation) to perform such covenant
or agreement (a) immediately, in the event of an emergency situation of imminent
risk of personal injury or material property damage, or (b) following Tenant's
failure to cure such failure to perform within the period provided for cure
after Tenant's receipt of written notice from Landlord pursuant to Section 17.1
above.  Any performance by Landlord of Tenant's obligations shall not waive or
cure such default, or constitute a waiver by Landlord of any right it may have
based upon any default of Tenant and shall not release Tenant from any
obligations hereunder.
 
19.2            Tenant's Reimbursement.  Except as may be specifically provided
to the contrary in this Lease, Tenant shall, within thirty (30) days after
delivery by Landlord to Tenant of statements therefor together with reasonable
supporting evidence, pay to Landlord the following, as Additional Rent, together
with interest at the Interest Rate:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 19.1; and
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 9 of this Lease.  Tenant's obligations under this Section 19.2
shall survive the expiration or sooner termination of the Lease Term.
 
ARTICLE 20  
MISCELLANEOUS PROVISIONS
20.1            Terms.  The necessary grammatical changes required to make the
provisions hereof apply either to corporations, partnerships or other entities
or individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed.
 
20.2            Binding Effect.  Each of the provisions of this Lease shall
extend to and shall, as the case may require, bind or inure to the benefit not
only of Landlord and of Tenant, but also of their respective successors or
assigns; provided this clause shall not permit any assignment by Tenant contrary
to the provisions of Article 13 of this Lease.
 
20.3            Easements.  Landlord reserves the right to:  (i) alter the
boundaries of the Lot, and (ii) grant easements on the Lot and dedicate for
public use portions thereof without Tenant's consent; provided, however, that no
such grant or dedication shall materially interfere with Tenant's use of the
Premises.
 
20.4            No Light, Air or View Easement.  Any diminution or shutting off
of light, air or view by any structure which may be erected on lands adjacent to
or in the vicinity of the Project or any temporary darkening of the windows of
the Premises or obstruction of the light or view therefrom by reason of any
repairs, improvements, maintenance or cleaning in or about the Project shall in
no way affect this Lease or impose any liability on Landlord or reduce or
diminish Tenant's obligations under this Lease.
 
20.5            Authorization.  If Tenant executes this Lease as a corporation,
limited liability company or partnership, then Tenant represents and warrants
that Tenant is duly qualified to do business in California and that the
individuals executing this Lease on Tenant's behalf are duly authorized to
execute and deliver this Lease on its behalf.  If Landlord executes this Lease
as a corporation, limited liability company or partnership, then Landlord
represents and warrants that Landlord is duly qualified to do business in
California and that the individuals executing this Lease on Landlord's behalf
are duly authorized to execute and deliver this Lease on its behalf.
 
20.6            Accord and Satisfaction.  No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the Rent, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.
 
-32-

--------------------------------------------------------------------------------

 
20.7            Peaceful Enjoyment.  Subject to the other terms hereof, Tenant
shall and may peacefully have, hold and enjoy the Premises, provided that Tenant
pays the Rent and other sums herein to be paid by Tenant and performs all of
Tenant's covenants and agreements contained herein.  Tenant agrees that in the
event of any assignment of this Lease by Landlord, Landlord shall automatically
be released from all liability under this Lease arising on or after such
transfer and Tenant agrees to look solely to such transferee for the performance
of Landlord's obligations hereunder after the date of transfer and such
transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee.
 
20.8            Limitation of Liability.  The obligations of Landlord under this
Lease shall not constitute personal obligations of the partners, directors,
members, officers or shareholders of Landlord, and Tenant shall look solely to
the Project (and any cash and other personal property assets of Landlord) and to
no other assets of Landlord for satisfaction of any liability in respect of this
Lease and shall not seek recourse against the partners, directors, members,
officers or shareholders of Landlord or any of their personal assets for such
satisfaction.  The obligations of Tenant under this Lease shall not constitute
personal obligations of the limited partners, directors, members, officers or
shareholders of Tenant.  In no case shall either party be liable to the other
party for any lost profits, damage to business, or any form of special, indirect
or consequential damage on account of any breach of this Lease or otherwise,
notwithstanding anything to the contrary contained in this Lease except as
expressly set forth in Article 15.
 
20.9            Time, Calendar Year; Calendar Days.  Time is of the essence in
the performance of all obligations under this Lease.  As used in this Lease, the
term "calendar year" shall mean January 1 through December 31.  For purposes
hereof, "business day" shall be all calendar days except Saturdays and Sundays,
federal holidays and holidays observed by national banks in the State of
California.  Except as otherwise expressly provided herein, all references to
days in this Lease shall mean calendar days, not working or business days;
provided, however, that if a certain date falls on a weekend or holiday, the
next business day shall be substituted for the applicable date.
 
20.10            Severability.  If any term or provision of this Lease, or the
application thereof to any person or circumstance, the deletion of which shall
not adversely affect the receipt of any material benefit of Landlord or Tenant,
shall be invalid, void or unenforceable to any extent, the remainder of this
Lease, and the application of such terms or provisions to other persons or
circumstances, shall not be affected, impaired or invalidated thereby and shall
be enforced to the greatest extent permitted by law.
 
20.11            Applicable Law.  This Lease, and the rights and obligations of
the parties hereto, shall be construed and enforced in accordance with the laws
of the State of California.
 
20.12            Submission of Lease.  The submission of this document for
examination and negotiation neither constitutes an offer to lease, nor a
reservation of, nor option for leasing the Premises.  This document shall become
effective and binding only upon execution and delivery by Landlord and Tenant.
 No act or omission of any employee or agent of Landlord or Tenant or of
Landlord's or Tenant's broker or managing agent shall alter, change or modify
any of the provisions hereof.
 
20.13            Rules and Regulations.  At all times during the Lease Term,
Tenant shall comply with rules and regulations for the Project as set forth in
Exhibit F attached hereto and by this reference made a part hereof ("Rules and
Regulations").  Landlord agrees not to enforce the Rules and Regulations in a
discriminatory manner.  To the extent of any conflict between the express terms
and conditions of this Lease and the terms and conditions of the Rules and
Regulation, the terms and conditions of this Lease shall control.  Landlord
reserves the right at any time upon at least thirty (30) days written notice to
change or rescind any one or more of these Rules and Regulations, or to make
such other and further reasonable Rules and Regulations; provided, that such new
rules or amendments shall not have a material adverse effect on the operation of
Tenant's business at the Premises
 
20.14            No Nuisance.  Tenant shall conduct its business and control its
agents, employees, invitees and visitors in such a manner as not to create any
nuisance, or interfere with, annoy or disturb any other tenant or Landlord in
its operation of the Building.
 
 
-33-

--------------------------------------------------------------------------------

 
20.15            Broker.  Landlord shall be responsible, pursuant to separate
written agreement, for the payment of the commission in connection with this
Lease owing to the brokers designated in Article 12 of the Summary.  Landlord
warrants that it has had no dealing with any real estate broker or agents in
connection with the negotiation of this Lease excepting only the broker or agent
designated in Article 12 of the Summary, and that it knows of no other real
estate broker or agent who is entitled to or can claim a commission in
connection with this Lease.  Landlord agrees to indemnify, defend and hold
Tenant harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) with respect to any alleged
leasing commission or equivalent compensation alleged to be owing on account of
Landlord's dealings with any such other real estate broker or agent.  Tenant
warrants that it has had no dealing with any real estate broker or agents in
connection with the negotiation of this Lease excepting only the broker or agent
designated in Article 12 of the Summary, and that it knows of no other real
estate broker or agent who is entitled to or can claim a commission in
connection with this Lease.  Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) with respect to any alleged
leasing commission or equivalent compensation alleged to be owing on account of
Tenant's dealings with any such other real estate broker or agent.
 
20.16            Modification for Lender.  If, in connection with obtaining
construction, interim or permanent financing for the Project, the lender or any
ground lessor shall request reasonable modifications in this Lease as a
condition to such financing, Tenant will not unreasonably withhold, delay or
defer its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created or Tenant's rights hereunder.
 
20.17            Recording.  Neither Landlord nor Tenant shall record this Lease
or any short form memorandum hereof.
 
20.18            Parking Facilities
.
(a)
The parking areas within the Project are available for the use of tenants of the
Project and their visitors and customers.  All parking rights are subject to the
reasonable rules, regulations, charges, rates, validation and identification
systems set forth by Landlord from time to time.  Landlord may restrict certain
portions of the Project parking areas for the exclusive use of one or more
tenants of the Project and may designate other areas to be used at large only by
customers and visitors of tenants of the Project.  Landlord reserves the right
to delegate the operation of the Project parking areas to a parking operator
which shall be entitled to all of the obligations and benefits of Landlord.

(b)
During the Lease Term, Tenant shall have the right in common with other tenants
of the Project to use the number of unreserved spaces in the Project parking
areas specified in the Summary; additional parking spaces for Tenant's customers
and visitors may be allowed at Landlord's option, subject to availability.
 Notwithstanding the foregoing, Landlord reserves the right, from time to time,
to make reasonable changes in, additions to and deletions from the parking areas
and the purposes to which the same may be devoted, provided that Landlord does
not permanently reduce the number of Tenant's parking spaces specified above.

(c)
Landlord shall have the right to cause to be removed any vehicles of Tenant, its
customers or visitors that are parked in violation of this Lease or in violation
of the Rules and Regulations, without liability of any kind to Landlord and
Tenant agrees to indemnify, defend, protect and hold Landlord harmless from and
against any and all claims, losses, damages, demands, costs and expenses
(including without limitation reasonable attorney's fees and expenses) asserted
or arising with respect to or in connection with the removal of any such
automobile(s).  Landlord shall not be liable for any claims, losses, damages,
expenses or demands with respect to any vehicles of Tenant, its customers or
visitors that are parked in the Project parking areas, except for such loss or
damage as may be caused by Landlord's gross negligence or willful misconduct,
and Tenant agrees to indemnify, defend, protect and hold Landlord harmless from
and against any such claim, loss, damage, demand, cost or expense (including
without limitation reasonable attorneys' fees and expenses), except for such
loss or damage as may be caused by

 
-34-

--------------------------------------------------------------------------------

     Landlord's gross negligence or willful misconduct.  From time to time, upon
request of Landlord, Tenant shall supply Landlord with a list of license plate
numbers of all automobiles owned by its employees and agents granted parking
privileges.
 
20.19            No Merger.  The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger, and at the
option of Landlord shall terminate all or any existing assignments, subleases or
subtenancies, or at the option of Landlord may operate as an assignment to it of
any or all such assignments, subleases or subtenancies.
 
20.20            Amendment.  Except as otherwise provided herein, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless in writing and executed by Landlord and Tenant.
 
20.21            Financial Statements.  At any time during the Lease Term, but
(unless Tenant is in default) not more than twice per calendar year and (unless
Tenant is in default) only in connection with Landlord's sale or financing of
the Project), Tenant shall upon ten (10) days prior written notice from Landlord
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year.  Such
statements shall be prepared in accordance with generally accepted accounting
principles.  Notwithstanding the foregoing, in the event that (A) stock in the
entity which constitutes Tenant under this Lease  is publicly traded on a
national stock exchange, (B) Tenant has its own, separate and distinct 10K and
10Q filing requirements, and (C) Tenant is current in making such filings, then
Tenant's obligation to provide Landlord with a copy of its most recent balance
sheet shall be deemed satisfied.
 
20.22            Hazardous Substances; Indemnification.
(a)
If any Hazardous Substances are used, stored, generated, or disposed of on or in
the Premises by Tenant, or if the Premises become affected by any release or
discharge of a Hazardous Substance caused by Tenant, Tenant shall indemnify,
defend and hold harmless Landlord from and against any and all claims, damages,
fines, judgments, penalties, costs, liabilities, or losses arising during or
after the term of this Lease and arising as a result of such contamination,
release or discharge.  This indemnification includes, without limitation, any
and all costs incurred because of any investigation of the site or any clean-up,
remediation, removal, or restoration mandated by federal, state or local agency
or political subdivision.  Without limitation of the foregoing, if Tenant causes
or permits the presence of any Hazardous Substance on the Premises and the same
results in any contamination, release or discharge, Tenant shall promptly, at
its sole expense, take any and all necessary actions to return the Premises to
the conditions existing prior to the presence of any such Hazardous Substance on
the Premises.  Tenant shall first obtain Landlord's approval for any such
remedial action not to be unreasonably withheld, conditioned or delayed.
 Furthermore, Tenant shall immediately notify Landlord of any inquiry, test,
investigation or enforcement proceeding by or against Tenant or the Project
concerning the presence of any Hazardous Substance.

(b)
Prior to executing this Lease, Tenant has completed, executed and delivered to
Landlord Tenant's initial Hazardous Materials Disclosure Certificate (the
"Initial HazMat Certificate"), a copy of which is attached hereto as Exhibit I
and incorporated herein by this reference; and Landlord hereby consents to the
use of such Hazardous Materials as described therein, subject to Tenant's
compliance with this Section 20.22.  Tenant covenants, represents and warrants
to Landlord that the information on the Initial HazMat Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant.  Tenant, at its sole cost and
expense, shall operate its business in the Premises in strict compliance with
all Environmental Requirements (as defined below) and all requirements of this
Lease.  Within thirty (30) days after Landlord's request, Tenant shall complete
and certify to a disclosure statement in the form of Exhibit I from time to time
(but not more often than twice per calendar year) relating to Tenant's use of
Hazardous Materials on the Premises, and Tenant shall promptly deliver to
Landlord a copy of any notice of violation relating to the Premises or the
Project of any Environmental Requirement.  Tenant shall reimburse Landlord
within 30 days after demand for the actual costs and fees charged by Landlord's
consultant to

 
-35-

--------------------------------------------------------------------------------

     review the list of chemicals provided by the Tenant and/or inspect the
Premises if any violation of Environmental Requirements in the Premises arising
from Tenant's use of Hazardous Substances is discovered.
 
(c)
As used herein, "Hazardous Substance" means asbestos, any petroleum fuel,
polychlorobiphenyls ("PCBs") and any hazardous or toxic substance, material or
waste which is or becomes regulated by any local governmental authority, the
State of California or the United States government, including, but not limited
to, any material or substance defined as a "hazardous waste", "extremely
hazardous waste", "restricted hazardous waste", "hazardous substance",
"hazardous material" or "toxic pollutant" under the California Health and Safety
Code and/or under the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. section 9601, et. seq.  The term "Environmental
Requirements" means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, permits, authorizations, orders, policies
or other similar requirements of any governmental authority, agency or court
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the environment, including without limitation, the
following:  the Comprehensive Environmental Response, Compensation and Liability
Act; the Resource Conservation and Recovery Act; the Clean Air Act; the Clean
Water Act; the Toxic Substances Control Act and all state and local counterparts
thereto; all applicable California requirements, including, but not limited to,
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316 and 25501 of the
California Health and Safety Code and Title 22 of the California Code of
Regulations, Division 4.5, Chapter 11, and any policies or rules promulgated
thereunder as well as any County or City ordinances that may operate independent
of, or in conjunction with, the State programs, and any common or civil law
obligations including, without limitation, nuisance or trespass.

(d)
Tenant shall not be liable for nor otherwise obligated to Landlord under any
provision of the Lease with respect to the removal, investigation, monitoring or
remediation of any Hazardous Material present in, on or about the Premises, the
Building or the Project prior to the date of this Lease; provided, however,
Tenant shall be fully liable for and otherwise obligated to Landlord under the
provisions of this Lease for all claims, remediation obligations, investigation
obligations, liabilities, causes of action, attorneys' fees, consultants' costs,
expenses and damages (including without limitation, attorneys' and experts' fees
and costs) and losses to the extent (a) Tenant or any of Tenant's agents,
employees, contractors, licensees or invitees contributes to the presence of
such Hazardous Materials or Tenant and/or any of Tenant's agents, employees,
contractors, licensees or invitees exacerbates the conditions caused by such
Hazardous Materials, or (b) Tenant and/or Tenant's agents, employees,
contractors, licensees or invitees allows or permits persons over which Tenant
or any of such persons has control and/or for which Tenant or any of Tenant's
agents, employees, contractors, licensees or invitees are legally responsible
for, to cause such Hazardous Materials to be present in, on, under, through or
about any portion of the Premises, the Building or the Project, or does not take
all reasonably appropriate actions to prevent such persons over which Tenant or
any of Tenant's agents, employees, contractors, licensees or invitees has
control and/or for which Tenant or any of Tenant's agents, employees,
contractors, licensees or invitees are legally responsible from causing the
presence of Hazardous Materials in, on, under, through or about any portion of
the Premises, the Building or the Project.

(e)
Prior to the expiration or earlier termination of the Lease Term, Tenant shall
provide a decommissioning report prepared or reviewed by an independent third
party showing Tenant's compliance with all decommissioning rules and regulations
under Environmental Requirements and demonstrating that the Premises have been
left in a clean and uncontaminated state; provided that this Section 20.22(e)
shall not apply to the Temporary Space (as defined below) if it has never been
used for laboratory purposes during the Temporary Space Term (as defined below).

20.23            Entire Agreement.  It is understood and acknowledged that there
are no oral agreements between the parties hereto affecting this Lease and this
Lease supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease.  This Lease
contains all of the terms, covenants, conditions, warranties and
 
-36-

--------------------------------------------------------------------------------

 
agreements of the parties relating in any manner to the rental, use and
occupancy of the Premises, shall be considered to be the only agreement between
the parties hereto and their representatives and agents, and none of the terms,
covenants, conditions or provisions of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto.  All negotiations and
oral agreements acceptable to both parties have been merged into and are
included herein.  There are no other representations or warranties between the
parties, and all reliance with respect to representations is based totally upon
the representations and agreements contained in this Lease.  Without limiting
the generality of the foregoing, in executing and delivering this Lease, Tenant
has not relied on any representation including, but not limited to, any
representation whatsoever as to the amount of any item comprising Rent or the
amount of Rent in the aggregate or that Landlord is furnishing the same services
to other Tenants, at all, on the same level or on the same basis or any warranty
or any statement of Landlord which is not set forth herein or in one or more of
the exhibits attached hereto.
 
20.24            Force Majeure.  Any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, "Force Majeure"), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by Force Majeure.
 
20.25            Waiver of Redemption.  Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.
 
20.26            Joint and Several.  If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.
 
20.27            Notices.  All notices, demands, statements, approvals or
communications (collectively, "Notices") given or required to be given by either
party to the other hereunder shall be in writing, shall be sent by United States
certified or registered mail, postage prepaid, return receipt requested, or
delivered personally (i) to Tenant at the appropriate address set forth in
Section 5 of the Summary, or to such other place as Tenant may from time to time
designate in a Notice to Landlord; or (ii) to Landlord at the addresses set
forth in Section 3 of the Summary, or to such other firm or to other place as
Landlord may from time to time designate in a Notice to Tenant.  Any Notice will
be deemed given (x) three (3) days after the date it is posted if sent by U.S.
Mail, (y) the date the overnight courier delivery is made, or (z) the date
personal delivery is made.  If Tenant is notified of the identity and address of
Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor written notice of any default by
Landlord under the terms of this Lease by registered or certified mail, and such
mortgagee or ground or underlying lessor shall be given a reasonable opportunity
to cure such default prior to Tenant's exercising any remedy available to
Tenant.
 
20.28            Attorneys' Fees.  If either party commences litigation against
the other for the specific performance of this Lease, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, to the extent
permitted by law, the parties hereto agree to and hereby do waive any right to a
trial by jury and, in the event of any such commencement of litigation, the
prevailing party shall be entitled to recover from the other party such
reasonable costs and actual professional fees such as appraisers and accountants
and reasonable attorneys' fees as may have been incurred, including any and all
costs and fees incurred in enforcing, perfecting and executing such judgment.
 
20.29            Independent Covenants.  This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord's expense or to any set-off of the Rent except as
expressly set forth herein or other amounts owing hereunder against Landlord;
provided, however, that the foregoing shall in no way impair the right of Tenant
to commence a separate action against Landlord for any violation by Landlord of
the provisions hereof so long as notice is first given to Landlord and any
holder of a
 
 
-37-

--------------------------------------------------------------------------------

mortgage or deed of trust covering the Building, Project or any portion thereof,
of whose address Tenant has theretofore been notified, and an opportunity is
granted to Landlord and such holder to correct such violations as provided
above.
 
20.30            Project Name and Signage.  Landlord shall have the right at any
time to change the name of the Project and to install, affix and maintain any
and all signs on the exterior and on the interior of the Project as Landlord
may, in Landlord's sole discretion, desire.
 
20.31            Transportation Management.  Tenant shall fully comply with all
commercially reasonable future programs intended to manage parking,
transportation or traffic in and around the Project, and in connection
therewith, Tenant shall take responsible action for the transportation, planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.  Such programs may include,
without limitation:  (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant, (ii) increased vehicle occupancy; (iii) implementation of
an in-house ride-sharing program and an employee transportation coordinator;
(iv) working with employees and any Project or area-wide ride-sharing program
manager; (v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to ride-share; and (vi) utilizing flexible work shifts for
employees.  Subject to the limitations set forth in Section 4.4 above, costs
incurred by Landlord in connection with any such transportation management shall
be includable in Operating Expenses.  Tenant shall have no obligation to expend
any amount of money in connection with complying with this Section 20.31.  No
such future program shall have a material adverse effect on the operation of
Tenant's business at the Premises or reduce Tenant's rights or materially
increase Tenant's obligations under this Lease.
 
20.32            No Discrimination.  Tenant covenants by and for itself, its
heirs, executors, administrators and assigns, and all persons claiming under or
through Tenant, and this Lease is made and accepted upon and subject to the
following conditions:  that there shall be no discrimination against or
segregation of any person or group of persons, on account of race, color, creed,
sex, religion, marital status, ancestry or national origin in the leasing,
subleasing, transferring, use or employment of the Premises, nor shall Tenant
itself, or any person claiming under or through Tenant, establish or permit such
practice or practices of discrimination or segregation with reference to the
selection, location, number, use or occupancy of tenants, lessees, sublessees,
subtenants or vendees in the Premises.
 
20.33            OFAC.  As an inducement to Landlord to enter into this Lease,
Tenant hereby represents and warrants that:  (i) Tenant is not named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury ("OFAC") pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, "Specially Designated National and Blocked
Person" or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a "Prohibited Person"); (ii) Tenant is
not acting directly for or on behalf of any Prohibited Person; and (iii) Tenant
will not conduct business or engage in any transaction or dealing with any
Prohibited Person, including without limitation any assignment of this Lease or
any subletting of all or any portion of the Premises or the making or receiving
of any contribution of funds, goods or services to or for the benefit of a
Prohibited Person.  Tenant covenants and agrees (a) to comply with all
requirements of law relating to money laundering, anti-terrorism, trade embargos
and economic sanctions, now or hereafter in effect, (b) to immediately notify
Landlord in writing if any of the representations, warranties or covenants set
forth in this
 
-38-

--------------------------------------------------------------------------------

Section 20.34 are no longer true or have been breached, and (c) not to use funds
from any Prohibited Person to make any payment due to Landlord under the Lease.
 Any breach by Tenant of the foregoing representations and warranties shall be
deemed an Event of Default by Tenant under this Lease and shall be covered by
the indemnity provisions of Section 9.4 above.  As an inducement to Tenant to
enter into this Lease, Landlord hereby represents and warrants that:
 (i) Landlord is not named on any list issued by OFAC pursuant to Executive
Order 13224 or any similar list or any law, order, rule or regulation or any
Executive Order of the President of the United States as a Prohibited Person;
(ii) Landlord is not acting directly for or on behalf of any Prohibited Person;
and (iii) Landlord will not conduct business or engage in any transaction or
dealing with any Prohibited Person, including without limitation any assignment
of this Lease or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.  Landlord covenants and
agrees (a) to comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Tenant in writing if any of the
representations, warranties or covenants set forth in this Section 20.34 are no
longer true or have been breached, and (c) not to use funds from any Prohibited
Person to make any payment due to Landlord under the Lease.  Any breach by
Landlord of the foregoing representations and warranties shall be deemed an
event of default by Landlord under this Lease and shall be covered by the
indemnity provisions of Section 9.4 above.  The representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.
 
20.34            ERISA.  It is understood that from time to time during the
Lease Term, Landlord may be subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA") and as a result may be
prohibited by law from engaging in certain transactions.  Tenant represents and
warrants to the best of its knowledge after due inquiry that at the time this
Agreement is entered into and at any time thereafter when the terms of the Lease
are amended or modified, neither Tenant nor its affiliates (within the meaning
of part VI (c) of Department of Labor Prohibited Transaction Class Exemption
84-14 ("PTE 84-14", as amended), has or will have the authority to appoint or
terminate The Prudential Insurance Company of America ("Prudential") as an
investment manager to any employee pension benefit plan then holding a ten
percent (10%) or greater interest in the Prudential separate account PRISA II,
including without limitation the Virginia Retirement System, nor the authority
to negotiate the terms of any management agreement between Prudential and any
such employee pension benefit plan for its investment in PRISA II.  Further,
Tenant is not "related" to Prudential within the meaning of part VI(h) of PTE
84-14.  Tenant also agrees to keep the identity of the Virginia Retirement
System confidential with respect to the information set forth above, except to
the extent that Tenant may be required to disclose such information as a result
of (i) legal process, or (ii) compliance with ERISA or other Laws governing
Tenant's operations.
 
20.35            Confidentiality.  Except as expressly permitted in this
Section 20.35, neither party nor its agents, servants, employees, invitees and
contractors will, without the prior written consent of the other party, disclose
any Confidential Information (as defined below) of the other party to any third
party. Information will be considered "Confidential Information" of a party if
either:  (a) it is disclosed by the party to the other party in tangible form
and is conspicuously marked "Confidential", "Proprietary" or the like; (b) it is
disclosed by one party to the other party in non-tangible form and is identified
as confidential at the time of disclosure; or (c) is expressly stated in this
Lease to be Confidential Information.  In addition, notwithstanding anything in
this Lease to the contrary, the terms of this Lease (but not its mere existence)
will be deemed Confidential Information of each party. Other than the terms and
conditions of this Lease, information will not be deemed Confidential
Information hereunder if such information:  (i) is known to the receiving party
prior to receipt from the disclosing party directly or indirectly from a source
other than one having an obligation of confidentiality to the disclosing party;
(ii) becomes known (independently of disclosure by the disclosing party) to the
receiving party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing party; (iii) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Lease by the receiving party; or (iv) is independently developed by the
receiving party.  The terms and conditions of this Lease will cease being
confidential if, and only to the extent that, they become publicly known, except
through a breach of this Lease by the receiving party.  Each party will secure
and protect the Confidential Information of the other party (including, without
limitation, the terms of this Lease) in a manner consistent with the steps taken
to protect its own trade secrets and confidential information, but not less than
a reasonable degree of care.  Each party may disclose the other party's
Confidential Information where:  (A) the disclosure is required by Governmental
Requirements or by an order of a court or other governmental body having
jurisdiction after giving reasonable notice to the other party with adequate
time for such other party to seek a protective order; (B) if in the opinion of
counsel for such party, disclosure is advisable under any applicable securities
laws regarding public disclosure of business information; (C) the disclosure is
reasonably necessary and is to that party's or its affiliates' employees,
officers, directors, attorneys, accountants, consultants and other advisors, or
to Landlord's mortgage lender and its counsel, or the disclosure is otherwise
necessary for a party to exercise its rights and perform its obligations under
this Lease, so long as in all cases the disclosure is no broader than necessary
and the party who receives the disclosure agrees prior to receiving the
disclosure to keep the information confidential; or (D) the disclosure is
reasonably necessary for a party to conclude a business transaction.  Each party
is responsible for ensuring that any Confidential Information of the other party
that the first party discloses pursuant to this Section 20.35 is kept
confidential by the person receiving the disclosure.   Without limiting the
generality of this Section 20.35, Landlord will not, directly or indirectly
issue any press release or advertising, or otherwise use Tenant's name for any
commercial purposes or use any of Tenant's trademarks, in each case, without the
express prior written consent of Tenant to be granted or withheld in Tenant's
sole and absolute discretion.  Notwithstanding anything to the contrary in this
Section 20.35, Landlord shall have no liability for any disclosure of the terms
and conditions of this Lease by the Brokers.
 
 
-39-

--------------------------------------------------------------------------------

 
20.36            Lien Waiver.  Some of Tenant's furniture, trade fixtures,
equipment and other personal property (collectively, "Tenant's Property")
installed and used by Tenant on the Premises may be financed by a third-party
lender or lessor (collectively, an "Equipment Lienor"), and Landlord hereby
agrees to recognize the rights of any such Equipment Lienor to remove Tenant's
Property from the Premises during the Lease Term (or the Option Term, if
applicable), subject to the Lienor Requirements described below. The security
interest of the Equipment Lienor may be perfected under the Uniform Commercial
Code.  Landlord agrees that all of Tenant's Property installed or to be
installed on the Premises shall be and remain personal property and not real
property.  Landlord subordinates the right of distraint to the rights of the
Equipment Lienor in Tenant's Property and agrees that it does not have and shall
not assert any right, lien or claim in or to the financed or leased Tenant's
Property, and agrees that, subject to the Lienor Requirements (as defined below)
, any Equipment Lienor may remove and dispose of such financed or leased
Tenant's Property prior to the expiration or earlier termination of this Lease,
without reference to, and free and clear of, any demand of Landlord and provided
that any damage from such removal is repaired as aforesaid.  Upon Tenant's
request, Landlord shall promptly execute and deliver to Tenant a form of
Landlord's waiver reasonably acceptable to Landlord in favor of any Equipment
Lienor; provided, however, that any such document must provide, in addition to
any other terms Landlord reasonably deems necessary, the following
(collectively, the "Lienor Requirements"):  (i) such lender shall not have the
right to place a lien on, nor remove, any Tenant Improvements, any Alterations,
any item which is a part of Landlord's realty or any other item which has been
permanently affixed to the Premises or the Building, (ii) any removal of
Tenant's Property may be accomplished only during the Lease Term, upon
reasonable prior written notice to Landlord and subject to Landlord's reasonable
rules and regulations; (iii) any such Equipment Lienor must agree to repair any
damage to the Premises and the Building resulting from such removal and to
indemnify, defend and hold Landlord harmless from any and all loss, cost,
damage, expense and liability (including without limitation reasonable
attorneys' fees and costs) incurred in connection with or arising from such
Equipment Lienor's exercise of its rights under such lien and/or removal of any
such items from the Premises, and (iv) no such Equipment Lienor shall be
entitled to dispose of, sell or auction any such item at the Premises or the
Project.
 
ARTICLE 21  
TENANT'S RIGHT OF FIRST OFFER
21.1            Landlord shall provide Tenant with written notice (the
"Availability Notice") from time to time when Landlord determines that any Offer
Space (as defined below) will become Available (as defined below).  Landlord
shall provide the Offer Notice to Tenant within fifteen (15) days after the date
on which Landlord determines that the particular Offer Space (the "Specific
Offer Space") will become Available.  As used herein, "Available" means that the
space (i) is not part of the Premises, (ii) is not then subject to a lease, and
(iii) is not then subject to any rights of tenant to renew their lease or expand
their premises as set forth in their lease.  As of the Lease Date, Landlord
represents and warrants that the Offer Space is not subject to any rights of
tenants under existing leases.  As of the Lease Date, Landlord is negotiating a
lease in the Building with EDG.  Landlord shall have no obligation to give an
Availability Notice with respect to the space leased by EDG, including without
limitation any space as to which EDG has a fixed obligation to include in its
premises; provided that with respect to any other expansion right of EDG, that
expansion right shall be subordinate to the rights of Tenant under this
Article 21.  As used herein, "Offer Space" means all space in the Building not
leased by Tenant.  The Availability Notice shall:
(a)
Describe the particular Specific Offer Space (including rentable area, usable
area and location);

(b)
Include an attached floor plan identifying such space;

(c)
State the date (the "Specific Offer Space Delivery Date") the space will be
available for delivery to Tenant; and

(d)
State Landlord's determination of the Fair Market Rental Rate of the space.

 
-40-

--------------------------------------------------------------------------------

(e)
If the Specific Offer Space Delivery Date occurs after the date (the "Cut Off
Date") that is three (3) years prior to the Lease Expiration Date, specify the
length of the term of the leasing of the Offer Space that will be available (the
" Specific Offer Space Term").

21.2            If Tenant wishes to exercise Tenant's rights set forth in this
Article 21 with respect to the Specific Offer Space, then within three (3)
business days of delivery of the Availability Notice to Tenant, Tenant shall
deliver irrevocable notice to Landlord (the "First Offer Exercise Notice") of
Tenant's intention to exercise its first right with respect to all of the
Specific Offer Space.  If Tenant, concurrently with Tenant's exercise of the
first offer right, notifies Landlord that it does not accept Landlord's
determination of Fair Market Rental Rate set forth in the Availability Notice,
the Fair Market Rental Rate of the Specific First Offer Space shall be
determined in accordance with the procedures set forth in Sections 3.3(b), (d)
and (e), except that (a) the Outside Agreement Date under Section 3.3(d) shall
be the date that is thirty (30) days after Tenant delivers the First Offer
Exercise Notice, (b) the Base Year shall be the calendar year in which the
Specific Offer Space Delivery Date falls, (c) the term "Option Rent" shall mean
the Fair Market Rental Rate, and (d) the term "Option Term" shall mean (i) the
remaining term of this Lease, if the Specific Offer Deliver Date is prior to the
date which is three (3) years prior to the Lease Expiration Date and (ii) the
Special Offer Space Term, if the Specific Offer Deliver Date is on or after the
date which is three (3) years prior to the Lease Expiration Date.  Otherwise,
the Fair Market Rental Rate shall be as set forth in the Availability Notice.
 Tenant must elect to exercise its first offer right, if at all, only with
respect to all the space offered by Landlord to Tenant at any particular time,
and Tenant may not elect to lease a portion of that space. Rent with respect to
any Specific Offer Space which Tenant elects to Lease shall commence on the date
Landlord delivers possession of the Specific Offer Space to Tenant (the "Actual
Offer Space Delivery Date") and if the Specific First Offer Space is not
delivered to Tenant within ninety (90) days after the Specific Offer Space
Delivery Date set forth in the applicable Availability Notice, then Tenant may
terminate Tenant's leasing of such Specific First Offer Space to Tenant at any
time thereafter and prior to delivery of such Specific First Offer Space to
Tenant.
21.3            In the event Tenant fails to give a First Offer Exercise Notice
in response to any Availability Notice, Landlord shall be free for one hundred
eighty (180) days to lease that Specific Offer Space to anyone on any terms,
without any obligation to provide Tenant with any further right to lease that
space.  If Landlord fails to lease the Specific Offer Space within such one
hundred eighty (180) day period, then Landlord shall provide a new Availability
Notice to Tenant and Section 21.2 above shall apply to such new Availability
Notice.
21.4            If Tenant timely and validly gives the First Offer Exercise
Notice, then beginning on the Actual Offer Space Delivery Date and continuing
for the balance of the Term (including any extensions) and continuing (i) if the
Specific Offer Space Delivery Date is on or before the Cut Off Date, for the
balance of the Term (including any extensions), or (ii) if the Specific Offer
Space Delivery Date is after the Cut Off Date, for the Offer Space Term:
(a)
The Specific Offer Space shall be part of the Premises under this Lease (so that
the term "Premises" in this Lease shall refer to the space in the Premises
immediately before the Actual Offer Space Delivery Date plus the Specific Offer
Space);

(b)
Tenant's Percentage Share shall be adjusted to reflect the increased rentable
area of the Premises.

(c)
Tenant's lease of the Specific Offer Space shall be on the same terms and
conditions as affect the Original Premises from time to time, except as
otherwise provided in this section.  Rent and all other economic terms
applicable to the Specific First Offer Space shall be equal to the Fair Market
Rental Rate of that space.  The Specific Offer Space shall be leased to Tenant
in its "as-is" condition and Landlord shall not be required to construct
improvements in, or contribute any tenant improvement allowance for, the
Specific Offer Space (except any tenant improvement allowance agreed to by the
parties or otherwise determined to be applicable as part of the arbitration (if
any) of the Fair Market Rental Rate for the Specific Offer Space in accordance
with Section 21.2 above).  Tenant's construction of any improvements in the
Specific Offer Space shall comply with the terms of this Lease concerning
alterations.

 
-41-

--------------------------------------------------------------------------------

21.5            Promptly following Tenant's delivery of a First Offer Exercise
Notice, Landlord and Tenant shall enter into an amendment to this Lease
confirming the addition of the Specific Offer Space to the Premises on the terms
and conditions set forth in this section, but the parties failure to execute or
deliver such amendment shall not affect the enforceability of the First Offer
Exercise Notice.  If the Specific First Offer Space is not delivered to Tenant
within ninety (90) days after the Specific Offer Space Delivery Date set forth
in the applicable Availability Notice, then Tenant may terminate Tenant's
leasing of such Specific First Offer Space to Tenant at any time thereafter and
prior to delivery of such Specific First Offer Space to Tenant by providing
written notice to Landlord.
21.6            Tenant's rights and Landlord's obligations under this Article 21
are expressly subject to and conditioned upon there not existing an Event of
Default by Tenant under this Lease, either at the time of delivery of the First
Offer Exercise Notice or at the time any Specific Offer Space is to be added to
the Premises.
21.7            It is understood and agreed that Tenant's rights under this
Article 21 are personal to Tenant and not transferable (other than to a
Permitted Transferee).  In the event of any assignment of the Premises (other
than to a Permitted Transferee), this expansion right shall automatically
terminate and shall thereafter be null and void.
ARTICLE 22  
TEMPORARY SPACE.
22.1            During the period beginning on the last occur of (a) the full
and final execution of this Lease by Landlord and Tenant, (b) delivery of the
Security Deposit and all prepaid rental, if any, required under this Lease,
(c) delivery of all initial certificates of insurance required by this Lease
(which certificates of insurance shall cover the Temporary Space during the
Temporary Space Term, as hereinafter defined), and (d) Landlord's delivery to
Tenant of the Temporary Space with the Temporary Improvements (as defined in
Exhibit D attached hereto) Substantially Completed (as defined in Exhibit D
attached hereto) (the "Temporary Space Commencement Date") and ending on the
Lease Commencement Date (as defined below) of this Lease (such period being
referred to herein as the "Temporary Space Term"), Landlord shall allow Tenant
to use approximately 19,460 rentable square feet of space known as Suite No. 100
located as shown on Exhibit A 1 of this Lease (the "Temporary Space") for
general office use only.  During the Temporary Space Term, the Temporary Space
shall be deemed the "Premises" and Hangar 7 shall be deemed the Building for
purposes of Article 9 of the Lease.  Landlord shall improve the Temporary Space
with the Temporary Improvements in accordance with the Work Letter attached
hereto as Exhibit D.  Except for the Temporary Improvements, such Temporary
Space shall be accepted by Tenant in its "as‑is" condition and configuration, it
being agreed that Landlord shall be under no obligation to perform any work in
the Temporary Space (other than the Temporary Improvements) or to incur any
costs in connection with Tenant's move in or occupancy of the Temporary Space.
 Any Alterations made by Tenant to the Temporary Space shall be made in
accordance with Article 7 above; provided that the provisions concerning
Permitted Alterations shall not apply.  Except for the Temporary Improvements,
all costs in connection with making the Temporary Space ready for occupancy by
Tenant shall be the sole responsibility of Tenant.
22.2            The Temporary Space shall be subject to all the terms and
conditions of the Lease except as expressly modified herein, provided that Base
Rent for the Temporary Space during the Temporary Space Term shall be $19,460.00
each month during the Temporary Space Term, payable in accordance with the
Lease, with the first installment due on the date Landlord delivers possession
of the Temporary Space to Tenant.  If the Temporary Space Term commences on
other than the first day of a calendar month or ends on other than the last day
of a calendar month, then the monthly Base Rent payable for the Temporary Space
for any such partial month shall be prorated to reflect the actual number of
days of such partial month falling within the Temporary Space Term.  Tenant
shall not be required to pay Expense Rent for the Temporary Space during the
Temporary Space Term.  Tenant shall not be entitled to receive any allowances,
abatement or other financial concession in connection with the Temporary Space
which was granted with respect to the Premises unless such concessions are
expressly provided for herein with respect to the Temporary Space, and the
Temporary Space shall not be subject to any renewal or expansion rights of
Tenant under the Lease.  Landlord and Tenant presently anticipate that
 Substantial Completion of the Temporary Improvements will occur and possession
of the Temporary Space will be tendered to Tenant in the condition required by
this Lease on or about June 1, 2013 (the "Estimated Temporary Space Delivery
Date").  If Substantial Completion of the Temporary Improvements has not
occurred (and possession of
 
-42-

--------------------------------------------------------------------------------

the Temporary Space delivered to Tenant) by the Outside Temporary Space Delivery
Date (as defined below), then Tenant shall be entitled by notice in writing to
Landlord thereafter to cancel this Lease, in which event the parties shall be
discharged from all obligations hereunder and Landlord shall return any prepaid
rent and the security deposit forth with to Tenant; provided further, however,
that if such written notice of Tenant is not received by Landlord prior to the
date of Substantial Completion of the Temporary Improvements (and delivery of
possession of the Temporary Space to Tenant), Tenant's right to cancel this
Lease hereunder shall terminate and be of no further force or effect.  The term
"Outside Temporary Space Delivery Date" initially means August 1, 2013, but
shall be extended by one day for every one day in delay in substantial
completion of the Tenant Improvements caused by (i) Tenant Delays (as defined in
Exhibit D) and/or (ii) any other one or more Force Majeure events.
22.3            Upon termination of the Temporary Space Term, Tenant shall
vacate the Temporary Space and deliver the same to Landlord in the same
condition that the Temporary Space was delivered to Tenant, ordinary wear and
tear excepted and damage by casualty excepted.  At the expiration or earlier
termination of the Temporary Space Term, Tenant shall remove all debris, all
items of Tenant's personalty, and any trade fixtures of Tenant from the
Temporary Space but Tenant shall not be required to remove Lines unless
requested to do so by Landlord.  Tenant shall be fully liable for all damage
Tenant or Tenant's agents, employees, contractors, or subcontractors cause to
the Temporary Space.
22.4            Tenant shall have no right to hold over or otherwise occupy the
Temporary Space at any time following the expiration or earlier termination of
the Temporary Space Term, and any such holdover shall be governed by Article 15
of this Lease.
22.5            Tenant may commence move-in to the Premises from and after the
date of Substantial Completion of the Tenant Improvements by Landlord.   Within
thirty (30) days after receipt of invoices evidencing the cost of the same,
Landlord shall reimburse Tenant for the reasonable actual costs incurred by
Tenant in moving any of Tenant's furniture, fixtures, equipment or other
personal property from the Temporary Space to the Premises.  Such moving costs
shall include, without limitation, the cost of disassembling and reassembling of
any of Tenant's furniture, fixtures and equipment and packing and unpacking of
any of Tenant's furniture, fixtures and equipment including labor, materials and
shipping, but shall exclude any telecommunications cabling or connections.
 Tenant shall bid out the moving work described in this Section 22.5 to at least
three (3) reputable moving companies licensed to do business in California.
 Tenant shall select the moving company that is the lowest bidder to perform
such work subject unless Landlord otherwise approves.  Tenant shall be solely
responsible for the costs incurred by Tenant in moving Tenant's Lab/Tissue
Culture and Research and Development equipment and facilities, wherever they may
be located.
22.6            Within 30 days after receipt of invoices evidencing the cost of
the same, Landlord shall reimburse Tenant for the reasonable actual costs
incurred by Tenant for installation and connection (but not acquisition or
purchase) of telecommunications equipment in the Temporary Space.
SMRH:408132151.11
 
 
 
 
 



-43-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
"LANDLORD":
HAMILTON MARIN, LLC,
a California limited liability company
By:              Barker Pacific Group, Inc., a Delaware
              corporation, Its Authorized Signatory


By: /s/ Michael D. Barker
              Michael D. Barker,
              Managing Director


"TENANT":
RAPTOR PHARMACEUTICAL CORP.
a Delaware corporation




By: /s/ Georgia Erbez
Print Name: Georgia Erbez
Its: 4/22/2013






SMRH:408132151.11
 
 
 
 
 





-44-

--------------------------------------------------------------------------------

EXHIBIT A
HAMILTON LANDING
OUTLINE OF FLOOR PLAN OF PREMISES
(See Attached)


SMRH:408132151.11
 
 
 
 
 





-1-

--------------------------------------------------------------------------------

[image00007.jpg]
 

--------------------------------------------------------------------------------

[image00008.jpg]
 

--------------------------------------------------------------------------------

EXHIBIT A-1
TEMPORARY SPACE
(See Attached)


SMRH:408132151.11
 
 
 
 
 

 

 
-1-

--------------------------------------------------------------------------------

[image00009.jpg]
 

 

--------------------------------------------------------------------------------

EXHIBIT B
HAMILTON LANDING
LEGAL DESCRIPTION
ALL THAT CERTAIN real property situate in the City of Novato, County of Marin,
State of California, described below as follows:
PARCEL ONE:
Being a portion of Lots 5 and 8, as shown upon that certain Map entitled "Map of
Hamilton Field, a Subdivision of the Lands of New Hamilton Partnership, City of
Novato, County of Marin, State of California", filed for record December 18,
1995  in Volume 21  of Maps, at  Page 45, Marin County Records, as established
by that certain Lot Line Adjustment evidenced by that certain Grant Deed dated
August 3, 1999, and filed for record September 2, 1999, as Instrument No.
1999-0066626, Marin County Records, being more particularly described as
follows:
BEGINNING at the Southerly corner of said Lot 8, also being the Westerly corner
of Lot 7 of said map; thence along the Southeast line of said Lot 8, also being
the Northwest line of said Lot 7, North 59º55'00" East, 193.56 feet to the point
of beginning from this described parcel; thence leaving the Southeast line of
said Lot 8, North 30º05'34" West, 452.10 feet to the Northerly line of said Lot
8, also being the Southerly line of Lot 9, as said Lot 9 is shown on said map;
thence along the line common to said Lots 8 and 9 and Lots 4 and 5, North
59º55'00" East 339.44 feet to the Northerly corner of said Lot 5, also being the
Easterly corner of said Lot 4; thence along the Northeast line of said Lot 5,
South 29º56'04" East 452.10 feet to the Southeast corner of said Lot 5, also
being the Northwest corner of Lot 6 as said Lot 6 is shown on said map; thence
along the common line of said Lots 5 and 6 and said Lots 7 and 8, South
59º55'00" West 338.19 feet to the point of beginning.
Reserving therefrom a non-exclusive easement for access and utility purposes
over a strip of land, 30 feet wide and lying Southeasterly of and contiguous to
the Northwesterly line of the above described parcel.
Said easement to be appurtenant to and for the benefit of Lot 4, map above
referred to.
PARCEL TWO:
Being a portion of Lots 6 and 7, as shown upon that certain Map entitled "Map of
Hamilton Field, a Subdivision of the Lands of New Hamilton Partnership, City of
Novato, County of Marin, State of California", filed for record December 18,
1995  in Volume 21  of Maps, at  Page 45, Marin County Records, as established
by that certain Lot Line Adjustment evidenced by that certain Grant Deed dated
August 3, 1999, and filed for record September 2, 1999, as Instrument No.
1999-0066627, Marin County Records, being more particularly described as
follows:
Beginning at the Southerly corner of Lot 7, of said map, also being the Westerly
corner of Parcel A, as said Parcel A is shown upon that certain Map entitled,
"Record of Survey of a Portion of the Hamilton Air Force Military Reservation
Map", filed for record January 24, 1983 in Book 18 of Surveys, at Page 21, Marin
County Records; thence along the Southeast line of said Lot 7, North 59º 55' 00"
East, 194.80 feet to the point of beginning for this described parcel; thence
leaving the Southeast line of said Lot 7, North 30º 05' 34" West, 452.10 feet to
the Northwest line of said Lot 7, also being the Southeast line of Lot 8, as
shown on said "Map of Hamilton Field"; thence along the line common to said Lots
7 and 8 and Lots 5 and 6, North 59º55'00" East 338.19 feet to the Northerly
corner of said Lot 6 also being the Easterly corner of said Lot 5; thence along
the Northeast line of said Lot 6, South 29º56'04" East 452.10 feet to the
Southeast corner of said Lot 6, also being the Northwest line of said Parcel A;
thence along the common line of said Lots 6 and 7 with said Parcel A, South
59º55'00" West 336.95 feet to the point of beginning.
 
-1-

--------------------------------------------------------------------------------

PARCEL THREE:
Being a portion of Lot 7, as shown upon that certain Map entitled "Map of
Hamilton Field, a Subdivision of the Lands of New Hamilton Partnership, City of
Novato, County of Marin, State of California", filed for record December 18,
1995  in Volume 21  of Maps, at  Page 45, Marin County Records, as established
by that certain Lot Line Adjustment evidenced by that certain Grant Deed dated
August 3, 1999, and filed for record September 2, 1999, as Instrument No.
1999-0066628, Marin County Records, being more particularly described as
follows:
Beginning at the Southerly corner of Lot 7, of said map, also being the Westerly
corner of Parcel A, as said Parcel A is shown upon that certain Map entitled,
"Record of Survey of a Portion of the Hamilton Air Force Military Reservation
Map", filed for record January 24, 1983 in Book 18 of Surveys, at Page 21, Marin
County Records; thence along the Southeast line of said Lot 7, North 59º 55' 00"
East, 194.80 feet to the point of beginning for this described parcel; thence
leaving the Southeast line of said Lot 7, North 30º 05' 34" West, 452.10 feet to
the Northwest line of said Lot 7, also being the Southeast line of Lot 8, as
shown on said "Map of Hamilton Field"; thence along the line common to said Lots
7 and 8, South 59º 55' 00" West 193.56 feet to the Westerly corner of said Lot 7
also being the Southerly corner of said Lot 8; thence along the Southwest line
of said Lot 7, South 29º 56' 04" East, 452.10 feet to the Northwest line of said
Parcel A, also being the Southeast corner of said Lot 7; thence along the common
line of said Lot 7 and said Parcel A, North 59º 55' 00' East 194.80 feet to the
point of beginning.
PARCEL THREE A:
A non-exclusive easement for access and utility purposes over a strip of land 5
feet wide and lying Northwesterly of and contiguous to the Southeasterly line of
Lot 8, as created by and shown upon that certain Map entitled "Map of Hamilton
Field, a Subdivision of the Lands of New Hamilton Partnership, City of Novato,
County of Marin, State of California", filed for record December 18, 1995  in
Volume 21  of Maps, at  Page 45, Marin County Records.
PARCEL FOUR:
Being a portion of Lot 8, as shown upon that certain Map entitled "Map of
Hamilton Field, a Subdivision of the Lands of New Hamilton Partnership, City of
Novato, County of Marin, State of California", filed for record December 18,
1995  in Volume 21  of Maps, at  Page 45, Marin County Records, as established
by that certain Lot Line Adjustment evidenced by that certain Grant Deed dated
August 3, 1999, and filed for record September 2, 1999, as Instrument No.
1999-0066629, Marin County Records, being more particularly described as
follows:
BEGINNING at the Southerly corner of said Lot 8, also being the Westerly corner
of Lot 7 of said map; thence along the Southeast line of said Lot 8, also being
the Northwest line of said Lot 7, North 59º55'00" East 193.56 feet to the point
of beginning for this described parcel; thence leaving the Southeast line of
said Lot 8, North 30º05'34" West 452.10 feet to the Northwest line of said Lot
8, also being the Southeast line of Lot 9, as shown on said map; thence along
the line common to said Lots 8 and 9, South 59º55'00" West 192.31 feet to the
Westerly corner of said Lot 8, also being the Southerly corner of said Lot 9;
thence along the Southwest line of said Lot 8, South 29º56'04" East 452.10 feet
to the Southeast corner of said Lot 8, also being the Northwest corner of said
Lot 7; thence along the common line of said Lots 7 and 8, North 59º55'00" East
193.56 feet to the point of beginning.
EXCEPTING THEREFROM Parcel 'D' as shown on said "Map of Hamilton Field".
Reserving therefrom a non-exclusive easement for access and utility purposes
over a strip of land 30 feet wide and lying Southeasterly of and contiguous to
the Northwesterly line of the above described parcel.
Said easement to be appurtenant to and for the benefit of Lots 4 and 9, map
above referred to.
PARCEL FIVE:
A NON-EXCLUSIVE easement for access and utility purposes over a strip of land 25
feet wide and lying Southeasterly of and contiguous to the Northwesterly line of
Parcel Three above described, as created in the deed recorded November 9, 1999,
as Instrument No. 1999-81106, Marin County Records.
 
-2-

--------------------------------------------------------------------------------

SAID EASEMENT to be appurtenant to and for the benefit of Parcels One, Two and
Four herein described.
PARCEL SIX:
LOTS 3, 4, 9 and 10, as shown upon that certain Map entitled "Map of Hamilton
Field, A Subdivision of the Lands of New Hamilton Partnership, City of Novato,
County of Marin, California", filed for record December 18, 1995 in Volume 21 of
Maps, at Page 45, Marin County Records.
EXCEPTING THEREFROM that portion of Lot 3 conveyed to the Novato Sanitary
District by deed recorded February 23, 2000, as Instrument No. 2000-09349, Marin
County Records, and more particularly described as follows:
BEGINNING at a point on the Northerly boundary of said Lot 3, as shown on said
map, said point of beginning lies North 59º55'00", East 308.42 feet along the
Northerly boundary of said Lot 3 from the Northwesterly corner of said Lot 3 and
South 59º55'00" West 69.12 feet from the Northeasterly corner of said Lot 3;
thence from said point of beginning leaving said Northerly line South 30º05'00"
East 25.00 feet; thence South 59º55'00" West 27.00 feet; thence North 30º05'00"
West 25.00 feet to said Northerly boundary of said Lot 3; thence along said
Northerly boundary North 59º55'00" East 27.00 feet to the point of beginning.
PARCEL SEVEN:
A non-exclusive easement for access and utility purposes over a strip of land 30
feet wide and lying Southeasterly of and contiguous to the Southeasterly lines
of Lots 4 and 9, as shown upon that certain Map entitled "Map of Hamilton Field,
A Subdivision of the Lands of New Hamilton Partnership, City of Novato, County
of Marin, California", filed for record December 18, 1995  in Volume 21 of Maps,
at Page 45, Marin County Records.
Said easement to be appurtenant to and for the benefit of Lots 4 and 9 of the
map above referred to.


SMRH:408132151.11
 
 
 
 
 





-3-

--------------------------------------------------------------------------------

EXHIBIT C
HAMILTON LANDING
TENANT WORK LETTER
(Hangar 7)
This Tenant Work Letter ("Tenant Work Letter") sets forth the terms and
conditions relating to the construction of improvements for the Premises.  All
references in this Tenant Work Letter to "the Lease" shall mean the relevant
portions of the Lease to which this Tenant Work Letter is attached as Exhibit C.
SECTION 1                          


BASE, SHELL AND CORE
1.1            Landlord has previously constructed the base, shell, and core
(i) of the Premises and (ii) of the floor(s) of the Building on which the
Premises are located (collectively, the "Base, Shell, and Core").  Landlord
shall install in the Premises certain "Tenant Improvements" (as defined below)
pursuant to the provisions of this Tenant Work Letter.  Except for the Tenant
Improvement work described in this Tenant Work Letter and except for the
Allowance set forth below, Landlord shall not be obligated to make or pay for
any alterations or improvements to the Premises, the Building or the Project.
 
1.2            As part of the Tenant Improvements, Landlord agrees (i) to
deliver the Premises with the roof, HVAC system, electrical, plumbing and
lighting in good working condition and (ii) to complete any code compliance
upgrades (e.g. ADA upgrades) to the Premises and the Project Common Areas
resulting from performance of the Tenant Improvements.  The interior stairwell
on the South side of the Building shall remain in place in its "as is"
condition.  Tenant shall have the use of any telecom or data equipment and
wiring left in the Premises by the previous occupant, but Landlord makes no
representation or warranty concerning the adequacy or condition of any such
telecom, data equipment or wiring and Tenant shall accept and use the same at
its sole risk.
 
SECTION 2                          


CONSTRUCTION DRAWINGS FOR THE PREMISES
Prior to the execution of this Lease, Landlord and Tenant have approved a
detailed space plan for the construction of certain improvements in the
Premises, which space plan has been prepared by Huntsman Architectural Group,
dated March 21, 2013, a copy of which is attached hereto as Schedule 2 (the
"Final Space Plan").  Based upon and in conformity with the Final Space Plan and
the additional specification on Schedule 1 to this Tenant Work Letter (the
"Additional Specifications"), Landlord shall cause its architect and engineers
to prepare and deliver to Tenant, for Tenant's approval, detailed specifications
and engineered working drawings for the tenant improvements shown on the Final
Space Plan and the Additional Specifications (the "Working Drawings").   The
Working Drawings shall incorporate modifications to the Final Space Plan and the
Additional Specifications as necessary to comply with the floor load and other
structural and system requirements of the Building.  Within three (3) business
days after Tenant's receipt of the Working Drawings, Tenant shall approve or
disapprove the same, which approval shall not be unreasonably withheld and only
if Tenant delivers to Landlord, within such three (3) business days period,
specific changes proposed by Tenant; provided, that Tenant may not propose any
change which (i) would be of a quality lower than the quality of the standard
tenant improvement items for the Building; and/or (ii) require any changes to
the Base, Shell and Core or structural improvements or systems of the Building.
 If any such revisions are timely and properly proposed by Tenant, Landlord
shall cause its architect and engineers to revise the Working Drawings to
incorporate such revisions and submit the same for Tenant's approval in
accordance with the foregoing provisions, and the parties shall follow the
foregoing procedures for approving the Working Drawings until the same are
finally approved by Landlord and Tenant.  If any changes to the Working Drawings
proposed by Tenant (A) are not shown on the Final Space Plan, (B) are not set
forth in the Additional Specifications or (C) would cost more than standards
specifically set forth in the Additional
 
-1-

--------------------------------------------------------------------------------

Specifications, then Tenant shall pay the cost thereof (or, the incremental
increase in cost thereof over the standards in the Additional Specifications, if
applicable), which payment shall be made to Landlord in cash within ten (10)
days after Tenant's receipt of invoice therefor from Landlord and, in any event,
prior to the date Landlord causes the Contractor to commence the actions
described in the first sentence of Section 3 below.  Upon Landlord's and
Tenant's approval of the Working Drawings, the same shall be known as the
"Approved Working Drawings." The tenant improvements shown on the Approved
Working Drawings shall be referred to herein as the "Tenant Improvements."  Once
the Approved Working Drawings have been approved by Landlord and Tenant, Tenant
shall make no changes, change orders or modifications thereto ("Changes")
without the prior written consent of Landlord not to be unreasonably withheld,
conditioned or delayed, but which consent may be withheld in Landlord's sole
discretion if such change or modification would: (x) be of a quality lower than
the quality of the standard tenant improvement items for the Building; and/or
(y) require any changes to the Base, Shell and Core or structural improvements
or systems of the Building.  Landlord shall approve or reasonably disapprove any
proposed Change within five (5) business days after Tenant's request.  If
Landlord disapproves of any proposed Change, then Landlord shall state in
reasonable detail its reasons for disapproving the proposed Change.  If Landlord
fails to notify Tenant of Landlord's approval or disapproval of any proposed
Change within such five (5) business day period, Tenant shall have the right to
provide Landlord with a second written request for approval (a "Second Change
Request") that specifically identifies the applicable Change and contains the
following statement in bold and capital letters:  "THIS IS A SECOND REQUEST FOR
APPROVAL OF A CHANGE PURSUANT TO THE PROVISIONS OF SECTION 2 OF EXHIBIT C TO THE
LEASE.  IF LANDLORD FAILS TO RESPOND WITHIN THREE (3) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
CHANGE."  If Landlord fails to respond to such Second Change Request within
three (3) business days after receipt by Landlord, the Change in question shall
be deemed approved by Landlord.  Following any request by Tenant for a Change,
Landlord shall promptly deliver to Tenant written notice of the estimated costs
that will be incurred to implement the proposed Change and the estimated Tenant
Delay (if any) that will result from such Change ("Landlord's Change Notice").
 After receipt of Landlord's Change Notice, if Tenant advises Landlord to
proceed with the proposed Change, then the proposed Change shall be incorporated
into the Approved Working Drawings. If any Changes proposed by Tenant (I) are
not shown on the Final Space Plan, (II) are not set forth in the Additional
Specifications or (III) would cost more than standards specifically set forth in
the Additional Specifications, then Tenant shall pay the cost thereof (or, the
incremental increase in cost thereof over the standards in the Additional
Specifications, if applicable), which payment shall be made to Landlord in cash
within ten (10) days after Tenant's receipt of invoice therefor from Landlord
and, in any event, prior to the date Landlord causes the Contractor to commence
the performance of such Change.
SECTION 3                          


CONSTRUCTION AND PAYMENT FOR


COSTS OF TENANT IMPROVEMENTS
Landlord shall cause a reputable, licensed contractor designated by Landlord
(the "Contractor") to (i) obtain all applicable building permits for
construction of the Tenant Improvements, and (ii) construct the Tenant
Improvements as depicted on the Approved Working Drawings, in compliance with
such building permits and all applicable laws in effect at the time of
construction, and in good workmanlike manner.  Landlord shall pay for the cost
of the design and construction of the Tenant Improvements; provided that with
respect to the improvements to be constructed for lab, tissue culture, research
and development and a specific storage area (the "Specialized Improvements") in
the portion of the Premises containing 3,205 rentable square feet in the
aggregate and designated as "Specialized Improvements Areas" on the Final Space
Plan (the "Specialized Improvements Areas"), Landlord's obligation shall be
limited to an amount up to, but not exceeding, $30.00 per rentable square foot
the Specialized Improvements Areas (or $96,150.00 in the aggregate) (the
"Specialized Improvements Allowance").  Without deduction from the Specialized
Improvement Allowance, Landlord shall construct the walls of the Specialized
Improvements Areas finished on both sides and provide bare concrete tile floors.
 Landlord shall obtain separate bids for the Specialized Improvements.  After
receipt of the bids for the Specialized Improvements and prior to commencement
of construction of the Specialized Improvements, Landlord will submit to Tenant
a detailed budget for the Specialized Improvements (including a detailed
break-down of costs by trade) (the "Budget").  Upon review of the Budget, at
Tenant's sole option, Landlord and Tenant shall engage with the bidders in a
value engineering process in respect of the Specialized Improvements in order to
remove from the Specialized Improvements such
 
-2-

--------------------------------------------------------------------------------

items as shall be acceptable to Tenant in its sole discretion (hereinafter, the
"Value Engineering Process"). The Value Engineering Process shall be
accomplished through the good faith efforts of Landlord and Tenant in the
thirty (30) day period following the date upon which Landlord delivers the
Budget to Tenant (such period, the "Value Engineering Period").  No supervision
or construction management fee shall be owed to Landlord in connection with
construction of the Tenant Improvements; provided that the foregoing limitation
on supervision and construction management fees is not intended to exclude the
fees payable to the Contractor pursuant to the construction contract with the
Contractor.
Tenant shall pay for any costs of the Specialized Improvements in excess of the
Specialized Improvements Allowance, which payment shall be made to Landlord in
cash within ten (10) days after Tenant's receipt of invoice therefor from
Landlord and, in any event, prior to the date Landlord causes the Contractor to
commence the actions described in the first sentence of this Section 3.  
Notwithstanding anything to the contrary set forth herein, the following costs
and expenses to the extent relating to the Tenant Improvements only shall be
borne by Landlord at no cost to Tenant (collectively, the "Excluded TI Costs"):
 (i) costs incurred in connection with the design or construction of the Base,
Shell and Core and any other work to the Building other than the Tenant
Improvements (as affected by any Change); (ii) charges and expenses for Changes
requested by Landlord, whether or not approved by Tenant, except for (1) Change
that may be necessary to obtain any permits or that may be required by city
officials or inspectors to comply with code rulings or interpretations, (2) any
change to the Base, Shell and Core required by the Approved Working Drawings,
and (3) Change relating to minor variations in the Approved Working Drawings
(i.e. variations which are not inconsistent with the intent of the Approved
Working Drawings); (iii) costs for which Landlord receives reimbursement from
others, including, without limitation, insurers, boding companies, or sureties
(if any), and warrantors; (iv) wages, labor, and overhead for overtime or
premium time (unless approved by Tenant); (v) costs arising from, or in
connection with, the presence of Hazardous Materials in, on, or under the
Project; (vi) liens, penalties, and late charges attributable to Landlord's
failure to pay any costs or fees required to be paid by Landlord pursuant to any
contract or agreement to which Landlord is a party, except to the extent such
failure is attributable to Tenant's (or Tenant's agents') failure to perform any
of Tenant's obligations pursuant to this Work Letter; (vii) restoration costs in
excess of insurance proceeds as a consequence of casualties; (viii) attorneys',
experts', and other fees and costs in connection with disputes attributable to
Landlord's failure to perform timely its covenants, obligations, and agreements
pursuant to any contract or agreement to which Landlord is a party, except to
the extent the foregoing are attributable to Tenant's (or Tenant's agents')
failure to perform any of Tenant's obligations pursuant to this Tenant Work
Letter; (viii) the cost of any changes necessary to correct violations of the
Base, Shell and Core with applicable laws, unless the same are necessitated by
reason of the installation of any of Tenant's specialized personal property in
the Premises, or by Tenant's particular use or proposed use of the Premises;
(ix) costs associated with bonding any contractors, subcontractors or vendors;
and (x) costs of freight elevators, security, access to loading docks, utilities
or HVAC utilized at the Building in connection with construction of the Tenant
Improvements.
In no event shall Landlord be obligated to pay for any of Tenant's furniture,
computer systems, telephone systems, equipment, telecommunications or data
wiring or other personal property which may be depicted on the Construction
Drawings; such items shall be paid for by Tenant.  Tenant shall not be entitled
to receive in cash or as a credit against any rental or otherwise, any portion
of the Allowance not used to pay for the cost of the design and construction of
the Tenant Improvements.
SECTION 4                          


SUBSTANTIAL COMPLETION OF THE TENANT IMPROVEMENTS
4.1            Substantial Completion.  For purposes of this Lease, including
for purposes of determining the Commencement Date, "Substantial Completion" of
the Premises shall occur on the date on which all of the following are
satisfied:  (i) the completion of construction of the Tenant Improvements in the
Premises pursuant to the Approved Working Drawings, with the exception of any
punch list items ("Punch-List Items") and any tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant or under the
supervision of Contractor, (ii) the roof, HVAC system, electrical, plumbing and
lighting are in good working condition and (iii) Tenant is legally permitted to
occupy the Premises (other than any portions of the Specialized Improvements
Area that cannot be occupied due to the need for licenses or approvals from
governmental authorities that must be obtained by Tenant and that are unique to
such Specialized Improvements).  Landlord shall use commercially
 
-3-

--------------------------------------------------------------------------------

reasonable efforts to cause all Punch-List Items to be completed within
thirty (30) days after Substantial Completion.
 
4.2            Delay of the Substantial Completion of the Premises.  If there
shall be a delay or there are delays in the Substantial Completion of the
Premises as a direct, indirect, partial, or total result of any of the following
(collectively, "Tenant Delays"):
 
4.2.1            Tenant's failure to timely approve the Working Drawings or any
other matter requiring Tenant's approval;
 
 
4.2.2            a breach by Tenant of the terms of this Tenant Work Letter or
the Lease;
 
4.2.3            Tenant's request for Changes;
 
4.2.4            Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
estimated date of Substantial Completion of the Premises, as set forth in the
Lease;
 
4.2.5            changes to the Base, Shell and Core, structural components or
structural components or systems of the Building requested by Tenant; or
 
4.2.6            any other acts or omissions of Tenant, or its agents, or
employees.
 
then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Commencement Date
shall be deemed to be the date the Commencement Date would have occurred if no
Tenant Delays, as set forth above, had occurred.  Notwithstanding the foregoing
to the contrary, no Tenant Delay shall be deemed to have occurred unless (A)
Landlord has delivered to Tenant written notice (the "Tenant Delay Notice")
specifying in reasonable detail the actions, inactions or circumstances Landlord
claims constitute such applicable Tenant Delay, and (B) Tenant fails to cure
such action, inaction or circumstance within one business day after Tenant's
receipt of the Tenant Delay Notice.
SECTION 5                          


MISCELLANEOUS
5.1            Tenant's Entry Into the Premises Prior to Substantial Completion.
 Subject to the terms hereof and provided that Tenant and its agents do not
interfere with Contractor's work in the Building and the Premises, at Landlord's
reasonable discretion, Contractor shall allow Tenant access to the Premises
prior to the Substantial Completion of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant's data and
telephone equipment) in the Premises.  Prior to Tenant's entry into the Premises
as permitted by the terms of this Section 5.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval not to be unreasonably withheld,
conditioned or delayed, which schedule shall detail the timing and purpose of
Tenant's entry.  In connection with any such entry, Tenant acknowledges and
agrees that Tenant's employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees shall fully cooperate, work in harmony and
not, in any manner, unreasonably interfere with Landlord or Landlord's
Contractor, agents or representatives in performing work in the Building and the
Premises, or unreasonably interfere with the general operation of the Building
and/or the Project.  If at any time any such person representing Tenant shall
not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or unreasonable interference, including, without limitation, labor
disharmony, and Tenant fails to immediately institute and maintain corrective
actions as directed by Landlord, then Landlord may revoke Tenant's entry rights
upon twenty-four (24) hours' prior written notice to Tenant.  Tenant
acknowledges and agrees that any such entry into and occupancy of the Premises
or any portion thereof by Tenant or any person or entity working for or on
behalf of Tenant shall be deemed to be subject to all of the terms, covenants,
conditions and provisions of the Lease, excluding only the covenant to pay Rent
(until the occurrence of the Commencement Date).  Tenant further acknowledges
and agrees that Landlord shall not be liable for any injury, loss or damage
which may occur to any of Tenant's work made in or about the Premises in
 
-4-

--------------------------------------------------------------------------------

connection with such entry or to any property placed therein prior to the
Commencement Date, the same being at Tenant's sole risk and liability, except to
the extent caused by the gross negligence or willful misconduct of Landlord or
any Landlord Party.  Tenant shall be liable to Landlord for any damage to any
portion of the Premises, including the Tenant Improvement work, caused by Tenant
or any of Tenant's employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees.  In addition, Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Premises or Project and against injury to any persons caused by
Tenant's actions pursuant to this Section 5.1, except to the extent caused by
the gross negligence or willful misconduct of Landlord or any Landlord Party.
 
5.2            Tenant's Representative.  Tenant has designated Georgia Erbez and
Virginia Keller as its sole representatives with respect to the matters set
forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.  Tenant may change Tenant's representative set forth in this Section 5.2
upon written notice to Landlord.
 
5.3            Landlord's Representative.  Landlord has designated Jonathan
Matsoukis as its sole representative with respect to the matters set forth in
this Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.
 
5.4            Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.
 
5.5            Tenant's Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease, if an Event of Default by Tenant under the
Lease or this Work Letter has occurred at any time on or before the substantial
completion of the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, at law and/or in equity,
Landlord shall have the right to cause Contractor to cease the construction of
the Premises (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Premises caused by such work stoppage as set forth
in Section 4.2 of this Tenant Work Letter), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the Substantial Completion of the
Premises caused by such inaction by Landlord).
 
5.6            Periodic Meetings.  Landlord shall give to Tenant at least
seventy-two (72) hours' notice of the time and place of the periodic
construction meetings regarding the Tenant Improvements.  A representative of
Tenant may attend such periodic construction meetings (either in person or by
telephone) to discuss the status of the Tenant Improvements.  Landlord shall
permit Tenant reasonable access to the Premises at reasonable times during the
construction of the Tenant Improvements to inspect and observe the work;
provided, that Tenant shall not interfere with the performance of the Tenant
Improvements (and any such interference shall be a Tenant Delay).
 
5.7            Warranty.  Landlord hereby assigns to Tenant all warranties and
guaranties by Contractor relating to the Tenant Improvements, which assignment
shall be on a non-exclusive basis such that the warranties and guarantees may be
enforced by Landlord and by Tenant.  Landlord agrees to use commercially
reasonable efforts to cause the responsible contractor to remedy any
construction defects during the first six (6) months after Substantial
Completion of the Tenant Improvements.
 
SMRH:408132151.11
 
 
 
 
 



-5-

--------------------------------------------------------------------------------

 
SCHEDULE 1
TO EXHIBIT C
Additional Specification


1st Floor:
1.     First-floor window offices shall be constructed per agreed floorplan
using building standard materials with full glass sidelights as follows:
· InterfaceFlor carpet tiles, 4" rubber wall base, painted drywall, 2x2 Donn
Fine line Acoustical suspended ceiling,
· 2x2 ceiling tiles, anodized aluminum door frames, framed full glass sidelites,
bldg. standard 8'+ x 3' wood doors,
· 1 floor power box per office and per workstation (each have 4 electrical
outlets + 4 data/com outlets),
· 2X4 recessed 2 lamp ceiling light fixture (Mercury Lighting Zenith ZKV Series
or equivalent) at the private offices.
2.     The Tenant Improvements shall exclude dry fire suppression systems, but
may be paid for from Tenant's  Specialized Improvements Allowance.
3.     Existing telecom / server room at ground floor is provided as-is.  
4.     Exhaust to roof is excluded.  
5.     Doors and frames, walls and ceiling at the group of Server/Telecom room,
copy room and IT storage rooms against the west side building core are to remain
as-is since the layout of these rooms is not changing from existing.
6.     Existing kitchen area at north side to remain as-is.


2nd Floor:
1. All existing private offices on the window line to remain as-is.  No
additional offices on the window line are included in the scope.
2. R&D, Lab and Tissue Culture rooms:  Prior occupant's standard doors and
frames to be salvaged from 1st floor demo and re-used (to match the other
existing doors/frames on the 2nd floor).  Demised areas per agreed to floor plan
to be provided with walls sheetrocked and finished on both sides.  Tenant shall
elect to have the ceiling in these areas remain as-is (open to roof), or with a
dropped ceiling as specified in Section 1 of the 1st Floor improvements above
and the cost thereof shall be included in amounts chargeable against the
Specialized Improvement Allowance.  Specialized flooring in the Lab and Tissue
Culture rooms shall be specified by Tenant and the cost thereof also shall be at
Tenant's expense and shall be included in amounts chargeable against the
Specialized Improvement allowance.  
SMRH:408132151.11
--
 
 
 
 

 
-1-

--------------------------------------------------------------------------------

SCHEDULE 2
TO EXHIBIT C
Space Plan
(See Attached)


SMRH:408132151.11
 
 
 
 
 

 

 
-1-

--------------------------------------------------------------------------------

[image00010.jpg]

 

--------------------------------------------------------------------------------

[image00011.jpg]
 

--------------------------------------------------------------------------------

EXHIBIT D
HAMILTON LANDING
TENANT WORK LETTER


(Temporary Space)
This Tenant Work Letter ("Tenant Work Letter") sets forth the terms and
conditions relating to the construction of improvements for the Temporary Space.
 All references in this Tenant Work Letter to "the Lease" shall mean the
relevant portions of the Lease to which this Tenant Work Letter is attached as
Exhibit D. The defined terms in this Tenant Work Letter shall be used solely for
purposes of this Tenant Work Letter and the improvement of the Temporary Space.
SECTION 1


BASE, SHELL AND CORE
1.1            Landlord has previously constructed the base, shell, and core
(i) of the Temporary Space and (ii) of the floor(s) of the Building on which the
Temporary Space are located (collectively, the "Base, Shell, and Core").
 Landlord shall install in the Temporary Space certain "Temporary Space
Improvements" (as defined below) pursuant to the provisions of this Tenant Work
Letter.  Except for the Temporary Space Improvement work described in this
Tenant Work Letter, Landlord shall not be obligated to make or pay for any
alterations or improvements to the Temporary Space, the Building or the Project.
1.2            The Temporary Space Improvements exclude any dry fire suppression
system or any millwork cabinets or countertops. Landlord shall cause the
Temporary Space to be fully carpeted, but Landlord shall have the option to keep
or replace carpeting in the Temporary Space using colors and materials selected
by Landlord.  As part of the Temporary Improvements, Landlord agrees (i) to
deliver the Temporary Space with the roof, HVAC system, electrical, plumbing and
lighting in good working condition and (ii) to complete any code compliance
upgrades (e.g. ADA upgrades) to the Temporary Space and the Project Common Areas
resulting from performance of the Temporary Improvements.
SECTION 2


CONSTRUCTION DRAWINGS FOR THE TEMPORARY SPACE
Prior to the execution of this Lease, Landlord and Tenant have approved a
detailed space plan for the construction of certain improvements in the
Temporary Space, a copy of which is attached hereto as Schedule 1 (the "Final
Space Plan") and working drawings prepared by Huntsman Architectural Group dated
March 22, 2013, and identified as Sheets 1A-5.1, 6.1 and 7.1 (the "Approved
Working Drawings").  The tenant improvements shown on the Approved Working
Drawings shall be referred to herein as the "Temporary Space Improvements."
 Tenant shall make no changes, change orders or modifications thereto without
the prior written consent of Landlord, which consent may be withheld in
Landlord's sole discretion if such change or modification would: (i) directly or
indirectly delay the Substantial Completion of the Temporary Space;
(ii) increase the cost of designing or constructing the Temporary Space
Improvements above the cost of the tenant improvements depicted in the Final
Space Plan; (iii) be of a quality lower than the quality of the standard tenant
improvement items for the Building; and/or (iv) require any changes to the Base,
Shell and Core or structural improvements or systems of the Building.  The Final
Space Plan and Approved Working Drawings shall be collectively referred to
herein as, the "Construction Drawings."
 
EXHIBIT D - PAGE 1

--------------------------------------------------------------------------------

SECTION 3


CONSTRUCTION AND PAYMENT FOR


COSTS OF TEMPORARY IMPROVEMENTS
Landlord shall cause a reputable, licensed contractor designated by Landlord
(the "Contractor") to (i) obtain all applicable building permits for
construction of the Temporary Space Improvements, and (ii) construct the
Temporary Space Improvements as depicted on the Approved Working Drawings, in
compliance with such building permits and all applicable laws in effect at the
time of construction, and in good workmanlike manner.  Except as otherwise
provided in this Tenant Work Letter, Landlord shall pay for the cost of the
design and construction of the Temporary Space Improvements.  In the event
Tenant requests any changes, change orders or modifications to the Working
Drawings and/or the Approved Working Drawings (which Landlord approves pursuant
to Section 2 above) which increase the cost to construct the Temporary Space
Improvements above the cost of the tenant improvements as described in the Final
Space Plan, Tenant shall pay such increased cost to Landlord immediately upon
Landlord's request therefor, and, in any event, prior to the date Landlord
causes the Contractor to commence construction of the changes, change orders or
modifications.  In no event shall Landlord be obligated to pay for any of
Tenant's furniture, computer systems, telephone systems, equipment,
telecommunications or data wiring or other personal property which may be
depicted on the Construction Drawings; such items shall be paid for by Tenant.
SECTION 4


SUBSTANTIAL COMPLETION


OF THE TEMPORARY IMPROVEMENTS
4.1            Substantial Completion.  For purposes of this Lease, including
for purposes of determining the Commencement Date, "Substantial Completion" of
the Temporary Space shall occur on the date on which all of the following are
satisfied: (i) the completion of construction of the Temporary Improvements in
the Temporary Space pursuant to the Approved Working Drawings, with the
exception of any punch list items ("Punch-List Items") and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant or
under the supervision of Contractor, (ii) the roof, HVAC system, electrical,
plumbing and lighting are in good working condition and (iii) Tenant is legally
permitted to occupy the Temporary Space.  Landlord shall use commercially
reasonable efforts to cause all Punch-List Items to be completed within
thirty (30) days after Substantial Completion.
4.2            Delay of the Substantial Completion of the Temporary Space.  If
there shall be a delay or there are delays in the Substantial Completion of the
Temporary Space as a direct, indirect, partial, or total result of any of the
following (collectively, "Tenant Delays"):
4.2.1            Tenant's failure to timely approve the Working Drawings or any
other matter requiring Tenant's approval;
4.2.2            a breach by Tenant of the terms of this Tenant Work Letter or
the Lease;
4.2.3            Tenant's request for changes in any of the Construction
Drawings;
4.2.4            Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
estimated date of Substantial Completion of the Temporary Space, as set forth in
the Lease;
4.2.5            changes to the Base, Shell and Core, structural components or
structural components or systems of the Building requested by Tenant; or
4.2.6            any other acts or omissions of Tenant, or its agents, or
employees.
 
EXHIBIT D - PAGE 2

--------------------------------------------------------------------------------

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Temporary Space
Commencement Date shall be deemed to be the date the Temporary Commencement Date
would have occurred if no Tenant Delays, as set forth above, had occurred.
Notwithstanding the foregoing to the contrary, no Tenant Delay shall be deemed
to have occurred unless (A) Landlord has delivered to Tenant written notice (the
"Tenant Delay Notice") specifying in reasonable detail the actions, inactions or
circumstances Landlord claims constitute such applicable Tenant Delay, and
(B) Tenant fails to cure such action, inaction or circumstance within one
business day after Tenant's receipt of the Tenant Delay Notice.
SECTION 5


MISCELLANEOUS
5.1            Tenant's Representative.  Tenant has designated Georgia Erbez and
Virginia Keller as its sole representatives with respect to the matters set
forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.  Tenant may change Tenant's representative set forth in this Section 5.2
upon written notice to Landlord.
5.2            Landlord's Representative.  Landlord has designated Jonathan
Matsoukis as its sole representative with respect to the matters set forth in
this Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.
5.3            Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.  Both Landlord and
Tenant shall use commercially reasonable, good faith, efforts and all due
diligence to cooperate with each other to complete all phases of the
Construction Drawings and the permitting process and to receive the permits, as
soon as possible after the execution of the Lease.
5.4            Tenant's Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease, if an Event of Default by Tenant under the
Lease or this Tenant Work Letter has occurred at any time on or before the
Substantial Completion of the Temporary Space and remains after the expiration
of applicable notice and cure periods, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to the Lease, at law and/or in equity,
Landlord shall have the right to cause Contractor to suspend the construction of
the Temporary Space (in which case, Tenant shall be responsible for any delay in
the Substantial Completion of the Temporary Space caused by such work stoppage
as set forth in Section 4.2 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Temporary Space caused by such inaction by
Landlord).
5.5            Periodic Meetings.  Landlord shall give to Tenant at least
seventy-two (72) hours' notice of the time and place of the periodic
construction meetings regarding the Temporary Improvements.  A representative of
Tenant may attend such periodic construction meetings (either in person or by
telephone) to discuss the status of the Temporary Improvements.  Landlord shall
permit Tenant reasonable access to the Temporary Space at reasonable times
during the construction of the Temporary Improvements to inspect and observe the
work; provided, that Tenant shall not interfere with the performance of the
Temporary Improvements (and any such interference shall be a Tenant Delay).
5.6            Warranty.  Landlord hereby assigns to Tenant all warranties and
guaranties by Contractor relating to the Temporary Improvements, which
assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and by Tenant.  Landlord agrees to use
commercially reasonable efforts to cause the responsible contractor to remedy
any construction defects during the first six (6) months after Substantial
Completion of the Temporary Improvements.
5.7            Tenant's Entry Into the Temporary Space Prior to Substantial
Completion.  Subject to the terms hereof and provided that Tenant and its agents
do not interfere with Contractor's work in the Building and the Temporary Space,
at Landlord's reasonable discretion, Contractor shall allow Tenant access to the
Temporary Space
 
EXHIBIT D - PAGE 3

--------------------------------------------------------------------------------

prior to the Substantial Completion of the Temporary Space for the purpose of
Tenant installing overstandard equipment or fixtures (including Tenant's data
and telephone equipment) in the Temporary Space.  Prior to Tenant's entry into
the Temporary Space as permitted by the terms of this Section 5.7, Tenant shall
submit a schedule to Landlord and Contractor, for their approval not to be
unreasonably withheld, conditioned or delayed, which schedule shall detail the
timing and purpose of Tenant's entry.  In connection with any such entry, Tenant
acknowledges and agrees that Tenant's employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, unreasonably interfere with Landlord or
Landlord's Contractor, agents or representatives in performing work in the
Building and the Temporary Space, or unreasonably interfere with the general
operation of the Building and/or the Project.  If at any time any such person
representing Tenant shall not be cooperative or shall otherwise cause or
threaten to cause any such disharmony or unreasonable interference, including,
without limitation, labor disharmony, and Tenant fails to immediately institute
and maintain corrective actions as directed by Landlord, then Landlord may
revoke Tenant's entry rights upon twenty-four (24) hours' prior written notice
to Tenant.  Tenant acknowledges and agrees that any such entry into and
occupancy of the Temporary Space or any portion thereof by Tenant or any person
or entity working for or on behalf of Tenant shall be deemed to be subject to
all of the terms, covenants, conditions and provisions of the Lease, excluding
only the covenant to pay Rent (until the occurrence of the Temporary Space
Commencement Date).  Tenant further acknowledges and agrees that Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant's
work made in or about the Temporary Space in connection with such entry or to
any property placed therein prior to the Temporary Space Commencement Date, the
same being at Tenant's sole risk and liability, except to the extent caused by
the gross negligence or willful misconduct of Landlord or any Landlord Party.
 Tenant shall be liable to Landlord for any damage to any portion of the
Temporary Space, including the Tenant Improvement work, caused by Tenant or any
of Tenant's employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees.  In addition, Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Temporary Space or Project and against injury to any persons caused by Tenant's
actions pursuant to this Section 5.7, except to the extent caused by the gross
negligence or willful misconduct of Landlord or any Landlord Party.
SMRH:408132151.11
EXHIBIT D – PAGE
 
 
 
 





EXHIBIT D - PAGE 4

--------------------------------------------------------------------------------

SCHEDULE 1
TO EXHIBIT D
Space Plan
(See Attached)


SMRH:408132151.11
SCHEDULE 1 TO EXHIBIT D
 
 
 
 

 
 

--------------------------------------------------------------------------------

[image00012.jpg]
 

 

--------------------------------------------------------------------------------

EXHIBIT E
HAMILTON LANDING
NOTICE OF LEASE TERM DATES
Re:            Office Lease dated ______________, 2013, between Hamilton Marin,
LLC, a California limited liability company, Landlord, and _________________,
Tenant, concerning Suite ____, located at ____ Hangar Avenue, Novato, California
94949.
In accordance with the subject Lease, this Notice will confirm the following:

1. The Premises have been accepted by Tenant as being substantially complete in
accordance with the Lease and there is no deficiency in construction.

2. Tenant has possession of the Premises and acknowledges that under the
provisions of the Lease, the term of said Lease commenced as of _______________
for a term of ________ ending on ___________.

3. In accordance with the Lease, Rent commenced to accrue on
_________________________.

4. If the commencement date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment.  Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in the Lease.

5. Rent is due and payable in advance on the first day of each and every month.
 Rent checks should be made payable to _______________ and delivered to:

________________________________
________________________________
________________________________


Landlord:
HAMILTON MARIN, LLC,
a California limited liability company
By:            Barker Pacific Group, Inc.,
            a Delaware corporation,
Its Authorized Signatory
 
By:______________________________
                    Michael D. Barker
                    Its Managing Director
 
Tenant:
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation


By:_________________________________
Print Name:___________________________
Its:_________________________________

 
 



SMRH:408132151.11
 
 
 
 
 

 

 
- 1 -

--------------------------------------------------------------------------------



EXHIBIT F
HAMILTON LANDING
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the
non-performance of any of said Rules and Regulations by or otherwise with
respect to the acts or omissions of any other tenants or occupants of the
Project.
1.            Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord's prior written consent not to be unreasonably withheld, conditioned or
delayed.  Tenant shall bear the cost of any lock changes or repairs required by
Tenant.  Two keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.
2.            All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises, unless electrical
hold-backs have been installed.
3.            Landlord reserves the right to close and keep locked all entrance
and exit doors of the office building during such hours as are customary for
comparable buildings in the vicinity of the Project.  Tenant, its employees and
agents must be sure that the doors to the office building are securely closed
and locked when leaving the Premises if it is after the normal hours of business
for the Project.  Any Tenant, its employees, agents or any other persons
entering or leaving the Project at any time when it is so locked, or any time
when it is considered to be after normal business hours for the Project, may be
required to sign the security register when so doing.  Access to the Project may
be refused unless the person seeking access has proper identification or has
made a previous arrangement with regard to the admission to or exclusion from
the Project of any person.  In case of invasion, mob, riot, public excitement,
or other commotion, Landlord reserves the right to prevent access to the Project
during the continuance of same by any means it deems appropriate for the safety
and protection of life and property.
4.            Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Project.  Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
 Landlord shall not be responsible for loss of or damage to any such safe or
property in any case.  All damage done to any part of the Project, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility of Tenant and any expense of said damage or
injury shall be borne by Tenant.
5.            No furniture, freight, packages, supplies, equipment or
merchandise will be brought into or removed from the Building or carried up or
down in the elevators, except upon prior notice to Landlord, and in such manner,
in such specific elevator, and between such hours as shall be reasonably
designated by Landlord.  Tenant shall provide Landlord with not less than 24
hours' prior notice of the need to utilize an elevator for any such purpose, so
as to provide Landlord with a reasonable period to schedule such use and to
install such padding or take such other actions or prescribe such procedures as
are appropriate to protect against damage to the elevators or other parts of the
Building.  In no event shall Tenant's use of the elevators for any such purpose
be permitted during the hours of 7:00 a.m. - 9:00 a.m., 11:30 a.m. - 1:30 p.m.
and 4:30 p.m. - 6:30 p.m.
6.            Landlord shall have the right to control and operate the public
portions of the Project, the public facilities, the heating and air
conditioning, and any other facilities furnished for the common use of tenants,
in such manner as is customary for comparable buildings in the vicinity of the
Project.
7.            The requirements of Tenant will be attended to only upon
application at the Office of the Project or at such office location designated
by Landlord.  Tenant shall not request employees of Landlord to perform any work
or do anything outside of their regular duties unless Tenant has received
special instructions from Landlord.
 
- 2 -

--------------------------------------------------------------------------------

8.            Tenant shall not disturb, solicit, or canvass any occupant of the
Project and shall cooperate with Landlord or Landlord's agents to prevent same.
9.            The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein.  The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose employees or agents, shall have
caused it.
10.            Tenant shall not overload the floor of the Premises, nor mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord's consent first
had and obtained, which consent shall not be unreasonably withheld; provided,
however, that Tenant may, without Landlord's prior consent, place pictures and
normal wall hangings on the Premises so long as Tenant repairs any damage
resulting therefrom and Tenant restores the Premises to its condition prior to
the placement of such items.
11.            Except for vending machines rented for the sole use of Tenant's
employees and invitees, no vending machine shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.
12.            Tenant shall not use any method of heating or air conditioning
other than that which may be supplied by Landlord, without the prior written
consent of Landlord not to be unreasonably withheld, conditioned or delayed.
13.            Tenant shall not permit or allow the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Project by reason of excessive noise or vibrations, or materially interfere
in any way with other tenants or those having business therein.
14.            Tenant shall not bring into or keep within the Building or the
Premises any animals, birds, bicycles or other vehicles.  Dogs may be brought to
the Project subject to compliance with the "Dog Policy" summarized in
Exhibit F‑1.
15.            No cooking shall be done or permitted by any Tenant on the
Premises, nor shall the Premises be used for the storage of merchandise, for
lodging or for any improper, objectionable or immoral purposes.  Notwithstanding
the foregoing, Underwriters' laboratory-approved equipment and microwave ovens
may be used in the Premises for heating food and brewing coffee, tea, hot
chocolate and similar beverages, provided that such use is in accordance with
all applicable federal, state and city laws, codes, ordinances, rules and
regulations, and does not cause odors which are objectionable to Landlord and
other tenants.
16.            Landlord will approve where and how telephone and other
telecommunication wires are to be introduced to the Premises.  No boring or
cutting for wires shall be allowed without the consent of Landlord not to be
unreasonably withheld, conditioned or delayed.  The location of telephone, call
boxes and other office equipment affixed to the Premises shall be subject to the
approval of Landlord not to be unreasonably withheld, conditioned or delayed.
17.            Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
18.            Tenant, its employees and agents shall not loiter in the
entrances or corridors, nor in any way obstruct the sidewalks, lobby, halls,
stairways or elevators, and shall use the same only as a means of ingress and
egress for the Premises.
19.            Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Project's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.
 
- 3 -

--------------------------------------------------------------------------------

20.            Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage in
Marin County without violation of any law or ordinance governing such disposal.
 All trash, garbage and refuse disposal shall be made only through entry-ways
and elevators provided for such purposes at such times as Landlord shall
reasonably designate.
21.            Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord in Landlord's
reasonable discretion or any governmental agency.
22.            Tenant shall assume any and all responsibility for protecting the
Premises from robbery and pilferage, which includes keeping doors locked and
other means of entry to the Premises closed when the Premises are not occupied.
23.            Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other tenant or tenants, nor prevent Landlord from thereafter enforcing
any such Rules or Regulations against any or all tenants of the Building.
24.            No awnings or other projection shall be attached to the outside
walls of the Project without the prior written consent of Landlord.  No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises without the prior written
consent of Landlord.  All electrical ceiling fixtures hung in offices or spaces
along the perimeter of the Project must be fluorescent and/or of a quality,
tape, design and bulb color approved by Landlord.
25.            The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the window sills.
26.            The washing and/or detailing of, or the installation of
windshields, radios, telephones in or general work on automobiles shall not be
allowed in the Project.
27.            Food vendors shall be allowed in the Building upon receipt of a
written request from the Tenant.  Food vendor shall service only those tenants
which have a written request on file in the Building Management Office.  Under
no circumstance shall the food vendor display their products in the public or
common area of the Building, including corridors and elevator lobbies.  Any
failure to comply with this rule shall result in immediate, permanent withdrawal
of the vendor from the Project.
28.            Tenants must comply with reasonable requests made by the Landlord
relative to informing Tenant's employees of any items of importance affecting
them as so deemed by the Landlord.
29.            Tenant shall comply with any non-smoking ordinance adopted by any
applicable governmental authority.
30.            Tenant shall not leave windows open when it rains, and shall be
liable to Landlord and other lessees for any damages to the Building or property
of other Tenants resulting from rain coming into the Building through open
windows.  Tenant shall see that the windows and doors of the Premises are closed
and securely locked before leaving the Building.  In addition to the waiver of
any of the Landlord's liability in Section 9 of the lease, it is further
specifically provided that Landlord is not liable for any damage resulting to
Tenant's property as the result of windows being left open.
31.            All deliveries to Tenant shall be made at and through the
designated delivery entrance and nowhere else and Tenant shall advise all
parties intending to make deliveries to Tenant of this Rule.
 
- 4 -

--------------------------------------------------------------------------------

32.            Landlord shall not be responsible to Tenant or to any other
person for the nonobservance or violation of these rules and regulations by any
other Tenant or other person.  Tenant shall be deemed to have read these rules
and to have agreed to abide by them as a condition to its occupancy.  Landlord
shall use commercially reasonable efforts to cause observance of these rules and
regulations by all Tenants of the Building.


SMRH:408132151.11
 
 
 
 
 



- 5 -

--------------------------------------------------------------------------------



EXHIBIT F-1
DOG POLICY
The ability to bring a dog to Hamilton Landing is a privilege.  A dog owner is
expected to respect the needs and desires of the building owner, other
employees, visitors and tenants concerning having a dog in the office.
The dog owner is expected to follow the guidelines below:

1. The dog must be under control of its owner or on a leash when inside the
leased premises.

2. The dog must stay with its owner or designated watcher; other employees may
allow occasional visits.

3. Any dog with fleas or ticks may not be brought into the office.

4. Owners are responsible to have dogs completely up to date on all
immunizations, including rabies, distemper, hepatitis, para-influenza, parvo and
bordatella.

5. Owners should find suitable spots off the building site for relieving their
dog during walks.  The owner is responsible for clean up of solid waste.

6. If a dog has an accident inside Hamilton Landing Building, the dog owner is
responsible for clean up.  After 2 accidents, the dog will not be allowed inside
the building until the owner can show that the dog has been through some kind of
training program.

7. Aggressive behavior, loud or repetitive barking, eating human food, or other
disruptive behavior or persistent odor is unacceptable.

8. If any employee has a problem with the dog, he/she should discuss it directly
with the dog's owner.



SMRH:408132151.11
 
 
 
 
 






--------------------------------------------------------------------------------

EXHIBIT G
HAMILTON LANDING
FORM OF TENANT'S ESTOPPEL CERTIFICATE
TENANT ESTOPPEL CERTIFICATE
(_____________)
_________________________________
_________________________________
_________________________________


THIS IS TO CERTIFY THAT:
1.            The undersigned is the "Tenant" under that certain Office Lease as
amended by that certain ___________________ dated _______________ (collectively,
the "Lease"), between the undersigned and Hamilton Marin, LLC, a California
limited liability company, as the "Landlord" under said Lease.  (The premises
covered by and described in the Lease are hereinafter referred to as the
"Premises".)
2.            The Lease is in full force and effect and has not been amended or
modified except as set forth in Paragraph 1 above; and there are no other
written agreements between Tenant and Landlord with respect to Tenant's leasing
of the Premises.
3.            Tenant's interest under the Lease has not been assigned or
transferred, whether for purposes of security or otherwise except as follows:
_________. and Tenant has not received notice of any assignment, hypothecation,
mortgage or pledge of Landlord's interest in the Lease or the rents or other
amounts payable thereunder except as follows: _____________________.
4.            Tenant has not prepaid any rent under the Lease more than one (1)
month in advance.
5.            To Tenant's actual knowledge, no uncured event of default or
breach on the part of Landlord has occurred under the Lease, no event has
occurred which gives Tenant the right to terminate the Lease, and Tenant has no
defense as to its obligations under the Lease and claims no setoff or
counterclaim against Landlord, except as follows: _______________.
6.            To Tenant's actual knowledge, Tenant is not in default in the
performance of the terms, covenants and conditions of the Lease required to be
performed on the part of Tenant, except as follows: ______________.
7.            To Tenant's actual knowledge, all conditions to the effectiveness
of the Lease have been satisfied or waived by Tenant, except as follows:
___________________.
8.            The person executing this Tenant Estoppel Certificate on behalf of
Tenant is duly authorized to do so.
SMRH:408132151.11
 
 
 
 
 

 

 
- 1 -

--------------------------------------------------------------------------------



Tenant acknowledges that the addressee of this Certificate and Landlord shall be
entitled to rely upon this certification by Tenant.
Dated:  _________ ___, 201_.


TENANT:
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation



By:__________________________________________

Print Name:___________________________________

Title:________________________________________

 
 
 



SMRH:408132151.11
 
 
 
 
 



- 2 -

--------------------------------------------------------------------------------



EXHIBIT H
HAMILTON LANDING
SNDA
(See Attached)


SMRH:408132151.11
 
 
 
 
 



- 3 -

--------------------------------------------------------------------------------



RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Paul Hastings LLP
55 Second Street
San Francisco, California 94105
Attention: Michael T. Kovaleski, Esq.






(Space Above This Line is For the Recorder's Use Only)




NON-DISTURBANCE, ATTORNMENT
AND SUBORDINATION AGREEMENT




THIS NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT (this "Agreement")
is made and entered into as of _____ day of ___________, 2013, by and between
RAPTOR PHARMACEUTICAL CORP., a Delaware corporation (the "Lessee"), whose
address for purposes hereof is 9 Commercial Boulevard, Suite 200, Novato,
California 94949, Attention: Georgia Erbez, and JPMORGAN CHASE BANK, N.A., a
national banking association (the "Lender"), whose address for purposes hereof
is 560 Mission Street, 5th Floor, San Francisco, California 94105, Attention:
John M. Benson.


RECITALS:


Hamilton Marin, LLC, a California limited liability company (the "Landlord"),
owns the land described in Exhibit A attached hereto and hereby made a part
hereof for all purposes (the "Land").


Reference is hereby made to that certain  unrecorded Hamilton Landing Office
Lease dated effective _________________, 2013, between the Landlord, as
landlord, and Lessee, as tenant (the "Lease Agreement").  Pursuant to the terms
of the Lease Agreement, Lessee is the owner of a leasehold estate in a portion
of the existing or to be constructed improvements located on the Land (the Land
and such improvements, the "Property").  The Lease Agreement, together with all
subsequent renewals, extensions and modifications of the Lease Agreement which
are made in accordance with the terms hereof, are hereinafter collectively
called the "Lease."  Initially capitalized terms used and not defined herein
shall have the meanings set forth in the Lease.


Landlord has previously executed a Construction Deed of Trust, Assignment of
Leases, Security Agreement and Fixture Filing dated September 7, 2007 recorded
in the Official Records of Marin County, California as Instrument No.
2007-0054018 (as modified, the "Mortgage") in favor of Lender covering the Land
and all improvements now or hereafter constructed thereon as
 
- 4 -

--------------------------------------------------------------------------------

security for indebtedness of Landlord and the other borrowers to the lenders
more particularly described therein (said indebtedness secured by the Mortgage
being hereinafter referred to as the "Loan").  As used herein, the term "Loan
Documents" shall have the same meaning ascribed to such term in the Mortgage.


In connection with the Loan, Lender has required that Lessee subordinate
Lessee's leasehold interest in the property covered by the Lease to all liens,
security interests and assignments securing payment of the Loan.  Lessee is
willing to subordinate its leasehold interest in the property covered by the
Lease; provided, however, that as a condition to subordinating its leasehold
interest in and to the property covered by the Lease to all liens, security
interests and assignments securing payment of the Loan, Lessee has required that
Lessee's right of possession to the premises covered by the Lease shall not be
disturbed by Lender or any third party in the exercise of any of Lender's rights
under the Loan Documents, which protection Lender is willing to grant in order
to induce Lessee to subordinate the Lease to all liens, security interests and
assignments securing payment of the Loan.


AGREEMENTS:


In consideration of the premises and the sum of Ten Dollars ($10.00) paid by
Lender to Lessee, the receipt and sufficiency of which is hereby acknowledged by
Lessee, Lender and Lessee mutually agree as follows:


1.            Lessee covenants and agrees with Lender that all of Lessee's
right, title and interest in and to the property covered by the Lease and any
lease hereafter executed by Lessee covering any part of the Land or any
improvements situated thereon, is and shall be subject, subordinate and inferior
to (a) all liens, security interests and assignments securing payment of the
Loan, and all renewals, extensions, substitutions, replacements, consolidations
and increases in amount of the indebtedness secured by the Mortgage and any
other Loan Documents, and (b) all right, title and interest of Lender in the
Land or any improvements thereon created by the Mortgage and any other Loan
Documents or any other security instrument held by Lender, in the same manner
and to the same extent as if the Lease had been executed subsequent to the
execution, delivery and recordation of such Loan Documents and such other
security instruments.


2.            Lender covenants and agrees with Lessee, for Lender and its
successors and assigns, that so long as Lessee is not then in default under the
Lease beyond applicable cure periods set forth in the Lease, Lender shall not
disturb Lessee's right of possession to the premises covered by the Lease if
Lender or Lender's successors or assigns subsequently acquire title to all or
any part of the premises covered by the Lease pursuant to the exercise of any
remedy provided for in the Mortgage or any other Loan Documents or any other
remedy existing at law or in equity, nor shall Lessee be named as a party
defendant to any action to foreclose the liens, security interests and
assignments securing payment of the Loan, except to the extent required by
applicable law.


3.            Lessee covenants and agrees to attorn to Lender or any other owner
of the premises covered by the Lease pursuant to any foreclosure sale relating
to the Mortgage or by
 
- 5 -

--------------------------------------------------------------------------------

deed in lieu of any such foreclosure, as Lessee's new landlord, and agrees that
the Lease shall continue in full force and effect as a direct lease between
Lessee and Lender or such other owner upon all of the terms, covenants,
conditions and agreements set forth in the Lease.  However, in no event shall
Lender or such other owner ("New Landlord") be:


(a)
liable for any act or omission of any previous landlord (including Landlord),
including without limitation, failure by Landlord to timely complete the
construction of any of the improvements required to be constructed upon the Land
pursuant to the terms of the Lease; provided, that, nothing contained in this
Section 3(a) shall relieve New Landlord from New Landlord's obligation to cure a
default of Landlord's maintenance and repair obligations under Section 6.2 of
the Lease which is continuing when New Landlord succeeds to Landlord's interest
in the Lease by acquiring title to the Property provided Landlord has received
notice from Lessee and an opportunity to cure the same in accordance with
Section 4 of this Agreement;



(b)
subject to any offset or counterclaim which have accrued prior to the date on
which Lender, any lender or such other owner shall have become the owner of the
premises covered by the Lease except those offsets and rent abatements expressly
provided for in the Lease;



(c)
bound by any payment of rent or additional rent made by Lessee to any previous
landlord for more than one (1) month in advance;



(d)
bound by any amendments or modification of the Lease hereafter made without the
written consent of Lender (except for (i) any amendment or modification to the
Lease which Landlord is permitted under the terms and conditions of the Loan
Documents to enter into without Lender's consent and (ii) any amendment or
modification to the Lease entered into with respect to the exercise by Tenant of
any right or option set forth in the Lease (e.g. Tenant's exercise of an
extension option, Tenant's exercise of a right to expand the premises, etc.),
all of which shall be binding on New Landlord);



(e)
required to make any capital improvements to the Land which Landlord has failed
to complete; provided, that, nothing contained in this Section 3(e) shall
relieve New Landlord from New Landlord's obligation to cure a default of
Landlord's maintenance and repair obligations under Section 6.2 of the Lease
which is continuing when New Landlord succeeds to Landlord's interest in the
Lease by acquiring title to the Property provided Landlord has received notice
from Lessee and an opportunity to cure the same in accordance with Section 4 of
this Agreement;



(f)
in any way liable or responsible for any deposit or security for the Lease which
was not delivered to Lender or such owner; or

 
- 6 -

--------------------------------------------------------------------------------




(g) personally liable for any damages or other sums of money under any judgment
or otherwise, resulting from any default by Lender, or such other owner under
the Lease, and Lessee agrees to look solely to Lender's or such other owner's
interest in the Property (including the rents derived from the Property and
sale, insurance and condemnation proceeds derived therefrom) for the recovery of
any such damages or other monies and the enforcement of any such judgment.



4.            Notwithstanding any provisions of the Lease to the contrary, in
the event of a default under the Lease by Landlord, Lessee may not terminate the
Lease without affording to Lender or its successors a period of time to remedy
any such default by Landlord equal to the greater of (a) sixty (60) days or (b)
the curative period afforded to Landlord under the Lease with respect to such
default, such period to commence upon the receipt by Lender or its successors
(if such successor shall have given written notice to Lessee of its acquisition
of Lender's interest in the Loan and shall have designated the address to which
such notice is to be directed) of written notice of such default.  The
additional cure periods set forth in this Section 4 shall not limit Tenant's
rights to terminate the Lease pursuant to and in accordance with the terms of
Section 3.1 of the Lease (Commencement Date), Article 10 of the Lease (Damage
and Destruction), Article 12 of the Lease (Eminent Domain) and Section 22.2 of
the Lease (Temporary Space).


5.            After notice is given to Lessee by Lender that the Loan is in
default and that rentals due and payable under the Lease should be paid directly
to Lender pursuant to the terms of any assignment of rents (the "Rent
Assignment") delivered by Landlord to Lender in connection with the Loan, Lessee
shall thereafter pay directly to Lender all rentals and other monies due or to
become due and payable under the Lease.  Lender hereby advises Lessee that under
the terms of said Rent Assignment, Landlord has expressly authorized Lessee to
make such payments directly to Lender and Landlord has released and discharged
Lessee from any liability to Landlord on account of any such payments made to
Lender in accordance with Lender's written instructions to Lessee.  Tenant is
hereby irrevocably authorized by Landlord to rely upon and comply with any
notice or demand by the Lender for the payment to the Lender of any rental or
other amounts which may be or become due under the Lease, or for the performance
of any obligations under the Lease.  Landlord irrevocably agrees that Tenant
shall not be liable to Landlord or any person claiming under Landlord, for
making any payment or rendering any performance to Lender.


6.            All notices, demands or requests provided for or permitted to be
given pursuant to this Agreement must be in writing and shall be deemed to have
been properly given or served by depositing in the United States Mail, postpaid
and registered or certified return receipt requested, or by reputable overnight
courier, and addressed to the addresses set forth on the first page hereof.  All
notices, demands and requests shall be effective upon being deposited in the
United States Mail or with a reputable overnight courier.  By giving at least
ten (10) days written notice thereof, Lessee or Lender shall have the right from
time to time and at any time during the term of this Agreement to change their
respective addresses and each shall have the right to specify as its address any
other address within the United States of America.
 
- 7 -

--------------------------------------------------------------------------------



7.            This Agreement may not be discharged or modified orally or in any
manner other than by an agreement in writing specifically referring to this
Agreement and signed by the party or parties to be charged thereby.  This
Agreement shall be governed by and construed in accordance with the laws of the
State in which the Property is located.  This Agreement constitutes the entire
agreement between Lender and Tenant with regard to the subordination of the
Lease to the Mortgage and the Loan Documents and the rights and obligations of
Tenant and Lender as to the subject matter of this Agreement, and shall
supersede and cancel, any prior agreements as to such subordination, including,
without limitation, those provisions, if any, contained in the Lease which
provide for the subordination of the Lease to a deed or deeds of trust, a
mortgage or mortgages, a deed or deeds to secure debt or a trust indenture or
trust indentures.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument.  If any provision of
this Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
be enforceable, or if such modification is not practicable, such provision shall
be deemed deleted from this Agreement, and the other provisions of this
Agreement shall remain in full force and effect.  Any party, at such party's
expense, shall be permitted to record this Agreement in the real property
records of Marin County, California.  If any legal action, suit or proceeding is
commenced by between Tenant and Lender regarding their respective rights and
obligations under this Agreement, the prevailing party shall be entitled to
recover, in addition to damages or other relief, costs and expenses, attorneys'
fees and court costs (including, without limitation, expert witness fees).  As
used herein, the term "prevailing party" shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment.
 If the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party.


8.            The provisions hereof shall be self-operative and effective
without the necessity of execution of any further instruments on the part of any
party hereto or the respective heirs, legal representatives, successors or
assigns of any such party.


9.            As of the date hereof, Lessee hereby certifies to Lender that the
Lease is in full force and effect and has not been changed since execution
except as specifically described in the "Recitals" section above.  As of the
date hereof, the Lease embodies the entire agreement between Landlord and Lessee
and there are no side letters or other ancillary agreements between Landlord and
Lessee.  To Lessee's actual knowledge, as of the effective date hereof, there
exists no default on the part of Landlord or Lessee under the Lease.


10.            This Agreement shall bind and benefit the parties hereto and
their respective successors and assigns.


[SIGNATURE(S) ON FOLLOWING PAGE(S)]
SMRH:408132151.11
 
 
 
 
 



- 8 -

--------------------------------------------------------------------------------



IN TESTIMONY WHEREOF, this instrument is executed effective as of the day and
year first above written.


RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation




By:  /s/ Georgia
Erbez                                                                                                 
Name:  Georgia
Erbez                                                                                                 
Title:  CFO                                                                                                
"Lessee"








JPMORGAN CHASE BANK, N.A., a national banking association




By:  __________________________                                                                                                  
Name: ________________________                                                                                                   
Title:   _________________________                                                                                              
"Lender"




Landlord hereby acknowledges and agrees to
Paragraph 5 above:


HAMILTON MARIN, LLC,
a California limited liability company




By:  /s/ Michael
Barker                                                                                    
Name:  
Michael Barker                                                                                                 
Title:  Authorized
Signatory                                                                                   




ATTACH:
Exhibit A - The Land


SMRH:408132151.11
 
 
 
 
 

 

 
- 9 -

--------------------------------------------------------------------------------



[image00013.jpg]


- 10 -

--------------------------------------------------------------------------------



[image00014.jpg]
 

 
- 11 -

--------------------------------------------------------------------------------



County of ______________________________


On ________________ before me,
_________________________________________________,
            Date                                                                
              Here Insert Name and Title of Officer
personally appeared
_____________________________________________________________
                                                                  Name(s) of
Signer(s)
_____________________________________________________________________________,


who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph is                    
 Place Notary Seal Above
true and correct.


WITNESS my hand and official seal.




Signature_____________________________________
                               Signature of Notary Public




SMRH:408132151.11
 
 
 
 
 



- 12 -

--------------------------------------------------------------------------------



EXHIBIT A


THE LAND




[attached]


SMRH:408132151.11
 
 
 
 
 

 

 
-1-

--------------------------------------------------------------------------------



EXHIBIT I
HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE
Your cooperation in this matter is appreciated.  Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant.  After a lease agreement or amendment thereto is signed by
you and the Landlord (the "Lease Agreement"), as requested by Landlord in
accordance with the provisions of Section 20.22 of the signed Lease Agreement,
you are to provide an update to the information initially provided by you in
this certificate.  The information contained in the initial Hazardous Materials
Disclosure Certificate and each annual certificate provided by you thereafter
will be maintained in confidentiality by Landlord subject to release and
disclosure as required by (i) any lenders and owners and their respective
environmental consultants, (ii) any prospective purchaser(s) of all or any
portion of the property on which the Premises are located, (iii) Landlord to
defend itself or its lenders, partners or representatives against any claim or
demand, and (iv) any laws, rules, regulations, orders, decrees, or ordinances,
including, without limitation, court orders or subpoenas.  Any and all
capitalized terms used herein, which are not otherwise defined herein, shall
have the same meaning ascribed to such term in the signed Lease Agreement.  Any
questions regarding this certificate should be directed to, and when completed,
the certificate should be delivered to:



Landlord: Hamilton Marin, LLC, a California limited liability company
c/o Barker Pacific Group, Inc.
Three Hamilton Landing Suite 200
Novato, California 94949
Attention:  Richard J. Johnson



Name of Tenant:  RAPTOR PHARMACEUTICAL CORP., a Delaware corporation


Mailing
Address:                                                                                                                                                                                        


Contact Person, Title and Telephone Number(s):  


Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):
                                                                                                                                                                                        

                                                                                                                                                                                        



Address of Premises:  ____________________________________


Current Expiration Date:  ________________________


1.            General Information:


Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted.  Existing Tenants should describe any proposed changes to on-going
operations.
                                                                                                                                                                          


                                                                                                                                                                          

-1-

--------------------------------------------------------------------------------

2.            Use, Storage and Disposal of Hazardous Materials



2.1 Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises?  Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

WastesYes [   ]No [   ]
Chemical ProductsYes [   ]No [   ]
OtherYes [   ]No [   ]

If Yes is marked, please explain:




2.2 If "Yes" is marked in Section 2.1, attach a list of any Hazardous Materials
to be used, generated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials at any given time; estimated annual throughput; the proposed
location(s) and method of storage (excluding nominal amounts of ordinary
household cleaners and janitorial supplies which are not regulated by any
Environmental Laws); and the proposed location(s) and method of disposal for
each Hazardous Material, including, the estimated frequency, and the proposed
contractors or subcontractors.  Existing Tenants should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year's certificate.

3.            Storage Tanks and Sumps



3.1 Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises?  Existing Tenants should describe any such actual or proposed
activities.

Yes [   ]No [   ]

If yes, please explain:







3.2 Have any of the tanks or sumps been inspected or tested for leakage?

Yes [   ]No [   ]

If yes, attach the results.

3.3 Have any spills or leaks occurred from such tanks or sumps?

Yes [   ]No [   ]

If yes, please explain:




3.4 Were any regulatory agencies notified of the spill or leak?

Yes [   ]No [   ]

If yes, attach copies of any spill reports filed, any clearance letters or other
correspondence from regulatory agencies relating to the spill or leak.

 
-2-

--------------------------------------------------------------------------------

3.5 Have any underground storage tanks or sumps been taken out of service or
removed?

Yes [   ]No [   ]

If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.

4.            Spills

4.1 During the past year, have any spills occurred at the Premises?

Yes [   ]No [   ]

If yes, please describe the location of the spill.




4.2 Were any agencies notified in connection with such spills?

Yes [   ]No [   ]

If yes, attach copies of any spill reports or other correspondence with
regulatory agencies.




4.3 Were any clean-up actions undertaken in connection with the spills?

Yes [   ]No [   ]

Attach copies of any clearance letters obtained from any regulatory agencies
involved and the results of any final soil or groundwater sampling done upon
completion of the clean-up work.

5.            Waste Management



5.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
 Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

Yes [   ]No [   ]

5.2 Has your company filed a biennial or quarterly reports as a hazardous waste
generator?  Existing Tenants should describe any new reports filed.

Yes [   ]No [   ]

If yes, attach a copy of the most recent report filed.

5.3 Attach a list of the hazardous wastes, if any, generated or to be generated
at the Premises, its hazard class and the quantity generated on a monthly basis.

5.4 Describe the method(s) of disposal for each waste.  Indicate where and how
often disposal will take place.

______ On-site treatment or recover___________________________

______ Discharged to sewer___________________________

______ Transported and Disposal of off-site___________________________

______ Incinerator___________________________

 
-3-

--------------------------------------------------------------------------------

5.5 Indicate the name of the person(s) responsible for maintaining copies of
hazardous waste manifests completed for off-site shipments of hazardous waste.




5.6 Is any treatment of processing of hazardous wastes currently conducted or
proposed to be conducted at the Premises:

Yes [   ]No [   ]

If yes, please describe any existing or proposed treatment methods.




5.7 Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations at the Premises.

6. Wastewater Treatment and Discharge




6.1 Will your company discharge wastewater or other wastes to:

  storm drain?  sewer?
  surface water?  no wastewater or other wastes discharged.

Existing Tenants should indicate any actual discharges.  If so, describe the
nature of any proposed or actual discharge(s).







6.2 Will any such wastewater or waste be treated before discharge?

Yes [   ]No [   ]

If yes, describe the type of treatment proposed to be conducted.  Existing
Tenants should describe the actual treatment conducted.





6.3 Attach copies of any wastewater discharge permits issued to your company
with respect to its operations at the Premises.

7.            Air Discharges



7.1 Do you plan for any air filtration systems or stacks to be used in your
company's operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored?  Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes [   ]No [   ]

If yes, please describe:




7.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit?  Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

  Spray booth(s)  Incinerator(s)
  Dip tank(s)  Other (Please describe)
  Drying oven(s)  No Equipment Requiring Air Permits

If yes, please describe:



 
 
-4-

--------------------------------------------------------------------------------


7.3 Are air emissions from your operations monitored?

Yes [   ]No [   ]

If so, indicate the frequency of monitoring and a description of the monitoring
results.




7.4 Attach copies of any air emissions permits pertaining to your operations at
the Premises.

8.            Hazardous Materials Disclosures



8.1 Does your company handle hazardous materials in a quantity equal to or
exceeding an aggregate of 500 pounds, 55 gallons, or 200 cubic feed per month?

Yes [   ]No [   ]




8.2 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan ("Management Plan") pursuant to Fire Department or
other governmental or regulatory agencies' requirements?  Existing Tenants
should indicate whether or not a Management Plan is required and has been
prepared.

Yes [   ]No [   ]

If yes, attach a copy of the Management Plan.  Existing Tenants should attach a
copy of any required updates to the Management Plan.




8.3 Are any of the Hazardous Materials, and in particular chemicals, proposed to
be used in your operations in, on or about the Premises regulated under
Proposition 65?  Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.

Yes [   ]No [   ]

If yes, please explain:




8.4 Has your company adopted any voluntary environmental, health or safety
program?

Yes [   ]No [   ]

 
-5-

--------------------------------------------------------------------------------

9.            Enforcement Actions and Complaints



9.1 With respect to Hazardous Materials or Environmental Laws, has your company
ever been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations?  Existing
Tenants should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.

Yes [   ]No [   ]

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents.  Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 6.3 of the signed Lease
Agreement.



9.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes [   ]No [   ]

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord.  Existing Tenants should describe and attach a copy of
any new complaint(s), cross-complaint(s), pleadings and other related documents
not already delivered to Landlord pursuant to the provisions of Section 6.3 of
the signed Lease Agreement.




9.3 Have there been any problems or complaints from adjacent Tenants, owners or
other neighbors at your company's current facility with regard to environmental
or health and safety concerns?  Existing Tenants should indicate whether or not
there have been any such problems or complaints from adjacent Tenants, owners or
other neighbors at, about or near the Premises.

Yes [   ]No [   ]

If yes, please describe.  Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.




9.4 Has an environmental audit ever been conducted at your company's current
facility?

Yes [   ]No [   ]

If so, identify who conducted the audit and when it was conducted.




10.            Permits and Licenses



10.1 Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals.  Existing Tenants should attach copies of any new permits and
licenses as well as any renewals of permits or licenses previously issued.

SMRH:408132151.11
 
 
 
 
 

 

 
-6-

--------------------------------------------------------------------------------



The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 20.22 of the Lease Agreement; and (C)
that Tenant shall have and retain full and complete responsibility and liability
with respect to any of the Hazardous Materials disclosed in the HazMat
Certificate notwithstanding Landlord's/Tenant's receipt and/or approval of such
certificate.  Tenant further agrees that none of the following described acts or
events shall be construed or otherwise interpreted as either (a) excusing,
diminishing or otherwise limiting Tenant from the requirement to fully and
faithfully perform its obligations under the Lease Agreement with respect to
Hazardous Materials, including, without limitation, Tenant's indemnification of
the Indemnitees and compliance with all Environmental Laws, or (b) imposing upon
Landlord, directly or indirectly, any duty or liability with respect to any such
Hazardous Materials, including, without limitation, any duty on Landlord to
investigate or otherwise verify the accuracy of the representations and
statements made therein or to ensure that Tenant is in compliance with all
Environmental Laws;  (i) the delivery of such certificate to Landlord and/or
Landlord's acceptance of such certificate, (ii) Landlord's review and approval
of such certificate, (iii) Landlord's failure to obtain such certificate from
Tenant at any time, or (iv) Landlord's actual or constructive knowledge of the
types and quantities of Hazardous Materials being used, stored, generated,
disposed of or transported on or about the Premises by Tenant or Tenant's
Representatives.  Notwithstanding the foregoing or anything to the contrary
contained herein, the undersigned acknowledges and agrees that Landlord and its
partners, lenders and representatives may, and will, rely upon the statements,
representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease Agreement and the continuance thereof
throughout the term, and any renewals thereof, of the Lease Agreement.


I (print
name)                                                                                    ,
acting with full authority to bind the (proposed) Tenant and on behalf of the
(proposed) Tenant, certify, represent and warrant that the information contained
in this certificate is true and correct.


Tenant:
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation
 
By:                                                                                    
Name:                                                                                    
Title:                                                                                    

Date:                                                                                  







SMRH:408132151.11
 
 
 
 
 









 
 
-7-